Exhibit 10.1

 

EXECUTION COPY

 

TERM LOAN AGREEMENT

 

DATED AS OF JANUARY 31, 2014

 

by and among

 

CORESITE, L.P., AS PARENT BORROWER,

 

CORESITE REAL ESTATE 70 INNERBELT, L.L.C.,

 

CORESITE REAL ESTATE 900 N. ALAMEDA, L.L.C.,

 

CORESITE REAL ESTATE 2901 CORONADO, L.L.C.,

 

CORESITE REAL ESTATE 1656 MCCARTHY, L.L.C.,

 

CORESITE REAL ESTATE 427 S. LASALLE, L.L.C.,

 

CORESITE CORONADO STENDER, L.L.C.,

 

CORESITE REAL ESTATE 12100 SUNRISE VALLEY DRIVE L.L.C.,

 

CORESITE REAL ESTATE 2115 NW 22ND STREET, L.L.C.

 

AND

 

CORESITE ONE WILSHIRE, L.L.C.

 

AS SUBSIDIARY BORROWERS,

 

ROYAL BANK OF CANADA,

 

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

 

AND

 

OTHER LENDERS THAT MAY BECOME

 

PARTIES TO THIS AGREEMENT,

 

ROYAL BANK OF CANADA, AS ADMINISTRATIVE AGENT,

 

REGIONS BANK, AS SYNDICATION AGENT

 

RBC CAPITAL MARKETS* and REGIONS CAPITAL MARKETS
AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS

 

--------------------------------------------------------------------------------

*  RBC Capital Markets is the global brand name for the corporate and investment
banking business of Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1 DEFINITIONS AND RULES OF INTERPRETATION

 

1

 

 

 

§ 1.1

 

Definitions

 

1

§ 1.2

 

Rules of Interpretation

 

21

 

 

 

 

 

SECTION 2 MAKING OF THE LOAN

 

22

 

 

 

§ 2.1

 

The Loan

 

22

§ 2.2

 

[Intentionally Omitted]

 

22

§ 2.3

 

[Intentionally Omitted]

 

22

§ 2.4

 

[Intentionally Omitted]

 

22

§ 2.5

 

[Intentionally Omitted]

 

22

§ 2.6

 

Interest

 

22

§ 2.7

 

Requests for Advance

 

23

§ 2.8

 

Funds for Advances

 

23

§ 2.9

 

Use of Proceeds

 

24

§ 2.10

 

[Intentionally Omitted]

 

24

§ 2.11

 

Increase in Total Commitment

 

24

 

 

 

 

 

SECTION 3 REPAYMENT OF THE ADVANCES

 

25

 

 

 

§ 3.1

 

Stated Maturity

 

25

§ 3.2

 

Mandatory Prepayments

 

25

§ 3.3

 

Optional Prepayments

 

26

§ 3.4

 

Partial Prepayments

 

26

§ 3.5

 

Effect of Prepayments

 

26

 

 

 

 

 

SECTION 4 CERTAIN GENERAL PROVISIONS

 

26

 

 

 

§ 4.1

 

Conversion Options

 

26

§ 4.2

 

Fees

 

27

§ 4.3

 

[Intentionally Omitted

 

27

§ 4.4

 

Funds for Payments

 

27

§ 4.5

 

Computations

 

29

§ 4.6

 

Suspension of LIBOR Rate Advances

 

29

§ 4.7

 

Illegality

 

30

§ 4.8

 

Additional Interest

 

30

§ 4.9

 

Additional Costs, Etc.

 

30

§ 4.10

 

Capital Adequacy

 

31

§ 4.11

 

Breakage Costs

 

32

§ 4.12

 

Default Interest; Late Charge

 

32

§ 4.13

 

Certificate

 

32

§ 4.14

 

Limitation on Interest

 

32

§ 4.15

 

Certain Provisions Relating to Increased Costs and Defaulting Lenders

 

32

 

 

 

 

 

SECTION 5 UNENCUMBERED ASSET POOL

 

33

 

 

 

§ 5.1

 

Addition of Eligible Real Estate Assets

 

33

§ 5.2

 

Release of Eligible Real Estate Assets

 

34

 

--------------------------------------------------------------------------------


 

§ 5.3

 

Additional Subsidiary Borrowers

 

35

§ 5.4

 

Release of Certain Subsidiary Borrowers

 

35

 

 

 

 

 

SECTION 6 REPRESENTATIONS AND WARRANTIES

 

35

 

 

 

§ 6.1

 

Corporate Authority, Etc.

 

35

§ 6.2

 

Governmental Approvals

 

36

§ 6.3

 

Title to Eligible Real Estate Assets

 

36

§ 6.4

 

Financial Statements

 

36

§ 6.5

 

No Material Changes

 

37

§ 6.6

 

Franchises, Patents, Copyrights, Etc.

 

37

§ 6.7

 

Litigation

 

37

§ 6.8

 

No Material Adverse Contracts, Etc.

 

37

§ 6.9

 

Compliance with Other Instruments, Laws, Etc.

 

37

§ 6.10

 

Tax Status

 

37

§ 6.11

 

No Event of Default

 

38

§ 6.12

 

Investment Company Act

 

38

§ 6.13

 

Absence of UCC Financing Statements, Etc.

 

38

§ 6.14

 

Setoff, Etc.

 

38

§ 6.15

 

Certain Transactions

 

38

§ 6.16

 

Employee Benefit Plans

 

38

§ 6.17

 

Disclosure

 

38

§ 6.18

 

Trade Name; Place of Business

 

39

§ 6.19

 

Regulations T, U and X

 

39

§ 6.20

 

Environmental Compliance

 

39

§ 6.21

 

Subsidiaries; Organizational Structure

 

40

§ 6.22

 

Leases

 

41

§ 6.23

 

Property

 

41

§ 6.24

 

Brokers

 

42

§ 6.25

 

Other Debt

 

42

§ 6.26

 

Solvency

 

42

§ 6.27

 

No Bankruptcy Filing

 

42

§ 6.28

 

No Fraudulent Intent

 

42

§ 6.29

 

Transaction in Best Interests of Borrowers; Consideration

 

42

§ 6.30

 

OFAC

 

43

 

 

 

 

 

SECTION 7 AFFIRMATIVE COVENANTS

 

43

 

 

 

§ 7.1

 

Punctual Payment

 

43

§ 7.2

 

Maintenance of Office

 

43

§ 7.3

 

Records and Accounts

 

43

§ 7.4

 

Financial Statements, Certificates and Information

 

43

§ 7.5

 

Notices

 

45

§ 7.6

 

Existence; Maintenance of Properties

 

46

§ 7.7

 

Insurance

 

47

§ 7.8

 

Taxes

 

47

§ 7.9

 

Inspection of Properties and Books

 

47

§ 7.10

 

Compliance with Laws, Contracts, Licenses, and Permits

 

47

§ 7.11

 

Further Assurances

 

48

§ 7.12

 

Management

 

48

§ 7.13

 

Intentionally Omitted

 

48

§ 7.14

 

Business Operations

 

48

§ 7.15

 

Registered Servicemark

 

48

 

ii

--------------------------------------------------------------------------------


 

§ 7.16

 

Ownership of Real Estate

 

48

§ 7.17

 

Intentionally Omitted

 

48

§ 7.18

 

Ownership Restrictions

 

48

§ 7.19

 

Plan Assets

 

48

§ 7.20

 

Intentionally Omitted

 

48

§ 7.21

 

Intentionally Omitted

 

48

§ 7.22

 

REIT Covenants

 

49

 

 

 

 

 

SECTION 8 NEGATIVE COVENANTS

 

49

 

 

 

§ 8.1

 

Restrictions on Indebtedness

 

49

§ 8.2

 

Restrictions on Liens, Etc.

 

50

§ 8.3

 

Restrictions on Investments

 

51

§ 8.4

 

Merger, Consolidation

 

53

§ 8.5

 

Sale and Leaseback

 

53

§ 8.6

 

Compliance with Environmental Laws

 

53

§ 8.7

 

Distributions

 

54

§ 8.8

 

Asset Sales

 

54

§ 8.9

 

Intentionally Omitted

 

55

§ 8.10

 

Restriction on Prepayment of Indebtedness

 

55

§ 8.11

 

Zoning and Contract Changes and Compliance

 

55

§ 8.12

 

Derivatives Contracts

 

55

§ 8.13

 

Transactions with Affiliates

 

55

§ 8.14

 

Management Fees

 

55

 

 

 

 

 

SECTION 9 FINANCIAL COVENANTS

 

55

 

 

 

§ 9.1

 

Unencumbered Asset Pool

 

56

§ 9.2

 

Consolidated Total Indebtedness to Gross Asset Value

 

56

§ 9.3

 

Secured Debt to Gross Asset Value

 

56

§ 9.4

 

Recourse Indebtedness to Gross Asset Value

 

56

§ 9.5

 

Adjusted Consolidated EBITDA to Consolidated Fixed Charges

 

56

§ 9.6

 

Minimum Consolidated Tangible Net Worth

 

56

§ 9.7

 

Unhedged Variable Rate Debt

 

56

§ 9.8

 

Unencumbered Asset Pool

 

56

 

 

 

 

 

SECTION 10 CLOSING CONDITIONS

 

56

 

 

 

§ 10.1

 

Loan Documents

 

56

§ 10.2

 

Certified Copies of Organizational Documents

 

56

§ 10.3

 

Resolutions

 

56

§ 10.4

 

Incumbency Certificate; Authorized Signers

 

57

§ 10.5

 

Opinion of Counsel

 

57

§ 10.6

 

Payment of Fees

 

57

§ 10.7

 

Insurance

 

57

§ 10.8

 

Performance; No Default

 

57

§ 10.9

 

Representations and Warranties

 

57

§ 10.10

 

Proceedings and Documents

 

57

§ 10.11

 

Eligible Real Estate Qualification Documents

 

57

§ 10.12

 

Compliance Certificate

 

57

§ 10.13

 

Amendment of Existing Credit Agreement

 

58

§ 10.14

 

Consents

 

58

§ 10.15

 

Other

 

58

 

iii

--------------------------------------------------------------------------------


 

SECTION 11 CONDITIONS TO ALL ADVANCES

 

58

 

 

 

§ 11.1

 

Prior Conditions Satisfied

 

58

§ 11.2

 

Representations True; No Default

 

58

§ 11.3

 

Borrowing Documents

 

58

 

 

 

 

 

SECTION 12 EVENTS OF DEFAULT; ACCELERATION; ETC.

 

58

 

 

 

§ 12.1

 

Events of Default and Acceleration

 

58

§ 12.2

 

Certain Cure Periods; Limitation of Cure Periods

 

61

§ 12.3

 

Termination of Commitments

 

61

§ 12.4

 

Remedies

 

61

§ 12.5

 

Distribution of Collateral Proceeds

 

62

 

 

 

 

 

SECTION 13 SETOFF

 

62

 

 

 

SECTION 14 THE AGENT

 

63

 

 

 

§ 14.1

 

Authorization

 

63

§ 14.2

 

Employees and Agents

 

63

§ 14.3

 

No Liability

 

63

§ 14.4

 

No Representations

 

64

§ 14.5

 

Payments

 

64

§ 14.6

 

Holders of Notes

 

65

§ 14.7

 

Indemnity

 

65

§ 14.8

 

The Agent as Lender

 

65

§ 14.9

 

Resignation

 

65

§ 14.10

 

Duties in the Case of Enforcement

 

65

§ 14.11

 

Bankruptcy

 

66

§ 14.12

 

Intentionally Omitted

 

66

§ 14.13

 

Reliance by Agent

 

66

§ 14.14

 

Approvals

 

66

§ 14.15

 

Borrowers Not Beneficiary

 

67

§ 14.16

 

Defaulting Lenders

 

67

 

 

 

 

 

SECTION 15 EXPENSES

 

68

 

 

 

SECTION 16 INDEMNIFICATION

 

69

 

 

 

SECTION 17 SURVIVAL OF COVENANTS, ETC.

 

69

 

 

 

SECTION 18 ASSIGNMENT AND PARTICIPATION

 

70

 

 

 

§ 18.1

 

Conditions to Assignment by Lenders

 

70

§ 18.2

 

Register

 

70

§ 18.3

 

New Notes

 

70

§ 18.4

 

Participations

 

71

§ 18.5

 

Pledge by Lender

 

71

§ 18.6

 

No Assignment by Borrowers

 

71

§ 18.7

 

Disclosure

 

71

§ 18.8

 

Titled Agents

 

72

§ 18.9

 

Mandatory Assignment

 

72

 

iv

--------------------------------------------------------------------------------


 

SECTION 19 NOTICES

 

73

 

 

 

SECTION 20 RELATIONSHIP

 

74

 

 

 

SECTION 21 GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

 

75

 

 

 

SECTION 22 HEADINGS

 

75

 

 

 

SECTION 23 COUNTERPARTS

 

75

 

 

 

SECTION 24 ENTIRE AGREEMENT, ETC.

 

76

 

 

 

SECTION 25 WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

 

76

 

 

 

SECTION 26 DEALINGS WITH BORROWERS

 

76

 

 

 

SECTION 27 CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

76

 

 

 

SECTION 28 SEVERABILITY

 

78

 

 

 

SECTION 29 TIME OF THE ESSENCE

 

78

 

 

 

SECTION 30 NO UNWRITTEN AGREEMENTS

 

78

 

 

 

SECTION 31 REPLACEMENT NOTES

 

78

 

 

 

SECTION 32 NO THIRD PARTIES BENEFITED

 

79

 

 

 

SECTION 33 PATRIOT ACT

 

79

 

 

 

SECTION 34 [INTENTIONALLY OMITTED.]

 

79

 

 

 

SECTION 35 JOINT AND SEVERAL LIABILITY

 

79

 

 

 

SECTION 36 ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWERS

 

79

 

 

 

§ 36.1

 

Attorney-in-Fact

 

79

§ 36.2

 

Accommodation

 

80

§ 36.3

 

Waiver of Automatic or Supplemental Stay

 

80

§ 36.4

 

Waiver of Defenses

 

80

§ 36.5

 

Waiver

 

82

§ 36.6

 

Subordination

 

82

 

 

 

 

 

SECTION 37 ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS

 

82

 

v

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

FORM OF NOTE

 

 

Exhibit B

FORM OF JOINDER AGREEMENT

 

 

Exhibit C

FORM OF REQUEST FOR ADVANCE

 

 

Exhibit D

FORM OF UNENCUMBERED ASSET POOL CERTIFICATE

 

 

Exhibit E

FORM OF COMPLIANCE CERTIFICATE

 

 

Exhibit F

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

 

Exhibit G

FORM OF CONVERSION/CONTINUATION REQUEST

 

 

Schedule 1.1

LENDERS AND COMMITMENTS

 

 

Schedule 1.2

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

 

 

Schedule 1.3

CLOSING DATE ELIGIBLE REAL ESTATE ASSETS

 

 

Schedule 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

 

 

Schedule 6.5

NO MATERIAL CHANGES

 

 

Schedule 6.7

PENDING LITIGATION

 

 

Schedule 6.15

CERTAIN TRANSACTIONS

 

 

Schedule 6.20(d)

REQUIRED ENVIRONMENTAL ACTIONS

 

 

Schedule 6.21(a)

PARENT BORROWER SUBSIDIARIES

 

 

Schedule 6.21(b)

UNCONSOLIDATED AFFILIATES OF PARENT BORROWER AND ITS SUBSIDIARIES

 

 

Schedule 6.22

EXCEPTIONS TO RENT ROLL

 

 

Schedule 6.23

PROPERTY AND MANAGEMENT AGREEMENTS

 

 

Schedule 6.25

MATERIAL LOAN AGREEMENTS

 

 

Schedule 8.8

ASSET SALES

 

vi

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

THIS TERM LOAN AGREEMENT is made as of the 31st day of January, 2014, by and
among CORESITE, L.P., a Delaware limited partnership (“Parent Borrower”), the
Subsidiary Borrowers party hereto, ROYAL BANK OF CANADA (“RBC”), the other
lending institutions which are parties to this Agreement as “Lenders”, and the
other lending institutions that may become parties hereto pursuant to § 18, and
ROYAL BANK OF CANADA, as Administrative Agent for the Lenders (the “Agent”),
REGIONS BANK as Syndication Agent, and RBC CAPITAL MARKETS and REGIONS CAPITAL
MARKETS, as Joint Lead Arrangers and Joint Book Managers.

 

R E C I T A L S

 

WHEREAS, Borrowers have requested that the Lenders make available to Borrowers
unsecured term loan advances in the aggregate amount set forth on Schedule 1.1;
and

 

WHEREAS, the Agent and the Lenders are willing to provide such unsecured term
loan to Borrowers on and subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

 

SECTION 1

 

DEFINITIONS AND RULES OF INTERPRETATION

 

§ 1.1       Definitions.  The following terms shall have the meanings set forth
in this § l or elsewhere in the provisions of this Agreement referred to below:

 

Additional Subsidiary Borrower.  Each additional Subsidiary of Parent Borrower
which becomes a Subsidiary Borrower pursuant to § 5.3.

 

Adjusted Consolidated EBITDA.  On any date of determination, the sum of (a) the
Consolidated EBITDA for the prior fiscal quarter most recently ended, multiplied
by four (4), less (b) the Capital Reserve.

 

Adjusted Net Operating Income.  On any date of determination, the sum of (a) the
Net Operating Income for the prior fiscal quarter most recently ended,
multiplied by four (4), less (b) the Capital Reserve.

 

Advances.  The Initial Advance and each subsequent advance of the Loan as
provided herein.

 

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote fifty percent (50%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing fifty percent (50%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

 

1

--------------------------------------------------------------------------------


 

Agent.  Royal Bank of Canada, acting as administrative agent for the Lenders,
and its successors and assigns.

 

Agent’s Head Office.  The Agent’s head office located at 20 King Street West,
4th Floor, Toronto, Ontario M5H 1C4, or at such other location as the Agent may
designate from time to time by notice to Borrowers and the Lenders.

 

Agent’s Special Counsel.  Shearman & Sterling LLP or such other counsel as
selected by the Agent.

 

Agreement.  This Term Loan Agreement, as the same may be amended, modified,
supplemented and/or extended from time to time, including the Schedules and
Exhibits hereto.

 

Agreement Regarding Fees.  Individually and collectively, any fee letter
executed and delivered by Parent Borrower to which any Arranger or the Agent is
a party.

 

Applicable Margin.  The Applicable Margin for LIBOR Rate Advances and Base Rate 
Advances shall be as set forth below based on the ratio of the Consolidated
Total Indebtedness of Parent Borrower to the Gross Asset Value of Parent
Borrower:

 

Pricing Level

 

Ratio

 

LIBOR Rate
Advances

 

Base Rate
Advances

 

Pricing Level 1

 

Less than or equal to 35%

 

1.75

%

0.75

%

Pricing Level 2

 

Greater than 35% but less than or equal to 45%

 

1.90

%

0.90

%

Pricing Level 3

 

Greater than 45% but less than or equal to 50%

 

2.15

%

1.15

%

Pricing Level 4

 

Greater than 50% but less than or equal to 55%

 

2.40

%

1.40

%

Pricing Level 5

 

Greater than 55%

 

2.65

%

1.65

%

 

The Applicable Margin shall not be adjusted based upon such ratio, if at all,
until the first (1st) day of the first (1st) month following the delivery by
Parent Borrower to the Agent of the Compliance Certificate at the end of a
calendar quarter.  In the event that Parent Borrower shall fail to deliver to
the Agent a quarterly Compliance Certificate on or before the date required by
§ 7.4(c), then without limiting any other rights of the Agent and the Lenders
under this Agreement, the Applicable Margin for the Advances shall be at Pricing
Level 5 until such failure is cured within any applicable cure period, in which
event the Applicable Margin shall adjust, if necessary, on the first (1st) day
of the first (1st) month following receipt of such Compliance Certificate.  The
provisions of this definition shall be subject to § 2.6(f).

 

Approved Derivatives Contract.  A Derivatives Contract between the Parent
Borrower and/or any Subsidiary Borrower, on the one hand, and a Lender or
Affiliate of a Lender hereunder.

 

Approved Fund.  Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Arrangers.  Collectively, RBC Capital Markets and Regions Capital Markets or any
successors thereto.

 

Assignment and Acceptance Agreement.  See § 18.1.

 

Authorized Officer.  Any of the following Persons:  Thomas M. Ray, Jeffrey S.
Finnin, Derek S. McCandless and such other Persons as Parent Borrower shall
designate in a written notice to the Agent.

 

2

--------------------------------------------------------------------------------


 

Balance Sheet Date.  December 31, 2012.

 

Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

Base Rate.  The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
(b) the then applicable LIBOR for a one month Interest Period plus one percent
(1.00%), or (c) one half of one percent (0.5%) above the Federal Funds Effective
Rate.  The Base Rate is a reference rate and does not necessarily represent the
lowest or best rate being charged to any customer.  Any change in the rate of
interest payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.

 

Base Rate Advances.  Advances bearing interest calculated by reference to the
Base Rate.

 

Borrowers.  Collectively, Parent Borrower and the Subsidiary Borrowers, and
individually any of them.

 

Breakage Costs.  The commercially reasonable cost to any Lender of re-employing
funds bearing interest at LIBOR incurred (or reasonably expected to be incurred)
in connection with (i) any payment of any portion of the Loan bearing interest
at LIBOR prior to the termination of any applicable Interest Period, (ii) the
conversion of  LIBOR Rate Advances to any other applicable interest rate on a
date other than the last day of the relevant Interest Period, or (iii) the
failure of a Borrower to draw down, on the first day of the applicable Interest
Period, any amount as to which such Borrower has elected LIBOR Rate Advances.

 

Building.  With respect to each Eligible Real Estate Asset or parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

Business Day.  Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York, and if such day relates to any interest rate
settings as to a LIBOR Rate Advance, which is also a LIBOR Business Day.

 

Capital Reserve.  For any period and with respect to any improved Real Estate,
an amount equal to $0.25 multiplied by the total square footage of the Buildings
in such Real Estate.  If the term Capital Reserve is used without reference to
any specific Real Estate, then the amount shall be determined on an aggregate
basis with respect to all Real Estate of Borrowers and their Subsidiaries and a
proportionate share of all Real Estate of all Unconsolidated Affiliates.  The
Capital Reserve shall be calculated based on the total square footage of the
Buildings owned (or ground leased) at the end of each fiscal quarter, less the
square footage of unoccupied space held for development or redevelopment.

 

Capitalization Rate.  Nine percent (9.00%).

 

Capitalized Lease.  A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

Capitalized Value.  The Adjusted Net Operating Income for any Stabilized
Property divided by the Capitalization Rate.

 

Cash Equivalents.  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term

 

3

--------------------------------------------------------------------------------


 

unsecured debt rated at least A- or the equivalent thereof by S&P or A3 or the
equivalent thereof by Moody’s and (B) capital and surplus in excess of
$100,000,000; (iii) commercial paper rated at least A-2 or the equivalent
thereof by S&P or P-2 or the equivalent thereof by Moody’s and in either case
maturing within one hundred twenty (120) days from such date, and (iv) shares of
any money market mutual fund rated at least AA- or the equivalent thereof by S&P
or at least Aa3 or the equivalent thereof by Moody’s.

 

CERCLA.  The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. 9601 et seq.

 

Change of Control.  A Change of Control shall exist upon the occurrence of any
of the following:

 

(a)           Any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder), other than The Carlyle Group, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of a
percentage (based on voting power, in the event different classes of stock or
voting interests shall have different voting powers) of the voting stock or
voting interests of REIT or Parent Borrower equal to at least thirty-five
percent (35%);

 

(b)           As of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT or Parent Borrower consists of individuals
who were not either (i) directors or trustees of REIT or Parent Borrower as of
the corresponding date of the previous year, or (ii) selected or nominated to
become directors or trustees by the Board of REIT or Parent Borrower of which a
majority consisted of individuals described in clause (b)(i) above, or
(iii) selected or nominated to become directors or trustees by the Board of REIT
or Parent Borrower, which majority consisted of individuals described in
clause (b)(i) above and individuals described in clause (b)(ii), above
(excluding, in the case of both clause (ii) and (iii) above, any individual
whose initial nomination for, or assumption of office as, a member of the Board
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors or trustees by any
Person or group other than a solicitation for the election of one or more
directors or trustees by or on behalf of the Board); or

 

(c)           REIT shall fail to be the sole general partner of Parent Borrower,
shall fail to own such general partnership interest in Parent Borrower free of
any lien, encumbrance or other adverse claim, or shall fail to control the
management and policies of Parent Borrower; or

 

(d)           Parent Borrower fails to own directly or indirectly, free of any
lien, encumbrance or other adverse claim, at least one hundred percent (100%) of
the economic, voting and beneficial interest of each Subsidiary Borrower.

 

Closing Date.  The first date on which all of the conditions set forth in § 10
and § 11 have been satisfied with respect to the Initial Advance.

 

Code.  The Internal Revenue Code of 1986, as amended.

 

Commitment.  With respect to each Lender, the amount set forth on Schedule 1.1
as such Lender’s Commitment to make the Loan to Borrowers in one or more
Advances as provided herein, subject to increase in accordance with § 2.11.

 

Commitment Increase.  An increase in the Total Commitment to not more than TWO
HUNDRED MILLION DOLLARS ($200,000,000) pursuant to § 2.11.

 

4

--------------------------------------------------------------------------------


 

Commitment Increase Date.  See § 2.11(a).

 

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement.

 

Compliance Certificate.  See § 7.4(c).

 

Consolidated.  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

Consolidated EBITDA.  With respect to any period, an amount equal to the EBITDA
of Parent Borrower and its Subsidiaries for such period determined on a
Consolidated basis.

 

Consolidated Fixed Charges.  For any fiscal quarter, annualized, the sum of
(a) Consolidated Interest Expense for such period, plus (b) all regularly
scheduled principal payments made with respect to Indebtedness of Parent
Borrower and its Subsidiaries during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, plus
(c) all Preferred Distributions paid during such period.  Such Person’s Equity
Percentage in the Fixed Charges of its Unconsolidated Affiliates shall be
included in the determination of Fixed Charges.

 

Consolidated Interest Expense.  For any period, without duplication, (a) total
Interest Expense of Parent Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period, plus (b) such
Person’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
for such period.

 

Consolidated Tangible Net Worth.  The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

 

Consolidated Total Indebtedness.  All Indebtedness of Parent Borrower and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

 

Consolidated Unsecured Debt Service Coverage Ratio.  The ratio of Adjusted Net
Operating Income from the Unencumbered Asset Pool (excluding any Leased Assets)
determined for the preceding fiscal quarter divided by the Implied Debt Service.

 

Consolidated Unsecured Debt Yield.  The quotient (expressed as a percentage) of
Adjusted Net Operating Income from the Unencumbered Asset Pool (excluding any
Leased Assets) divided by Unsecured Debt.

 

Construction In Process.  Costs incurred for any build-outs, redevelopment,
construction, or tenant improvements of a Data Center Property that is not a
Development Property.

 

Conversion/Continuation Request.  A notice given by Borrowers to the Agent in
the form of Exhibit I hereto of its election to convert or continue an Advance
in accordance with § 4.1.

 

Data Center Property.  Any asset that operates or is intended to operate, at
least in part, as a telecommunications infrastructure building or an information
technology infrastructure building.  For the avoidance of doubt, the facility
located at 55 S. Market Street, San Jose, California 95113, shall be considered
a Data Center Property.

 

5

--------------------------------------------------------------------------------


 

Debtor Relief Laws.  The Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally

 

Default.  See § 12.1.

 

Default Rate.  See § 4.12.

 

Defaulting Lender.  Subject to § 14.16(b), any Lender that (a) has failed to
(i) fund all or any Advance (or portion thereof) within two (2) Business Days of
the date such Advance was required to be funded hereunder unless such Lender
notifies the Agent and Borrowers in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent or any Lender any other amount required to be paid by it hereunder
within two (2) Business Days of the date when due, (b) has notified Borrowers or
the Agent in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Agent or Borrowers, to confirm in
writing to the Agent and Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and Borrowers), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Agent, in consultation with Parent Borrower, that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to § 14.16(b)) upon delivery of written
notice of such determination to Parent Borrower and each Lender.

 

Delayed Draw Period.  See § 2.1(b).

 

Derivatives Contract.  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

 

6

--------------------------------------------------------------------------------


 

Derivatives Termination Value.  In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement applicable to such Derivatives Contract(s), (a) for any date
on or after the date such Derivatives Contracts have been closed out or
terminated and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a) the amount(s) determined as the mark-to-market value(s) for such
Derivatives Contracts, as determined based upon one or more mid-market
quotations or other valuations provided by any recognized dealer in, or the
counterparty to, such Derivatives Contract(s) (which, in either case, may
include the Agent or any Lender).

 

Development Property.  Real Estate currently under development that has not
become a Stabilized Property or on which the improvements related to the
development have not been completed, provided that such a Development Property
on which all improvements related to the development of such Real Estate have
been substantially completed (excluding tenant improvements) for at least
eighteen (18) months shall cease to constitute a Development Property
notwithstanding the fact that such Property has not become a Stabilized
Property, and shall be considered a Stabilized Property for the purposes of the
calculation of Gross Asset Value.  For purposes of this definition, it is
acknowledged and agreed that the property owned by CoreSite Coronado Stender,
L.L.C. and the buildings to be developed and/or redeveloped at such property
shall be deemed a “Development Property” and as portions of this become complete
and a Stabilized Property, for purposes of calculation for remaining development
value of Gross Asset Value, the same method of calculation shall be implemented
as applied when the property owned by CoreSite Real Estate 2901 Coronado, L.L.C.
became completed and a Stabilized Property.

 

Distribution.  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Parent Borrower or a Subsidiary Borrower, now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of identical class to the holders of that class; (b) redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of Parent
Borrower or a Subsidiary Borrower now or hereafter outstanding; and (c) payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of Parent Borrower or a
Subsidiary Borrower now or hereafter outstanding.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Advances.

 

Drawdown Date.  The date on which any Advance is made or is to be made, and the
date on which any Advance which is made prior to the Maturity Date, is converted
in accordance with § 4.1.

 

EBITDA.  With respect to a Person for any period (without duplication):  The net
income (or loss), excluding the effects of straight lining of rents and
acquisition lease accounting,  before (i) interest, income taxes, depreciation,
and amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP and (ii) any other non-cash expense
to the extent not actually paid as a cash expense (including any expense
associated with asset retirement obligation under GAAP).  EBITDA shall exclude
extraordinary gains and losses (including but not limited to gains (and loss) on
the sale of assets) and distributions to minority owners.  EBITDA attributable
to equity interests shall be excluded but EBITDA shall include a Person’s Equity
Percentage of net income (or loss) from Unconsolidated Affiliates plus its
Equity Percentage of interest, depreciation and amortization expense from
Unconsolidated Affiliates.

 

Eligible Assignee.  While any Event of Default is in existence, any Person, and
at all other times, any of (a) a commercial bank or other financial institution
organized under the laws of the United States, or any State thereof or the
District of Columbia, and having total assets in excess of $1,000,000,000; (b) a
savings and loan association or savings bank organized under the laws of the
United States, or any State

 

7

--------------------------------------------------------------------------------


 

thereof or the District of Columbia, and having a net worth of at least
$100,000,000, calculated in accordance with generally accepted accounting
principles; (c) a commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
(the “OECD”), or a political subdivision of any such country, and having total
assets in excess of $1,000,000,000, provided that such bank is acting through a
branch or agency located in the country in which it is organized or another
country which is also a member of the OECD; (d) the central bank of any country
which is a member of the OECD; or (e) any Lender Affiliate or a Related Fund of
a Lender.  For the purposes hereof, “Lender Affiliate” shall mean, (i) with
respect to any Person who would otherwise be an Eligible Assignee under clauses
(a) - (d), above (a “Qualified Assignee”), an Affiliate of such Qualified
Assignee which is an entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business, with sufficient assets to meet its funding obligations hereunder, and
is administered (including as placement agent therefor) or managed by a
Qualified Assignee or an Affiliate of such Qualified Assignee and (ii) with
respect to any Lender that is a fund which invests in bank loans and similar
extensions of credit, any other fund that invests in bank loans and similar
extensions of credit, with sufficient assets to meet its funding obligations
hereunder, and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor (i.e., a Related Fund of such Lender). 
Further, for the purposes hereof, “Related Fund” shall mean, with respect to a
Lender, a fund that invests in loans, any other such fund managed by the same
investment advisor as such Lender or by an Affiliate of such Lender or such
advisor with sufficient assets to meet its funding obligations hereunder. 
Notwithstanding the foregoing, (i) no Borrower or any affiliate of Borrowers or
the REIT shall be an Eligible Assignee and (ii) no Defaulting Lender or any of
its Affiliates shall be an Eligible Assignee.

 

Eligible Real Estate.  Real Estate:

 

(a)           which is (i) wholly-owned in fee, (ii) leased under a ground lease
acceptable to the Required Lenders in their reasonable discretion, or (iii) a
Leased Asset with a remaining term (including of right tenant extensions) of at
least twenty years and is otherwise acceptable to the Required Lenders in their
reasonable discretion, in each instance with such easements, rights-of-way, and
other similar appurtenances required for the operation of the fee or leasehold
property, by Parent Borrower or a Subsidiary Borrower;

 

(b)           which is located within the 50 States of the United States or the
District of Columbia;

 

(c)           which is improved by an income-producing Data Center Property and
designated as a Stabilized Property;

 

(d)           as to which all of the representations set forth in § 6 of this
Agreement concerning Eligible Real Estate Assets are true and correct except as
would not reasonably be expected to result in a Material Adverse Effect;

 

(e)           as to which the Agent has received and approved (such approval not
to be unreasonably withheld) all Eligible Real Estate Qualification Documents,
or will receive and approve (such approval not to be unreasonably withheld) them
prior to inclusion of such Real Estate in the Unencumbered Asset Pool; and

 

(f)            as to which, notwithstanding anything to the contrary contained
herein, but subject to the last sentence of § 5.1(a), the Agent has approved for
inclusion in the Unencumbered Asset Pool, such approval not to be unreasonably
withheld.

 

Eligible Real Estate Asset.  (i) On the Closing Date, the Eligible Real Estate
set forth on Schedule 1.3 and (ii) any Real Estate that is included in the
Unencumbered Asset Pool from time to time

 

8

--------------------------------------------------------------------------------


 

pursuant to Article V of this Agreement.  For purposes of this definition, it is
acknowledged and agreed that the Wilshire Property which is a Leased Asset shall
be deemed an “Eligible Real Estate Asset”.

 

Eligible Real Estate Qualification Documents.  See Schedule 1.2 attached hereto.

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of
§ 3(3) of ERISA maintained or contributed to by any Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.

 

Environmental Laws.  Means all applicable past (which have current effect),
present or future federal, state, county and local laws, by-laws, rules,
regulations, codes and ordinances, or any legally binding judicial or
administrative interpretations thereof, and the legally binding requirements of
any governmental agency or authority having jurisdiction with respect thereto,
applicable to pollution, the regulation or protection of the environment, the
health and safety of persons and property (with respect to exposure to Hazardous
Substances) and shall include, but not be limited to, all orders, decrees,
judgments and rulings imposed through any public or private enforcement
proceedings, relating to the existence, use, discharge, release, containment,
transportation, generation, storage, management or disposal of Hazardous
Substances.  Environmental Laws presently include, but are not limited to, the
following laws:  Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. Section 9601 et seq.), the Hazardous Substances Transportation
Act (49 U.S.C. Section 1801 et seq.), the Public Health Service Act (42 U.S.C.
Section 300(f) et seq.), the Pollution Prevention Act (42 U.S.C. Section 13101
et seq.), the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C.
Section 136 et seq.), the Resource Conservation and Recovery Act (42 U.S.C.
Section 6901 et seq.), the Federal Clean Water Act (33 U.S.C. Section 1251 et
seq.), The Federal Clean Air Act (42 U.S.C. Section 7401 et seq.), and the
applicable laws and regulations of the State in which the Property is located.

 

Equity Interests.  With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

Equity Offering.  The issuance and sale after January 3, 2013 by Parent Borrower
or any of its Subsidiaries or REIT of any equity securities of such Person.

 

Equity Percentage.  The aggregate ownership percentage of a Borrower or their
respective Subsidiaries in each Unconsolidated Affiliate.

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

ERISA Affiliate.  Any Person which is treated as a single employer with Parent
Borrower or its Subsidiaries under Section 414 of the Code.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

 

Event of Default.  See § 12.1.

 

9

--------------------------------------------------------------------------------


 

Existing Credit Agreement.  That certain Second Amended and Restated Credit
Agreement dated as of January 3, 2013 by and among CoreSite, L.P., as parent
borrower, CoreSite Real Estate 70 Innerbelt, L.L.C., CoreSite Real Estate 900 N.
Alameda, L.L.C., CoreSite Real Estate 2901 Coronado, L.L.C., CoreSite Real
Estate 1656 McCarthy, L.L.C., CoreSite Real Estate 427 S. LaSalle, L.L.C.,
CoreSite Coronado Stender, L.L.C., CoreSite Real Estate 12100 Sunrise Valley
Drive L.L.C., CoreSite Real Estate 2115 NW 22nd Street, L.L.C., and CoreSite One
Wilshire, L.L.C., as subsidiary borrowers, Keybank National Association, as
agent, and the lenders named therein, as amended, restated, extended,
supplemented and otherwise modified from time to time and as refinanced and
replaced from time to time, to the extent such refinancing or replacement is
designated by Borrowers in writing to the Agent as a refinancing or replacement
of the Existing Credit Agreement.

 

Facility Availability.  From time to time, the lesser of (a) the Total
Commitment, or (b) the Unencumbered Asset Pool Availability.

 

FATCA.  Section 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Code and any
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the foregoing.

 

Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”

 

Fund.  Any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

Funds from Operations.  With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with NAREIT guidelines, excluding losses from sales of property, plus
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures.  Adjustments for unconsolidated partnerships
and joint ventures will be recalculated to reflect funds from operations on the
same basis.

 

GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied.

 

Governmental Authority.  The government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

Gross Asset Value.  On a consolidated basis for Parent Borrower and its
Subsidiaries, Gross Asset Value shall mean the sum of (without duplication with
respect to any Real Estate):

 

(i)            the Capitalized Value of any Stabilized Properties (other than
the Leased Assets) owned by Parent Borrower or any of its Subsidiaries; plus

 

10

--------------------------------------------------------------------------------


 

(ii)                                  for the Leased Assets, the Adjusted Net
Operating Income of the Leased Assets multiplied by eight (8);

 

(iii)                               the book value determined in accordance with
GAAP of all Development Properties and Construction In Process with respect to
Real Estate owned or leased by Parent Borrower or any of its Subsidiaries; plus

 

(iv)                              the aggregate amount of:  (x) all Unrestricted
Cash and Cash Equivalents of Parent Borrower and its Subsidiaries and
(y) Specified Restricted Cash and Cash Equivalents of Parent Borrower and its
Subsidiaries, as of the date of determination; plus

 

(v)                                 the book value determined in accordance with
GAAP of Land Assets of Parent Borrower and its Subsidiaries.

 

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  In Parent Borrower’s
discretion, any Development Property which becomes a Stabilized Property and all
newly acquired properties may be valued at GAAP book value for up to ninety
(90) days, with such properties thereafter being included in the calculation of
Gross Asset Value in accordance with subsections (i)—(iv) above.  All income,
expense and value associated with assets included in Gross Asset Value disposed
of during the calendar quarter period most recently ended prior to a date of
determination will be eliminated from calculations.  Additionally, without
limiting or affecting any other provision hereof, Gross Asset Value shall not
include any income or value associated with Real Estate which is not operated or
intended to be operated principally as a Data Center Property.  Gross Asset
Value will be adjusted to include an amount equal to Parent Borrower’s or any of
its Subsidiaries’ pro rata share (based upon such Person’s Equity Percentage in
such Unconsolidated Affiliate) of the Gross Asset Value attributable to any of
the items listed above in this definition owned by such Unconsolidated
Affiliate.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of Section 3(2) of ERISA maintained or contributed to by any Borrower or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

 

Guaranty.  That certain Guaranty dated as of the date hereof executed by the
REIT in favor of the Agent and the Lenders.

 

Hazardous Substances.  Mean and include (i) asbestos, flammable materials,
explosives, radioactive substances, polychlorinated biphenyls, other
carcinogens, oil and other petroleum products, radon gas, urea formaldehyde;
(ii) chemicals, gases, solvents, pollutants or contaminants that could be a
detriment or pose a danger to the environment or to the health or safety of any
person; and (iii) any other hazardous or toxic materials, wastes and substances
which are defined, determined or identified as such in any past, present or
future federal, state or local laws, by-laws, rules, regulations, codes or
ordinances or any legally binding judicial or administrative interpretation
thereof in concentrations which violate Environmental Laws.

 

Implied Debt Service.  On any date of determination, an amount equal to the
greater of (1) the annual principal and interest payment sufficient to amortize
in full during a thirty (30) year period, a loan in an amount equal to the
Unsecured Debt as of such date, calculated using an interest rate equal to the
then current annual yield on ten (10) year obligations issued by the United
States Treasury most recently prior to the date of determination as determined
by the Agent plus three and one quarter percent (3.25%), (2) the actual annual
interest expense of Borrowers under this Agreement based on the weighted average
of interest rates then in effect under this Agreement, or (3) an annual debt
service constant of 8%.

 

Increase Notice.  See § 2.11(a).

 

11

--------------------------------------------------------------------------------


 

Indebtedness.  With respect to a Person, at the time of computation thereof, all
of the following (without duplication):  (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person for money borrowed (i) represented by notes
payable, or drafts accepted, in each case representing extensions of credit,
(ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligation of such Person
as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests) (g) net obligations under any Derivatives Contract not entered
into as a hedge against existing Indebtedness, in an amount not in excess of the
Derivatives Termination Value thereof; (h) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants, and
other similar exceptions to recourse liability until a claim is made and an
action is commenced with respect thereto, and then shall be included only to the
extent of the amount of such claim), including liability of a general partner in
respect of liabilities of a partnership in which it is a general partner which
would constitute “Indebtedness” hereunder, any obligation to supply funds to or
in any manner to invest directly or indirectly in a Person, to maintain working
capital or equity capital of a Person or otherwise to maintain net worth,
solvency or other financial condition of a Person, to purchase indebtedness, or
to assure the owner of indebtedness against loss, including, without limitation,
through an agreement to purchase property, securities, goods, supplies or
services for the purpose of enabling the debtor to make payment of the
indebtedness held by such owner or otherwise; (i) all Indebtedness of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness or other payment obligation; and (j) such
Person’s pro rata share of the Indebtedness (based upon its Equity Percentage in
such Unconsolidated Affiliates) of any Unconsolidated Affiliate of such Person. 
“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
ASC 805, as codified by the Financial Accounting Standards Board in June of
2009, and shall be adjusted to remove (a) the impact from Asset Retirement
Obligations pursuant to ASC 410, as codified by the Financial Accounting
Standards Board in June of 2009, and (b) any potential impact from the exposure
draft issued by the Financial Accounting Standards Board in August of 2010
related to Leases (Topic 840).

 

Information.  See § 18.7

 

Initial Advance.  An advance of the Loan from Lenders to Borrowers on the
Closing Date, which shall be a LIBOR Advance, in a principal amount equal to
$100,000,000.

 

Interest Expense.  For any period with respect to Parent Borrower and its
Subsidiaries, without duplication, (a) interest (whether accrued or paid)
actually payable (without duplication), excluding non-cash interest expense but
including capitalized interest not funded under a construction loan, together
with the interest portion of payments actually payable on Capitalized Leases,
plus (b) Parent Borrower’s and its respective Subsidiaries’ Equity Percentage of
Interest Expense of their Unconsolidated Affiliates for such period.

 

Interest Payment Date.  As to each Base Rate Advance, the fifth (5th) day of
each calendar month and as to each LIBOR Rate Advance, the last day of the
Interest Period with respect thereto.

 

Interest Period.  With respect to each LIBOR Rate Advance (a) initially, the
period commencing on the Drawdown Date of such LIBOR Rate Advance and ending
one, two, three or six months

 

12

--------------------------------------------------------------------------------


 

thereafter (subject to availability from each Lender), and (b) thereafter, each
period commencing on the day following the last day of the next preceding
Interest Period applicable to such Advance and ending on the last day of one of
the periods set forth above, as selected by Borrowers in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)                                     if any Interest Period with respect to a
LIBOR Rate Advance would otherwise end on a day that is not a LIBOR Business
Day, such Interest Period shall end on the next succeeding LIBOR Business Day,
unless such next succeeding LIBOR Business Day occurs in the next calendar
month, in which case such Interest Period shall end on the next preceding LIBOR
Business Day, as determined conclusively by the Agent in accordance with the
then current bank practice in London, England;

 

(ii)                                  if Borrowers shall fail to give notice as
provided in § 4.1, Borrowers shall be deemed to have requested a continuation of
the affected LIBOR Rate Advance as a LIBOR Rate Advance on the last day of the
then current Interest Period with respect thereto as provided in and subject to
the terms of § 4.1(c);

 

(iii)                               any Interest Period pertaining to a LIBOR
Rate Advance that begins on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period) shall end on the last Business Day of the
applicable calendar month; and

 

(iv)                              no Interest Period relating to any LIBOR Rate
Advance shall extend beyond the Maturity Date, as applicable.

 

Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms.  In determining the aggregate amount
of Investments outstanding at any particular time:  (a) there shall be included
as an Investment all interest accrued with respect to Indebtedness constituting
an Investment unless and until such interest is paid; (b) there shall be
deducted in respect of each Investment any amount received as a return of
capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

 

Joinder Agreement.  The Joinder Agreement with respect to this Agreement and the
Notes to be executed and delivered pursuant to § 5.3 by any Additional
Subsidiary Borrower, such Joinder Agreement to be substantially in the form of
Exhibit C hereto.

 

Land Assets.  Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.

 

Leased Assets.  Real Estate (or a portion thereof) leased by a Borrower or a
Subsidiary under a lease which does not constitute a ground lease.

 

13

--------------------------------------------------------------------------------


 

Leased Asset NOI Amount.  The Adjusted Net Operating Income of each Leased Asset
in the Unencumbered Asset Pool multiplied by four (4).

 

Leased Rate.  With respect to Real Estate at any time, the ratio, expressed as a
percentage, of (a) the Net Rentable Area of such Real Estate actually leased by
tenants that are not affiliated with Borrowers and paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no default has occurred
and has continued unremedied for thirty (30) or more days to (b) the aggregate
Net Rentable Area of such Real Estate.

 

Leases.  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

 

Legal Requirements.  All applicable federal, state, county and local laws,
by-laws, rules, regulations, codes and ordinances, and the requirements of any
governmental agency or authority having or claiming jurisdiction with respect
thereto, including, but not limited to, those applicable to zoning, subdivision,
building, health, fire, safety, sanitation, the protection of the handicapped,
and environmental matters and shall also include all orders and directives of
any court, governmental agency or authority having or claiming jurisdiction with
respect thereto.

 

Lender Offer Notice.  See § 18.9.

 

Lenders.  RBC, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to
§ 18 (but not including any participant as described in § 18).

 

Letter of Credit Liabilities.  As defined in the Existing Credit Agreement.

 

LIBOR.  For any LIBOR Rate Advance for any Interest Period, the rate published
on Reuters LIBOR01 page (or on any successor or substitute page of such service,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to Dollar deposits in the London interbank market)
at approximately 11:00 a.m. (London time), two LIBOR Business Days prior to the
commencement of such Interest Period, with a term equivalent to such Interest
Period or if such published rate is not available at such time for any reason,
then LIBOR for such Interest Period shall be the rate per annum determined by
the Agent to be the rate at which deposits for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBOR Advance
or Advances being made, continued or converted by RBC and with a term equivalent
to such Interest Period would be offered by RBC’s London Branch to major banks
in the London interbank LIBOR market at their request at approximately
11:00 a.m. (London time), two LIBOR Business Days prior to the commencement of
such Interest Period.  For any period during which a Reserve Percentage shall
apply, LIBOR with respect to LIBOR Rate Advances shall be equal to the amount
determined above divided by an amount equal to 1 minus the Reserve Percentage.

 

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Advances.

 

LIBOR Rate Advances.  Advances bearing interest calculated by reference to
LIBOR.

 

Lien.  See § 8.2.

 

14

--------------------------------------------------------------------------------


 

Loan Documents.  This Agreement, the Notes, the Guaranty, and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of Borrowers in connection with the Loan (excluding, for the
avoidance of doubt, any Derivatives Contract).

 

Loan Request.  See § 2.7.

 

Loan.  The loan to be made by the Lenders hereunder comprised of the Advances. 
The Loan shall be made in Dollars.

 

Management Agreements.  Written agreements providing for the management of the
Eligible Real Estate Assets or any of them.

 

Material Adverse Effect.  A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of Parent
Borrower and its Subsidiaries considered as a whole; (b) the ability of Parent
Borrower or any Subsidiary Borrower to perform any of its material obligations
under the Loan Documents; or (c) the validity or enforceability of any of the
Loan Documents or the material rights or remedies of the Agent or the Lenders
thereunder.

 

Maturity Date.  January 31, 2019 or such earlier date on which the Loan shall
become due and payable pursuant to the terms hereof.

 

Moody’s.  Moody’s Investor Service, Inc.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by any Borrower or any ERISA Affiliate.

 

Net Income (or Loss).  With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

 

Net Offering Proceeds.  The gross cash proceeds received by Parent Borrower or
any of its Subsidiaries or REIT as a result of an Equity Offering less the
customary and reasonable costs, expenses and discounts paid by Parent Borrower
or such Subsidiary or REIT in connection therewith.

 

Net Operating Income.  For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements and other income
for such Real Estate for such period received in the ordinary course of business
from tenants in occupancy (excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid or accrued and related to the ownership,
operation or maintenance of such Real Estate for such period, including, but not
limited to, taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (excluding general overhead expenses of
Parent Borrower and its Subsidiaries and any asset management fees), minus (c) 
management expenses of such Real Estate equal to three percent (3.0%) of the
gross revenues from such Real Estate, minus (d) all rents, common area
reimbursements and other income for such Real Estate received from tenants in
default of obligations under their lease or with respect to leases as to which
the tenant or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief proceeding unless such tenant has expressly
assumed its obligations under the applicable lease in such proceeding.

 

Net Rentable Area.  With respect to any Real Estate, the “Net Rentable Operating
Square Footage” as defined in REIT’s most recent Form 10-K.

 

Non-Consenting Lender.  See § 18.9.

 

15

--------------------------------------------------------------------------------


 

Non-Excluded Taxes.  See § 4.4(b).

 

Non-Recourse Exclusions.  With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct, (ii) result from intentional mismanagement of or waste at the Real
Estate securing such Non-Recourse Indebtedness, or (iii) arise from the presence
of Hazardous Substances on the Real Estate securing such Non-Recourse
Indebtedness (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), or (iv) are the result of any unpaid real estate
taxes and assessments (whether contained in a loan agreement, promissory note,
indemnity agreement or other document).

 

Non-Recourse Indebtedness.  Indebtedness of Parent Borrower, its Subsidiaries or
an Unconsolidated Affiliate which is secured by one or more parcels of Real
Estate (other than an Eligible Real Estate Asset) or interests therein or
equipment and which is not a general obligation of Parent Borrower or such
Subsidiary or Unconsolidated Affiliate, the holder of such Indebtedness having
recourse solely to the parcels of Real Estate, or interests therein, securing
such Indebtedness, the leases thereon and the rents, profits and equity thereof
or equipment, as applicable (except for recourse against the general credit of
Parent Borrower or its Subsidiaries or an Unconsolidated Affiliate for any
Non-Recourse Exclusions), provided that in calculating the amount of
Non-Recourse Indebtedness at any time, the amount of any Non-Recourse Exclusions
which are the subject of a claim and action shall not be included in the
Non-Recourse Indebtedness but shall constitute recourse Indebtedness. 
Non-Recourse Indebtedness shall also include Indebtedness of a Subsidiary of
Parent Borrower that is not a Subsidiary Borrower or of an Unconsolidated
Affiliate which is a special purpose entity that is recourse solely to such
Subsidiary or Unconsolidated Affiliate, which is not cross-defaulted to other
Indebtedness of Borrowers and which does not constitute Indebtedness of any
other Person (other than such Subsidiary or Unconsolidated Affiliate which is
the borrower thereunder).

 

Note.  A promissory note made by Borrowers in favor of a Lender evidencing the
Advances made by such Lender, substantially in the form of Exhibit A hereto.

 

Notice.  See § 19.

 

Obligations.  The term “Obligations” shall mean and include:

 

A.                                    The payment of the principal sum, interest
at variable rates, charges and indebtedness evidenced by the Notes including any
extensions, renewals, replacements, increases, modifications and amendments
thereof, in the original aggregate amount of up to ONE HUNDRED MILLION DOLLARS
($100,000,000) given by Borrowers to the order of the respective Lenders, as
such amount may be increased in accordance with the provisions of § 2.11 hereof;

 

B.                                    The payment, performance, discharge and
satisfaction of each covenant, warranty, representation, undertaking and
condition to be paid, performed, satisfied and complied with by Borrowers under
and pursuant to this Agreement or the other Loan Documents;

 

C.                                    The payment of all costs, expenses, legal
fees and liabilities incurred by the Agent and the Lenders in connection with
the enforcement of any of the Agent’s or any Lender’s rights or remedies under
this Agreement or the other Loan Documents, or any other instrument, agreement
or document which evidences any other obligations therefor, whether now in
effect or hereafter executed;

 

D.                                    The payment, performance, discharge and
satisfaction of all other liabilities and obligations of any Borrower to the
Agent or any Lender, whether now existing or hereafter arising, direct or
indirect, absolute or contingent, and including, without limitation express or
implied upon the

 

16

--------------------------------------------------------------------------------


 

generality of the foregoing, each liability and obligation of any Borrower under
any one or more of the Loan Documents and any amendment, extension,
modification, replacement or recasting of any one or more of the instruments,
agreements and documents referred to in this Agreement or any other Loan
Document or executed in connection with the transactions contemplated by this
Agreement or any other Loan Document; and

 

E.                                     Any Approved Derivatives Contract.

 

OFAC.  Office of Foreign Assets Control of the Department of the Treasury of the
United States of America.

 

Off-Balance Sheet Obligations.  Liabilities and obligations of Parent Borrower,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which Parent
Borrower would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of Parent
Borrower’s report on Form 10-Q or Form 10-K (or their equivalents) which Parent
Borrower is required to file with the SEC or would be required to file if it
were subject to the jurisdiction of the SEC (or any Governmental Authority
substituted therefore having jurisdiction over Parent Borrower).  As used in
this definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management’s Discussion and Analysis About Off-Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 C.F.R. pts. 228, 229 and 249).

 

Outstanding.  With respect to the Advances, the aggregate unpaid principal
thereof as of any date of determination.

 

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

PBGC.  The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.

 

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§ 8.2.

 

Person.  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

 

Plan Assets.  Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

 

Potential Unencumbered Asset.  Any property of Parent Borrower or a Subsidiary
Borrower which is not at the time included in the Unencumbered Asset Pool and
which consists of (i) Eligible Real Estate, or (ii) Real Estate which is capable
of becoming Eligible Real Estate in accordance with § 5.1.

 

Preferred Distributions.  For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Parent Borrower or any of
its Subsidiaries or REIT.  Preferred Distributions shall not include dividends
or distributions (a) paid or payable solely in Equity Interests of identical
class payable to holders of such class of Equity Interests; or (b) paid or
payable to Parent Borrower or any of its Subsidiaries.

 

17

--------------------------------------------------------------------------------


 

Preferred Securities.  With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

Pricing Level.  Such term shall have the meaning established within the
definition of Applicable Margin.

 

Proposed Modification.  See § 27.

 

RBC.  As defined in the preamble hereto.

 

Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by a Borrower or any of their respective Subsidiaries, including,
without limitation, the Eligible Real Estate Assets.

 

Recourse Indebtedness.  As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to Parent Borrower or any of
its Subsidiaries.  Recourse Indebtedness shall not include Non-Recourse
Indebtedness.

 

Register.  See § 18.2.

 

REIT.  CoreSite Realty Corporation, a Maryland corporation, general partner of
Parent Borrower and guarantor of the Obligations pursuant to the Guaranty.

 

REIT Status.  With respect to a Person, its status as a real estate investment
trust as defined in Section 856(a) of the Code.

 

Release.  See § 6.20(c)(iii).

 

Rent Roll.  A report prepared by Borrowers showing for each Eligible Real Estate
Asset owned or leased by Borrowers, its occupancy, tenants, lease expiration
dates, lease rent and other information in substantially the form presented to
the Agent on or prior to the date hereof.

 

Replacement Lender.  See § 18.9.

 

Required Lenders.  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.

 

Reserve Percentage.  For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over the Agent or
any Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for the Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

 

Revolver Facility Availability.  The “Facility Availability” as defined in the
Existing Credit Agreement.

 

Revolver Loans.  The “Loans” as defined in the Existing Credit Agreement.

 

18

--------------------------------------------------------------------------------


 

Revolver Provisions.  See § 27.

 

Revolver Unencumbered Asset Pool.  The “Unencumbered Asset Pool” as defined in
the Existing Credit Agreement.

 

SEC.  The federal Securities and Exchange Commission.

 

Secured Debt.  With respect to Borrowers or any of their Subsidiaries as of any
given date, the aggregate principal amount of all Indebtedness of such Persons
on a Consolidated basis outstanding at such date and that is secured in any
manner by any Lien.

 

S&P.  Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc.

 

Specified Restricted Cash and Cash Equivalents.  As of any date of
determination, the sum of (a) the aggregate amount of cash and (b) the aggregate
amount of Cash Equivalents (valued at fair market value), where the specified
asset is subject to an escrow, reserve, Lien or claim in favor of a Person
solely with respect to, and associated with, Indebtedness not prohibited
hereunder.

 

Stabilized Property.  A completed project that has achieved a Leased Rate of at
least seventy-five percent (75%), provided that a Development Property on which
all improvements related to the development of such Real Estate have been
substantially completed (excluding tenant improvements) for at least eighteen
(18) months shall constitute a Stabilized Property.  Additionally, any
Development Property which has a Capitalized Value exceeding or equal to its
undepreciated GAAP book value shall constitute a Stabilized Property.  Once a
project becomes a Stabilized Property under this Agreement, it shall remain a
Stabilized Property.

 

State.  A state of the United States of America and the District of Columbia.

 

Subsidiary.  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

Subsidiary Borrower Unencumbered Assets.  See § 5.1(a).

 

Subsidiary Borrowers.  CoreSite Real Estate 70 Innerbelt, L.L.C., a Delaware
limited liability company, CoreSite Real Estate 900 N. Alameda, L.L.C., a
Delaware limited liability company, CoreSite Real Estate 2901 Coronado, L.L.C.,
a Delaware limited liability company , CoreSite Real Estate 1656 McCarthy,
L.L.C., a Delaware limited liability company, CoreSite Real Estate 427 S.
LaSalle, L.L.C., a Delaware limited liability company, CoreSite Coronado
Stender, L.L.C., a Delaware limited liability company, CoreSite Real Estate
12100 Sunrise Valley Drive L.L.C., a Delaware limited liability company,
CoreSite Real Estate 2115 NW 22nd Street, L.L.C., a Delaware limited liability
company, CoreSite One Wilshire, L.L.C., a Delaware limited liability company and
any Additional Subsidiary Borrower that is the direct or indirect owner of an
Eligible Real Estate Asset.

 

Survey.  An instrument survey of each parcel of Eligible Real Estate Asset
prepared by a registered land surveyor which shall show the location of all
buildings, structures, easements and utility lines on such property, shall show
that all buildings and structures are within the lot lines of the Eligible Real
Estate Asset and shall not show any encroachments by others (or to the extent
any encroachments are shown, such encroachments shall be Permitted Liens or
otherwise acceptable to the Agent in its reasonable discretion), and

 

19

--------------------------------------------------------------------------------


 

shall show rights of way, adjoining sites, establish building lines and street
lines, the distance to and names of the nearest intersecting streets.

 

Taxes.  Any present or future taxes, levies, imposts, duties, charges, fees, or
similar deductions or withholdings that are imposed by any Governmental
Authority.

 

The Carlyle Group.  Collectively, Carlyle Realty Partners II, L.P., Carlyle
Realty Partners III, L.P., Carlyle Realty Partners IV, L.P., Carlyle Realty
Partners V, L.P. and Carlyle Partners II, L.P., and each of their respective
Affiliates (other than their respective portfolio companies).

 

Titled Agents.  The Arrangers and the Syndication Agent.

 

Title Insurance Company.  Any nationally-recognized title insurance company or
companies selected by Parent Borrower or any other title insurance company or
companies selected by Parent Borrower and reasonably approved by the Agent.

 

Title Policy.  An ALTA standard form owner’s title insurance policy (or, if such
form is not available, an equivalent form of owner’s title insurance policy), or
a title report as of a recent date, in each case, issued by a Title Insurance
Company showing that the applicable Borrower holds marketable fee simple title
or a valid and subsisting leasehold interest to such parcel, subject only to
Permitted Liens and any other encumbrances acceptable to the Agent in its
reasonable discretion.

 

Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time as set forth on Schedule 1.1.  The Total Commitment may increase in
accordance with § 2.11.

 

Transferred Interest.  See § 18.9.

 

Type.  As to any Advance, its nature as a Base Rate Advance or a LIBOR Rate
Advance.

 

Unconsolidated Affiliate.  In respect of any Person, any other Person in whom
such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, or (b) which is not a
Subsidiary of such first Person.

 

Unconsolidated Subsidiary.  In respect of any Person, any other Person in whom
such Person holds an Investment, whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

 

Unencumbered Asset Pool.  All of the Eligible Real Estate Assets.

 

Unencumbered Asset Pool Availability.  The Unencumbered Asset Pool Availability
shall be the amount which is the least of (a) the maximum principal amount which
would not cause the Unsecured Debt to be greater than the Unencumbered Asset
Pool Value, (b) the aggregate of (i) the maximum principal amount which would
not cause the Consolidated Unsecured Debt Service Coverage Ratio to be less than
1.75 to 1:00, plus (ii) the Leased Asset NOI Amount, and (c) the aggregate of
(i) the maximum principal amount which would not cause the Consolidated
Unsecured Debt Yield to be less than fourteen percent (14%), plus (ii) the
Leased Asset NOI Amount; provided further that the Unencumbered Asset Pool
Availability resulting from Eligible Real Estate Assets which are ground leases
and/or Leased Assets shall not at any time exceed thirty percent (30%) of the
sum of (x) the Facility Availability plus (y) the Revolver Facility
Availability.

 

Unencumbered Asset Pool Value.  The aggregate of (a) .60 multiplied by the
Capitalized Value of the Unencumbered Asset Pool (excluding the Leased Assets),
plus (b) the Leased Asset NOI Amount.

 

20

--------------------------------------------------------------------------------


 

Unhedged Variable Rate Debt.  Any Indebtedness with respect to which the
interest is not fixed (or hedged to a fixed rate) or capped for the entire term
of such Indebtedness to maturity.

 

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserves or Liens or claims of any kind in favor of any Person.

 

Unsecured Debt.  Indebtedness of Borrowers and their Subsidiaries outstanding at
any time which is not Secured Debt.

 

Wholly Owned Subsidiary.  As to Parent Borrower, any Subsidiary of Parent
Borrower that is directly or indirectly owned 100% by Parent Borrower.

 

Wilshire Property.  The premises leased by CoreSite One Wilshire, L.L.C. (f/k/a
CRG West One Wilshire, L.L.C.) in the building located at 624 S. Grand Avenue,
Los Angeles, California pursuant to that certain lease dated August 1, 2007 
entered into between CRG West One Wilshire, L.L.C. as tenant and Hines Reit One
Wilshire LP as landlord.

 

§ 1.2       Rules of Interpretation.

 

(a)           A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

 

(b)           The singular includes the plural and the plural includes the
singular.

 

(c)           A reference to any law includes any amendment or modification of
such law.

 

(d)           A reference to any Person includes its permitted successors and
permitted assigns.

 

(e)           Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

 

(f)            The words “include”, “includes” and “including” are not limiting.

 

(g)           The words “approval” and “approved”, as the context requires,
means an approval in writing given to the party seeking approval after full and
fair disclosure to the party giving approval of all material facts necessary in
order to determine whether approval should be granted.

 

(h)           All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.

 

(i)            Reference to a particular “§”, refers to that § of this Agreement
unless otherwise indicated.

 

(j)            The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
Section or subdivision of this Agreement.

 

(k)           In the event of any change in generally accepted accounting
principles after the date hereof or any other change in accounting procedures
pursuant to § 7.3 which would affect the computation of any financial covenant,
ratio or other requirement set forth in any Loan Document, then upon the request
of Borrowers or the Agent, Borrowers, the Agent and the Lenders shall negotiate
promptly, diligently and in good

 

21

--------------------------------------------------------------------------------


 

faith in order to amend the provisions of the Loan Documents such that such
financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of Borrowers as in effect
prior to such accounting change, as determined by the Required Lenders in their
good faith judgment.  Until such time as such amendment shall have been executed
and delivered by Borrowers, the Agent and the Required Lenders, such financial
covenants, ratio and other requirements, and all financial statements and other
documents required to be delivered under the Loan Documents, shall be calculated
and reported as if such change had not occurred.

 

SECTION 2

 

MAKING OF THE LOAN

 

§ 2.1       The Loan.  (a) Subject to the terms and conditions set forth in this
Agreement, on the Closing Date each Lender severally and not jointly agrees to
make the Initial Advance to Borrowers pro rata based on its Commitment
Percentage.

 

(b)           Subject to the terms and conditions set forth in this Agreement,
Borrowers may request additional Advances of the Loan; provided, however, that
except as otherwise provided in § 2.11, (i) if requested, the full amount of the
Loan must be advanced no later than May 31, 2014 (such 120 day period, the
“Delayed Draw Period”), (ii) Borrowers shall not be entitled to more than one
such Advance and (iii) Borrowers shall be entitled to request an Advance in
connection with the effectiveness of each Commitment Increase provided pursuant
to § 2.11 and such Advances shall be disregarded for purposes of the one Advance
limit referenced in clause (ii) above.  Subject to the terms and conditions set
forth in this Agreement, including that Borrowers have satisfied all applicable
conditions to any such subsequent Advance, each Lender severally and not jointly
agrees to make such Advance to Borrowers pro rata based on its Commitment
Percentage.  Once repaid, any principal amount of the Loan may not be
reborrowed.  Any unfunded Commitments of the Lenders existing as of the close of
business on the last day of the Delayed Draw Period shall terminate and shall
not be available to be drawn thereafter.

 

§ 2.2       [Intentionally Omitted].

 

§ 2.3       [Intentionally Omitted].

 

§ 2.4       [Intentionally Omitted].

 

§ 2.5       [Intentionally Omitted].

 

§ 2.6       Interest.

 

(a)           Each Base Rate Advance shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Base Rate Advance is repaid or converted to a LIBOR Rate Advance at the rate per
annum equal to the sum of the Base Rate plus the Applicable Margin for Base Rate
Advances.

 

(b)           Each LIBOR Rate Advance shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for LIBOR
Rate Advances.

 

(c)           Borrowers promise to pay interest on each Advance in arrears on
each applicable Interest Payment Date with respect thereto.

 

22

--------------------------------------------------------------------------------


 

(d)           Base Rate Advances and LIBOR Rate Advances may be converted to
Advances of the other Type as provided in § 4.1.

 

(e)           [Intentionally Omitted].

 

(f)            If, as a result of any restatement of or other adjustment to the
financial statements of Borrowers (excluding any restatements or adjustments
resulting from a change in GAAP or other accounting methodology, legislation or
standards) or other miscalculation verified by both Borrowers and the Lenders,
acting reasonably and in good faith,  Borrowers or the Lenders determine that
(i) the Consolidated Total Indebtedness to Gross Asset Value as calculated as of
any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Total Indebtedness to Gross Asset Value would have resulted in
higher pricing for such period, Borrowers shall immediately and retroactively be
obligated to pay to the Agent for the account of the applicable Lenders,
promptly on demand by the Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to Borrowers under the Bankruptcy Code
of the United States, automatically and without further action by the Agent or
any Lender), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period.  Borrowers’ obligations under this
paragraph shall survive until the termination of the aggregate Commitments and
the repayment of all other Borrowers’ Obligations hereunder.

 

§ 2.7       Requests for Advance.  Borrowers shall give to the Agent written
notice executed by an Authorized Officer in the form of Exhibit C hereto (or
telephonic notice confirmed in writing in the form of Exhibit C hereto) of each
Advance requested hereunder (a “Loan Request”) by 1:00 p.m. (Eastern time) one
(1) Business Day prior to the proposed Drawdown Date with respect to Base Rate
Advances and three (3) Business Days prior to the proposed Drawdown Date with
respect to LIBOR Rate Advances, unless, with respect to the Initial Advance
only, the timing of such notice is waived or reduced by the Agent in its sole
discretion.  Each such notice shall specify with respect to the requested
Advance the proposed principal amount of such Advance, the Type of Advance, the
initial Interest Period (if applicable) for such Advance and the Drawdown Date. 
Promptly upon receipt of any such notice, the Agent shall notify each of the
Lenders thereof.  Each Loan Request shall be irrevocable and binding on
Borrowers and shall obligate Borrowers to accept the Advance requested from the
Lenders on the proposed Drawdown Date.  Nothing herein shall prevent Borrowers
from seeking recourse against any Lender that fails to advance its proportionate
share of a requested Advance as required by this Agreement.  Each Loan Request
shall be, subject to § 2.1(b), (a) for Base Rate Advances in a minimum aggregate
amount of $1,000,000 or an integral multiple of $100,000 in excess thereof; or
(b) for LIBOR Rate Advances in a minimum aggregate amount of $1,000,000 or an
integral multiple of $250,000 in excess thereof; provided, however, that there
shall be no more than ten (10) LIBOR Rate Advances outstanding at any one time.

 

§ 2.8       Funds for Advances.

 

(a)           Not later than 3:00 p.m. (Eastern time) on the proposed Drawdown
Date of any Advance, each of the Lenders will make available to the Agent, at
the Agent’s Head Office, in immediately available funds, the amount of such
Lender’s Commitment Percentage of the amount of the requested Advance which may
be disbursed pursuant to § 2.1.  Upon receipt from each such Lender of such
amount, and upon receipt of the documents required by § 10 and § 11 and the
satisfaction of the other conditions set forth therein, to the extent
applicable, the Agent will make available to Borrowers the aggregate amount of
such Advance made available to the Agent by the Lenders by crediting such amount
to the account of Borrowers maintained at the Agent’s Head Office.  The failure
or refusal of any Lender to make available to the Agent at the aforesaid time
and place on any Drawdown Date the amount of its Commitment Percentage of the
requested Advance shall not relieve any other Lender from its several obligation
hereunder to make available to the Agent the amount of such other Lender’s
Commitment Percentage of any requested Advance, including any additional Advance
that may be requested subject to the terms and conditions hereof to provide
funds to replace those not advanced by the Lender so failing or refusing.  In
the event of any such failure or refusal, the Lenders not so failing or refusing
shall be entitled to a priority secured position as against the Lender or

 

23

--------------------------------------------------------------------------------


 

Lenders so failing or refusing to make available to Borrowers the amount of its
or their Commitment Percentage for such Advances as provided in § 12.5.

 

(b)           Unless the Agent shall have been notified by any Lender prior to
the applicable Drawdown Date that such Lender will not make available to the
Agent such Lender’s Commitment Percentage of a proposed Advance, the Agent may
in its discretion assume that such Lender has made such Advance available to the
Agent in accordance with the provisions of this Agreement and the Agent may, if
it chooses, in reliance upon such assumption make such portion of the applicable
Advance available to Borrowers, and such Lender shall be liable to the Agent for
the amount of such portion of the applicable Advance.  If such Lender does not
pay such corresponding amount upon the Agent’s demand therefor, the Agent will
promptly notify Borrowers, and Borrowers shall promptly pay such corresponding
amount to the Agent.  The Agent shall also be entitled to recover from the
Lender or Borrowers (without duplication), as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to Borrowers to the date such
corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from Borrowers at the applicable rate for such Advance or (ii) from a Lender
at the Federal Funds Effective Rate.

 

§ 2.9       Use of Proceeds.  Borrowers will use the proceeds of the Loan solely
for working capital and other general corporate purposes, including real estate
acquisitions, development, redevelopment, capital expenditures and repayment of
Indebtedness.

 

§ 2.10     [Intentionally Omitted].

 

§ 2.11     Increase in Total Commitment.

 

(a)           Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this § 2.11,
Borrowers shall have the option at any time and from time to time before the
date that is thirty (30) days prior to the Maturity Date to request an increase
in the Total Commitment to not more than TWO HUNDRED MILLION DOLLARS
($200,000,000) by giving written notice to the Agent (an “Increase Notice”; and
the amount of such requested increase is the “Commitment Increase”), provided
that any such individual increase must be in a minimum amount of $25,000,000 and
incremental amounts of $5,000,000 in excess thereof.  Upon receipt of any
Increase Notice, the Agent shall consult with Arrangers and shall notify
Borrowers of the amount of facility fees to be paid to any Lenders who provide
an additional Commitment in connection with such increase in the Total
Commitment (which shall be in addition to the fees to be paid to the Agent or
Arrangers pursuant to the Agreement Regarding Fees).  If Borrowers agree to pay
the facility fees so determined, then the Agent, Arrangers or Borrowers may, but
shall not be obligated to, invite one or more banks or lending institutions
(which banks or lending institutions shall be reasonably acceptable to the
Agent, Arrangers and Parent Borrower) to become Lenders and provide additional
Commitments and/or one or more existing Lenders to increase their Commitments in
an aggregate amount consistent with the Increase Notice.  The Agent shall
provide all Lenders with a notice setting forth the amount, if any, of the
additional Commitment to be provided by each Lender and the revised Commitment
Percentages which shall be applicable after the effective date of the Commitment
Increase specified therein (the “Commitment Increase Date”).  In no event shall
any Lender be obligated to provide an additional Commitment.  Any Commitment
Increase and the additional Advance in respect of such Commitment Increase
(which Advance shall be in such principal amount as shall cause the outstanding
Advances of each Lender to be held consistent with its Commitment Percentage
after giving effect to the Commitment Increase) to be made by each Lender
increasing its Commitment or issuing a new Commitment shall be evidenced by a
supplement to this Agreement executed by the Agent, Borrowers and any Lender
increasing its Commitment or issuing a new Commitment, which supplement may
include such amendments to this Agreement as the Agent deems reasonably
necessary or appropriate to implement the transactions contemplated by this
§ 2.11.

 

(b)           On the Commitment Increase Date, the Advances then outstanding and
such additional Advance shall be combined so that all Lenders (including any
Lender issuing a new Commitment)

 

24

--------------------------------------------------------------------------------


 

hold pro rata amounts of the Loan (including such additional Advance) of each
Type and Interest Period in their respective Commitment Percentages as
determined after giving effect to such additional Advance.

 

(c)           Upon the effective date of each increase in the Total Commitment
pursuant to this § 2.11 the Agent may unilaterally revise Schedule 1.1 and
Borrowers shall, if requested by such Lender, execute and deliver to the Agent
new Notes for each Lender whose Commitment has changed (or any Lender issuing a
new Commitment that has requested a Note) so that the principal amount of such
Lender’s Note shall equal its Commitment.  The Agent shall deliver such
replacement Notes to the respective Lenders in exchange for the Notes replaced
thereby which shall be surrendered by such Lenders.  Such new Notes shall
provide that they are replacements for the surrendered Notes and that they do
not constitute a novation, shall be dated as of the Commitment Increase Date and
shall otherwise be in substantially the form of the replaced Notes.

 

(d)           Notwithstanding anything to the contrary contained herein, the
obligation of the Agent and the Lenders to increase the Total Commitment
pursuant to this § 2.11 shall be conditioned upon satisfaction or waiver of the
following conditions precedent which must be satisfied or waived prior to the
effectiveness of any increase of the Total Commitment:

 

(i)            Payment of Activation Fee.  Borrowers shall pay (A) to the Agent
those fees described in and contemplated by the Agreement Regarding Fees with
respect to the applicable Commitment Increase, and (B) to the Arrangers such
facility fees as the Lenders who are providing an additional Commitment may
require to increase the aggregate Commitment, which fees shall, when paid, be
fully earned and non-refundable under any circumstances.  The Arrangers shall
pay to the Lenders acquiring the increased Commitment certain fees pursuant to
their separate agreement; and

 

(ii)           No Default.  On the date any Increase Notice is given and on the
date such increase becomes effective, both immediately before and after the
Total Commitment is increased, there shall exist no Default or Event of Default;
and

 

(iii)          Representations True.  The representations and warranties made by
Borrowers in the Loan Documents or otherwise made by or on behalf of Borrowers
in connection therewith or after the date thereof shall have been true and
correct in all material respects when made and shall also be true and correct in
all material respects on the date of such Increase Notice and on the date the
Total Commitment is increased, both immediately before and after the Total
Commitment is increased; and

 

(iv)          Additional Documents and Expenses.  Borrowers shall execute and
deliver to the Agent and the Lenders such additional documents, instruments,
certifications and opinions as the Agent may reasonably require, including,
without limitation, a Compliance Certificate, demonstrating compliance with all
covenants set forth in the Loan Documents after giving effect to the increase,
and Borrowers shall pay the cost of any updated UCC searches and any and all
intangible taxes or other taxes, assessments or charges or any similar fees,
taxes or expenses which are demanded in connection with such increase.

 

SECTION 3

 

REPAYMENT OF THE ADVANCES

 

§ 3.1       Stated Maturity.  Borrowers promise to pay on the Maturity Date the
full amount of the Loan outstanding on such date and all of the Advances
outstanding on such date shall become absolutely due and payable on the Maturity
Date, together with any and all accrued and unpaid interest thereon.

 

§ 3.2       Mandatory Prepayments.  If at any time the outstanding principal
balance of the Revolver Loans, the Loan and the Letter of Credit Liabilities
exceeds the Unencumbered Asset Pool

 

25

--------------------------------------------------------------------------------


 

Availability (including, without limitation, as a result of the termination of
any ground lease or any lease of a Leased Asset related to an Eligible Real
Estate Asset), then Borrowers shall, within ten (10) Business Days after the
receipt of notice from the Agent of such occurrence, pay the amount of such
excess as a payment of principal to the holder or holders of any Unsecured Debt,
together with any additional amounts required to be paid to such holder or
holders in connection with such principal payments of Indebtedness.

 

§ 3.3       Optional Prepayments.

 

(a)           Each Borrower shall have the right, at its election, to prepay the
outstanding amount of the Loan, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any LIBOR Rate Advances pursuant to this § 3.3 is made on a date that is not
the last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to § 4.8.

 

(b)           Borrowers shall give the Agent, no later than 10:00 a.m. (Eastern
time) at least three (3) days prior written notice of any prepayment pursuant to
this § 3.3, in each case specifying the proposed date of prepayment of the Loan
or portion thereof and the principal amount to be prepaid (provided that (i) any
such notice may be revoked or modified upon one (1) day’s prior notice to the
Agent) and (ii) any such notice may be conditioned upon the consummation of a
transaction.

 

§ 3.4       Partial Prepayments.  Each partial prepayment of the Loan or portion
thereof under § 3.3 shall be in a minimum principal amount of $1,000,000 or an
integral multiple of $100,000 in excess thereof, shall be accompanied by the
payment of accrued interest on the principal prepaid to the date of payment. 
Each partial payment under § 3.2 and § 3.3 shall be applied first to the
principal of Base Rate Advances, and then to the principal of LIBOR Rate
Advances.

 

§ 3.5       Effect of Prepayments.  Amounts of the Loan prepaid under § 3.2 and
§ 3.3 prior to the Maturity Date may not be reborrowed.

 

SECTION 4

 

CERTAIN GENERAL PROVISIONS

 

§ 4.1       Conversion Options.

 

(a)           Borrowers may by notice to the Agent in the form of Exhibit I
hereto elect from time to time to convert any of the outstanding Advances to
Advances of another Type and such Advances shall thereafter bear interest as a
Base Rate Advance or a LIBOR Rate Advance, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Advance to a Base Rate Advance,
Borrowers shall give the Agent at least one (1) Business Day’s prior written
notice of such election, and such conversion shall only be made on the last day
of the Interest Period with respect to such LIBOR Rate Advance unless Borrowers
pay Breakage Costs as required under this Agreement; (ii) with respect to any
such conversion of a Base Rate Advance to a LIBOR Rate Advance, Borrowers shall
give the Agent at least three (3) LIBOR Business Days’ prior written notice of
such election and the Interest Period requested for such Advance, the principal
amount of the Loan so converted shall be in a minimum aggregate amount of
$1,000,000 or an integral multiple of $250,000 in excess thereof and, after
giving effect to the making of such Advance, there shall be no more than ten
(10) LIBOR Rate Advances outstanding at any one time; and (iii) no Advance may
be converted into a LIBOR Rate Advance when any Default or Event of Default has
occurred and is continuing.  All or any part of the outstanding Advances of any
Type may be converted as provided herein, provided that no partial conversion
shall result in a Base Rate Advance in a principal amount of less than
$1,000,000 or an integral multiple of $100,000 in excess thereof or a LIBOR Rate
Advance in a principal amount of less than $1,000,000 or an integral multiple of
$250,000 in excess thereof.  On the date on which such conversion is being made,
each Lender shall take such action as is necessary to transfer its Commitment
Percentage of such

 

26

--------------------------------------------------------------------------------


 

Advances to its Domestic Lending Office or its LIBOR Lending Office, as the case
may be.  Each Conversion/Continuation Request relating to the conversion of a
Base Rate Advance to a LIBOR Rate Advance shall be irrevocable by Borrowers.

 

(b)           Any LIBOR Rate Advance may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by Borrowers
with the terms of § 4.1; provided that no LIBOR Rate Advance may be continued as
such when any Default or Event of Default has occurred and is continuing, but
shall be automatically converted to a Base Rate Advance on the last day of the
Interest Period relating thereto ending during the continuance of any Default or
Event of Default.

 

(c)           In the event that Borrowers do not notify the Agent of their
election hereunder with respect to any LIBOR Rate Advance, such Advance shall be
automatically continued at the end of the applicable Interest Period as a LIBOR
Rate Advance for an Interest Period of one month unless such Interest Period
shall be greater than the time remaining until the Maturity Date, in which case
such Advance shall be automatically converted to Base Rate Advances at the end
of the applicable Interest Period.

 

§ 4.2       Fees.  Borrowers agree to pay to RBC and the Arrangers for their own
account certain fees for services rendered or to be rendered in connection with
the Loan as provided pursuant to the Agreement Regarding Fees.

 

§ 4.3       [Intentionally Omitted].

 

§ 4.4       Funds for Payments.

 

(a)           All payments of principal, interest, closing fees and any other
amounts due hereunder or under any of the other Loan Documents shall be made to
the Agent, for the respective accounts of the Lenders and the Agent, as the case
may be, at the Agent’s Head Office, not later than 3:00 p.m. (Eastern time) on
the day when due (or such later time as is acceptable to the Agent in the event
of a payment in full of all Advances and a termination of Commitments
hereunder), in each case in lawful money of the United States in immediately
available funds.  To the extent not already paid pursuant to the preceding
sentence, the Agent is hereby authorized to charge the accounts of Borrowers
with RBC, on the dates when the amount thereof shall become due and payable,
with the amounts of the principal of and interest on the Advances and all fees,
charges, expenses and other amounts owing to the Agent and/or the Lenders under
the Loan Documents.  Subject to the foregoing, all payments made to the Agent on
behalf of the Lenders, and actually received by the Agent, shall be deemed
received by the Lenders on the date actually received by the Agent.

 

(b)           All payments by Borrowers hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim and free and clear
of and without deduction for any Taxes  now or hereafter imposed or levied by
the United States of America or any political subdivision thereof or taxing or
other authority therein or any jurisdiction from or through which a payment is
made by Borrowers, excluding any income Taxes, franchise Taxes imposed in lieu
of income Taxes and any Taxes imposed by a jurisdiction as a result of any
connection between a Lender and such jurisdiction other than any connection
arising solely from executing, delivering, performing its obligations under, or
enforcing the Loan Document (“Non-Excluded Taxes”), unless Borrowers are
compelled by law to make such deduction or withholding.  If any such obligation
is imposed upon Borrowers with respect to any amount payable by Borrowers
hereunder or under any of the other Loan Documents, Borrowers will pay to the
Agent, for the account of the Lenders or (as the case may be) the Agent, on the
date on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Agent to receive the same net amount which the Lenders or the
Agent would have received on such due date had no such obligation been imposed
upon Borrowers; provided, however, that Borrowers shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s or Agent’s failure to comply
with the requirements of § 4.4(c) or that are withholding Taxes imposed under
FATCA; (ii) that are branch profits taxes imposed by the United States or

 

27

--------------------------------------------------------------------------------


 

any similar taxes imposed by any other jurisdiction under the laws of which a
Lender is organized or in which its applicable lending office is located; or
(iii) in the case of a Non-U.S. Lender, that are imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment) to receive additional amounts from Borrowers with respect
to such Non-Excluded Taxes pursuant to this § 4.4(b).  Borrowers will deliver
promptly to the Agent certificates or other valid vouchers for all Taxes or
other charges deducted from or paid with respect to payments made by Borrowers
hereunder or under any other Loan Document.  In the event a Lender receives a
refund or credit of any Non-Excluded Taxes paid by Borrowers pursuant to this
§ 4.4(b), such Lender will pay to Borrowers the amount of such refund or credit
(and any interest received with respect thereto) promptly upon receipt thereof;
provided that if at any time thereafter such Lender is required to return such
refund or credit, Borrowers shall promptly repay to such Lender the amount of
such refund or credit, net of any reasonable incremental additional costs.

 

(c)           Each Lender that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. federal income tax purposes
(a “Non-U.S. Lender”), to the extent such Lender is lawfully able to do so,
shall provide Borrowers on or prior to the Closing Date (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or on or prior
to the date of the Assignment and Acceptance Agreement pursuant to which it
becomes a Lender (in the case of each other Lender), and at such other times as
may be necessary in the determination of Borrowers, with (x) two (2) original
copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY (or, in
each case, any successor forms), properly completed and duly executed by such
Lender, and any other such duly executed form(s) or statement(s) (including
whether such Lender has complied with the FATCA) which may, from time to time,
be prescribed by law and, which, pursuant to applicable provisions of (i) an
income tax treaty between the United States and the country of residence of such
Lender, (ii) the Code, or (iii) any applicable rules or regulations in effect
under (i) or (ii) above, establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of principal, interest, fees or other amounts payable under any
of the Loan Documents, or (y) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Code, a Certificate Regarding Non-Bank
Status together with two (2) original copies of Internal Revenue Service
Form W-8BEN (or any successor form), properly completed and duly executed by
such Lender, and such other documentation required under the Code and requested
by Borrowers to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Loan Documents.  Each Lender
that is a United States Person (as such term is defined in Section 7701(a)(30)
of the Code) for United States federal income tax purposes (a “U.S. Lender”) and
is not an exempt recipient within the meaning of Treasury Regulations
Section 1.6049-4(c) shall provide Borrowers on or prior to the Closing Date (or,
if later, on or prior to the date on which such Lender becomes a party to this
Agreement) two (2) original copies of Internal Revenue Service From W-9 (or any
successor form), properly completed and duly executed by such Lender, certifying
that such U.S. Lender is entitled to an exemption from United States backup
withholding tax, or otherwise prove that it is entitled to such an exemption. 
Each Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section hereby agrees, from time to time after the initial delivery by such
Lender of such forms, certificates or other evidence, whenever a lapse in time
or change in circumstances renders such forms, certificates or other evidence
obsolete or inaccurate in any material respect, that such Lender shall promptly
provide Borrowers two (2) new original copies of  Internal Revenue Service
Form W-9, W 8BEN, W 8ECI and/or W-8IMY (or, in each case, any successor form),
or a Certificate Regarding Non-Bank Status and two (2) original copies of
Internal Revenue Service Form W-8BEN (or any successor form), as the case may
be, properly completed and duly executed by such Lender, and such other
documentation required under the Code and requested by Borrowers to confirm or
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to payments to such Lender under the Loan
Documents, or notify Borrowers of its inability to deliver any such forms,
certificates or other evidence.  The Agent shall deliver to Borrowers (in such
number of copies as shall be requested by such Borrowers) on or prior to the
date on which the Agent becomes the Agent under this Agreement and, to the
extent it remains

 

28

--------------------------------------------------------------------------------


 

legally entitled to do so, from time to time thereafter upon the reasonable
request of a Borrower, a properly completed and duly executed Internal Revenue
Service Form W-9, W-8ECI and/or W-8IMY, which certifies that payments by such
Borrower to the Agent are exempt from U.S. withholding Tax. The Agent hereby
assumes primary U.S. withholding, backup withholding and information reporting
obligations with respect to amounts paid or payable to it by Borrowers under the
Loan Documents.

 

(d)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Taxes imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Parent Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by Parent
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Parent Borrower or the Agent as may be
necessary for Borrowers and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (d), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.  Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Parent Borrower and the Agent in writing of its
legal inability to do so.

 

(e)           The obligations of Borrowers to the Lenders under this Agreement
shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances:  (i) any lack of validity or enforceability of this Agreement or
any of the other Loan Documents; (ii)  the existence of any claim, set-off,
defense or any right which Borrowers or any of their Subsidiaries or Affiliates
may have at any time against the Lenders (other than the defense of payment to
the Lenders in accordance with the terms of this Agreement) or any other Person;
(iii)  the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; (iv) the occurrence
of any Default or Event of Default; and (v) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, provided that such
other circumstances or happenings shall not have been the result of gross
negligence or willful misconduct on the part of any Lender, as determined by a
court of competent jurisdiction.

 

§ 4.5       Computations.  All computations of interest on the Advances (other
than Base Rate Advances at the prime rate, which shall be based on a 365/366-day
year as the case may be) and of other fees to the extent applicable shall be
based on a 360-day year and paid for the actual number of days elapsed.  Except
as otherwise provided in the definition of the term “Interest Period” with
respect to LIBOR Rate Advances, whenever a payment hereunder or under any of the
other Loan Documents becomes due on a day that is not a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day, and
interest shall accrue during such extension.  The Outstanding Advances as
reflected on the records of the Agent from time to time shall be considered
prima facie evidence of such amount absent manifest error.

 

§ 4.6       Suspension of LIBOR Rate Advances.  In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Advances, the
Agent shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine (or shall receive notice from the Required Lenders that they have
determined) that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Advances for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on Borrowers and the Lenders absent manifest error) to
Borrowers and the Lenders.  In such event (a) any Loan Request with respect to a
LIBOR Rate Advance shall be automatically withdrawn and shall be deemed a
request for a Base Rate Loan and (b) each LIBOR Rate Advance will automatically,
on the last day of the then current Interest Period applicable thereto, become a
Base Rate Advance, and the obligations of the Lenders to make LIBOR Rate
Advances shall be suspended until the Agent determines that the circumstances

 

29

--------------------------------------------------------------------------------


 

giving rise to such suspension no longer exist, whereupon the Agent shall so
notify Borrowers and the Lenders.

 

§ 4.7       Illegality.  Notwithstanding any other provisions herein, if after
the date hereof any law, regulation, treaty or directive shall be enacted or the
interpretation or application thereof shall make it unlawful, or any central
bank or other governmental authority having jurisdiction over a Lender or its
LIBOR Lending Office shall assert that it is unlawful, for any Lender to make or
maintain LIBOR Rate Advances, such Lender shall forthwith give notice of such
circumstances to the Agent and Borrowers and thereupon (a) the commitment of the
Lenders to make LIBOR Rate Advances shall forthwith be suspended and (b) the
LIBOR Rate Advances then outstanding shall be converted automatically to Base
Rate Advances on the last day of each Interest Period applicable to such LIBOR
Rate Advances or within such earlier period as may be required by law. 
Notwithstanding the foregoing, before giving such notice, the applicable Lender
shall designate a different lending office if such designation will void the
need for giving such notice and will not, in the reasonable judgment of such
Lender, be otherwise materially disadvantageous to such Lender or increase any
costs payable by Borrowers hereunder.

 

§ 4.8       Additional Interest.  If any LIBOR Rate Advance or any portion
thereof is repaid or is converted to a Base Rate Advance for any reason on a
date which is prior to the last day of the Interest Period applicable to such
LIBOR Rate Advance, or if repayment of the Advances has been accelerated as
provided in § 12.1, Borrowers will pay to the Agent upon demand for the account
of the applicable Lenders in accordance with their respective Commitment
Percentages, in addition to any amounts of interest otherwise payable hereunder,
the Breakage Costs.  Borrowers understand, agree and acknowledge the following: 
(i) no Lender has any obligation to purchase, sell and/or match funds in
connection with the use of LIBOR as a basis for calculating the rate of interest
on a LIBOR Rate Advance; (ii) LIBOR is used merely as a reference in determining
such rate; and (iii) Borrowers have accepted LIBOR as a reasonable and fair
basis for calculating such rate and any Breakage Costs.  Borrowers further agree
to pay the Breakage Costs, if any, whether or not a Lender elects to purchase,
sell and/or match funds.

 

§ 4.9       Additional Costs, Etc.  Notwithstanding anything herein to the
contrary, if after the date hereof any applicable law, which expression, as used
herein, includes statutes, rules and regulations thereunder and interpretations
thereof by any competent court or by any governmental or other regulatory body
charged with the administration or the interpretation thereof and directives and
instructions at any time or from time to time hereafter made upon or otherwise
issued to any Lender or the Agent by any central bank or other fiscal, monetary
or other authority (whether or not having the force of law), shall:

 

(a)           subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, or the Advances
(other than taxes based upon or measured by the gross receipts, income or
profits of such Lender or the Agent or its franchise tax), or

 

(b)           materially change the basis of taxation (except for changes in
taxes on gross receipts, income or profits or its franchise tax) of payments to
any Lender of the principal of or the interest on the Loan or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

 

(c)           impose or increase or render applicable any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law and which are not already reflected in
any amounts payable by Borrowers hereunder) against assets held by, or deposits
in or for the account of, or loans by, or commitments of an office of any
Lender, or

 

(d)           impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the Loan,
such Lender’s Commitment, or any class of

 

30

--------------------------------------------------------------------------------


 

loans or commitments of which any of the Advances or such Lender’s Commitment
forms a part; and the result of any of the foregoing is:

 

(i)            to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining the Loan or any portion thereof or such
Lender’s Commitment, or

 

(ii)           to reduce the amount of principal, interest or other amount
payable to any Lender or the Agent hereunder on account of such Lender’s
Commitment or the Loan, or

 

(iii)          to require any Lender or the Agent to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by such Lender or the Agent from
Borrowers hereunder,

 

then, and in each such case, Borrowers will (and as to clauses (a) and
(b) above, subject to the provisions of § 4.4), within thirty (30) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum. 
For the avoidance of doubt, the provisions of this § 4.9 shall not apply with
respect to Taxes, which shall be governed by § 4.4(b) and § 4.4(c).  Without
limiting the generality of the foregoing provisions of this § 4.9, any change
applicable to the banking industry as a whole and lenders generally, and not
solely to the Agent or a Lender, based on:  (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have occurred
“after the date hereof” or “after the date of this Agreement” for purposes of
this § 4.9.

 

§ 4.10     Capital Adequacy.  If after the date hereof any Lender determines
that (a) the adoption of or change in any law, rule or regulation regarding
capital requirements for banks or bank holding companies or any change in the
interpretation or application thereof by any governmental authority charged with
the administration thereof, or (b) compliance by such Lender or its parent bank
holding company with any directive of any such entity regarding capital
adequacy, has the effect of reducing the return on such Lender’s or such holding
company’s capital as a consequence of such Lender’s commitment to make Advances
to a level below that which such Lender or holding company could have achieved
but for such adoption, change or compliance (taking into consideration such
Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Lender to be material, then such Lender may notify
Borrowers thereof.  Borrowers agree to pay to such Lender the amount of such
reduction in the return on capital as and when such reduction is determined,
upon presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof.  In determining such amount, such Lender may use
any reasonable averaging and attribution methods generally applied by such
Lender.  Without limiting the generality of the foregoing provisions of this
§ 4.10, any change applicable to the banking industry as a whole and lenders
generally, and not solely to the Agent or a Lender, based on:  (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have occurred ‘after the date hereof’ or ‘after the date of this Agreement’ for
purposes of this § 4.10.

 

31

--------------------------------------------------------------------------------


 

§ 4.11              Breakage Costs.  Borrowers shall pay all Breakage Costs
required to be paid by them pursuant to this Agreement and incurred from time to
time by any Lender within fifteen (15) days from receipt of written notice from
the Agent.

 

§ 4.12              Default Interest; Late Charge.  Following the occurrence and
during the continuance of any Event of Default, and regardless of whether or not
the Agent or the Lenders shall have accelerated the maturity of the Loan, the
Loan shall bear interest payable on demand at a rate per annum equal to three
percent (3.0%) above the interest rate that would otherwise be in effect
hereunder (the “Default Rate”), until such amount shall be paid in full (after
as well as before judgment), or if any of such amounts shall exceed the maximum
rate permitted by law, then at the maximum rate permitted by law.  In addition,
Borrowers shall pay a late charge equal to three percent (3.0%) of any amount of
interest and/or principal payable on the Loan or any other amounts payable
hereunder or under the other Loan Documents, which is not paid by Borrowers
within ten (10) days of the date when due.

 

§ 4.13              Certificate.  A certificate setting forth any amounts
payable pursuant to § 4.8, § 4.9, § 4.10, § 4.11 or § 4.12 and a reasonably
detailed explanation of such amounts which are due, submitted by any Lender or
the Agent to Borrowers, shall be presumptively correct in the absence of
manifest error.

 

§ 4.14              Limitation on Interest.  Notwithstanding anything in this
Agreement or the other Loan Documents to the contrary, all agreements between or
among Borrowers, the Lenders and the Agent, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to Borrowers.  All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law.  This
section shall control all agreements between or among Borrowers, the Lenders and
the Agent.

 

§ 4.15              Certain Provisions Relating to Increased Costs and
Defaulting Lenders.  If a Lender gives notice of the existence of the
circumstances set forth in § 4.7 or any Lender requests compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of § 4.4(b) (as a result of the imposition of withholding taxes on amounts paid
to such Lender under this Agreement), § 4.9 or § 4.10, then, such Lender, as
applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan to eliminate,
mitigate or reduce amounts that would otherwise be payable by Borrowers under
the foregoing provisions, provided that such action would not be otherwise
materially prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; Borrowers
agreeing to pay all reasonably incurred costs and expenses incurred by such
Lender in connection with any such action.  Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender (a) has given notice of the existence of
the circumstances set forth in § 4.7 or has requested payment or compensation
for any losses or costs to be reimbursed pursuant to any one or more of the
provisions of § 4.4(b) (as a result of the imposition of withholding taxes on
amounts paid to such Lender under this Agreement), § 4.9 or § 4.10 and following
the request of Borrowers has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”) or (b) is a Defaulting
Lender, then, within thirty (30) days after such notice or request for payment
or compensation or such Lender became a Defaulting Lender, as applicable,
Borrowers

 

32

--------------------------------------------------------------------------------


 

shall have the right as to such Affected Lender or Defaulting Lender, as
applicable, to be exercised by delivery of written notice delivered to the Agent
and the Affected Lender or Defaulting Lender, as applicable, to elect to cause
the Affected Lender or Defaulting Lender, as applicable, to transfer its
Commitment.  The Agent shall promptly notify the remaining Lenders that each of
such Lenders shall have the right, but not the obligation, to acquire a portion
of the Commitment, pro rata based upon their relevant Commitment Percentages, of
the Affected Lender or Defaulting Lender, as applicable (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by the Agent).  In the event that the
Lenders do not elect to acquire all of the Affected Lender’s or Defaulting
Lender’s Commitment, then the Agent shall endeavor to obtain a new Lender to
acquire such remaining Commitment.  Upon any such purchase of the Commitment of
the Affected Lender or Defaulting Lender, as applicable, the Affected Lender’s
or Defaulting Lender’s interest in the Obligations and its rights hereunder and
under the Loan Documents shall terminate at the date of purchase, and the
Affected Lender or Defaulting Lender, as applicable, shall promptly execute all
documents reasonably requested to surrender and transfer such interest.  The
purchase price for the Affected Lender’s or Defaulting Lender’s Commitment shall
equal any and all amounts outstanding and owed by Borrowers to the Affected
Lender or Defaulting Lender, as applicable, including principal, prepayment
premium or fee, and all accrued and unpaid interest or fees.

 

SECTION 5

 

UNENCUMBERED ASSET POOL

 

§ 5.1                     Addition of Eligible Real Estate Assets.

 

(a)                                 After the Closing Date, Parent Borrower
shall have the right, subject to the consent of the Agent (which consent shall
not be unreasonably withheld) and the satisfaction by Parent Borrower of the
conditions set forth in this § 5.1, to add Potential Unencumbered Assets to the
Unencumbered Asset Pool.  Parent Borrower from time to time after the Closing
Date may also request that certain Real Estate of one or more Subsidiary
Borrowers (collectively, the “Subsidiary Borrower Unencumbered Assets”) be
included as an Eligible Real Estate Asset for the purpose of increasing the
Unencumbered Asset Pool Availability.  If Parent Borrower shall request that any
Potential Unencumbered Assets or Subsidiary Borrower Unencumbered Asset be added
to the “Revolver Unencumbered Asset Pool,” it shall be required to add such
Potential Unencumbered Asset or Subsidiary Borrower Unencumbered Asset, as
applicable, to the Unencumbered Asset Pool hereunder.  In the event Parent
Borrower desires to add additional Potential Unencumbered Assets or Subsidiary
Borrower Unencumbered Assets as aforesaid, Parent Borrower shall provide written
notice to the Agent of such request (which the Agent shall promptly furnish to
the Lenders), together with all documentation and other information reasonably
required to permit the Agent to determine whether such Real Estate is Eligible
Real Estate.  Thereafter, the Agent shall have ten (10) Business Days from the
date of the receipt of such documentation and other information to advise Parent
Borrower whether the Agent consents to the acceptance of such Subsidiary
Borrower Unencumbered Asset or Potential Unencumbered Asset (which consent shall
not be unreasonably withheld).  Notwithstanding the foregoing, no Subsidiary
Borrower Unencumbered Asset or Potential Unencumbered Asset shall be included in
the Unencumbered Asset Pool unless and until the following conditions precedent
shall have been satisfied:

 

(i)                                     such Subsidiary Borrower Unencumbered
Asset or Potential Unencumbered Asset shall be Eligible Real Estate;

 

(ii)                                  the owner of any Subsidiary Borrower
Unencumbered Asset (and any indirect owner of such Subsidiary Borrower) shall
have executed a Joinder Agreement and satisfied the conditions of § 5.3;

 

(iii)                               Parent Borrower or the owner of the
Subsidiary Borrower Unencumbered Asset or Potential Unencumbered Asset, as
applicable, shall have executed and delivered to the Agent all Eligible Real
Estate Qualification Documents and a Compliance Certificate prepared using the

 

33

--------------------------------------------------------------------------------


 

financial statements of Parent Borrower most recently provided or required to be
provided to the Agent under § 6.4 or § 7.4; and

 

(iv)                              after giving effect to the inclusion of such
Subsidiary Borrower Unencumbered Asset or Potential Unencumbered Asset, each of
the representations and warranties made by or on behalf of Borrowers or any of
their respective Subsidiaries contained in this Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Agreement shall be true in all material respects both as of
the date as of which it was made and shall also be true as of the time of the
replacement or addition of Eligible Real Estate Assets, with the same effect as
if made at and as of that time (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing, and the Agent
shall have received a certificate of Parent Borrower to such effect.

 

Notwithstanding the foregoing, in the event such Subsidiary Borrower
Unencumbered Asset or Potential Unencumbered Asset does not qualify as Eligible
Real Estate, so long as the conditions set forth in clauses (ii), (iii) and
(iv) of this § 5.1 have been satisfied, such Subsidiary Borrower Unencumbered
Asset or Potential Unencumbered Asset shall be included in the Unencumbered
Asset Pool and shall be deemed Eligible Real Estate so long as the Agent shall
have received the prior written consent of each of the Lenders to the inclusion
of such Real Estate as an Eligible Real Estate Asset.

 

(b)                                 Parent Borrower may, at its option, obtain
preliminary approval of the Agent of a Subsidiary Borrower Unencumbered Asset or
Potential Unencumbered Asset by delivering to the Agent the following with
respect to such Subsidiary Borrower Unencumbered Asset or Potential Unencumbered
Asset:

 

(i)                                     a physical description of the Real
Estate;

 

(ii)                                  current rent rolls, historic operating
statements and operating and capital budgets (if available to Parent Borrower),
and projected operating and near-term capital expenditure budgets for such Real
Estate reasonably satisfactory to the Agent;

 

(iii)                               a current environmental report, a current
engineering report and similar information reasonably satisfactory to the Agent;
and

 

(iv)                              a certification to the knowledge of Parent
Borrower that such Real Estate will satisfy (or is anticipated to satisfy upon
the acceptance of such Real Estate in the Unencumbered Asset Pool) each of the
other conditions to the acceptance of Real Estate in the Unencumbered Asset
Pool.  The Agent shall have ten (10) Business Days following receipt of all of
the foregoing items to grant or deny preliminary approval for such proposed
Subsidiary Borrower Unencumbered Asset or Potential Unencumbered Asset.  The
Agent shall notify Parent Borrower if and when the Agent has granted such
preliminary approval.  In the event that the Agent grants such preliminary
approval, Parent Borrower may satisfy the remaining requirements to the
acceptance of such Unencumbered Asset as provided in § 5.1(a).  Such Real Estate
shall not be included in the calculation of the Unencumbered Asset Pool
Availability until the requirements of § 5.1(a) are satisfied.

 

§ 5.2                     Release of Eligible Real Estate Assets.  Provided no
Default or Event of Default shall have occurred hereunder and be continuing (or
would exist immediately after giving effect to the transactions contemplated by
this § 5.2), and if the conditions set forth in this § 5.2 are not met, upon
reasonable approval by the Required Lenders, the Agent shall release an Eligible
Real Estate Asset from the Unencumbered Asset Pool upon the request of Parent
Borrower subject to and upon the following terms and conditions:

 

(a)                                 Parent Borrower shall deliver to the Agent
written notice of its desire to obtain such release no later than ten (10) days
prior to the date on which such release is to be effected;

 

34

--------------------------------------------------------------------------------


 

(b)                                 Parent Borrower shall submit to the Agent
with such request a Compliance Certificate prepared using the financial
statements of Parent Borrower most recently provided or required to be provided
to the Agent under § 6.4 or § 7.4 adjusted in the best good faith estimate of
Parent Borrower to give effect to the proposed release and demonstrating that no
Default or Event of Default with respect to the covenants referred to therein
shall exist after giving effect to such release;

 

(c)                                  Parent Borrower shall pay all reasonable
costs and expenses of the Agent, if any, in connection with such release,
including without limitation, reasonable attorney’s fees;

 

(d)                                 Parent Borrower shall pay to the Agent for
the account of the Lenders a release price, which payment shall be applied to
reduce the outstanding principal balance of the Loan as provided in § 3.4, in an
amount equal to the amount necessary, if any, to reduce the outstanding
principal balance of the Loan so that no violation of the covenant set forth in
§ 9.1 shall occur;

 

(e)                                  without limiting or affecting any other
provision hereof, any release of an Eligible Real Estate Asset will not cause
Borrowers to be in violation of the covenants set forth in § 9.8; and

 

(f)                                   such Eligible Real Estate Asset has been
(or, contemporaneous with the release under this Agreement, will be) released
from the Revolver Unencumbered Asset Pool.

 

§ 5.3                     Additional Subsidiary Borrowers.  In the event that
Parent Borrower shall request that certain Real Estate of a Subsidiary of Parent
Borrower be included in the Unencumbered Asset Pool and such Real Estate is
approved for inclusion as an Eligible Real Estate Asset in the Unencumbered
Asset Pool in accordance with the terms hereof, Parent Borrower shall cause each
such Subsidiary (and any entity having an interest in such Subsidiary of Parent
Borrower) to execute and deliver to the Agent a Joinder Agreement, and such
Subsidiary (and any such entity) shall become a Subsidiary Borrower hereunder. 
For the avoidance of doubt, any Subsidiary or other such entity which becomes a
“Subsidiary Borrower” as such term is defined in the Existing Credit Agreement
shall become a Subsidiary Borrower under this Agreement.  Each such Subsidiary
shall be specifically authorized, in accordance with its respective
organizational documents, to be a Borrower hereunder.  Parent Borrower shall
further cause all representations, covenants and agreements in the Loan
Documents with respect to Borrowers to be true and correct with respect to each
such Subsidiary.  In connection with the delivery of such Joinder Agreement,
Parent Borrower shall deliver to the Agent such organizational agreements,
resolutions, consents, opinions and other documents and instruments as the Agent
may reasonably require.

 

§ 5.4                     Release of Certain Subsidiary Borrowers.  In the event
that all Eligible Real Estate Assets owned by a Subsidiary Borrower shall have
been released from the Unencumbered Asset Pool in accordance with the terms of
this Agreement and from the Revolver Unencumbered Asset Pool in accordance with
the terms of the Existing Credit Agreement, then such Subsidiary Borrower shall
be released by the Agent from liability under this Agreement.

 

SECTION 6

 

REPRESENTATIONS AND WARRANTIES

 

Borrowers represent and warrant to the Agent and the Lenders as follows, each as
of the Closing Date hereof, and as of the date of a request for a funding of any
Advance hereunder.

 

§ 6.1                     Corporate Authority, Etc.

 

(a)                                 Incorporation; Good Standing.  Parent
Borrower is a Delaware limited partnership duly organized pursuant to its
articles of organization or formation filed with the Delaware Secretary of
State, and is validly existing and in good standing under the laws of Delaware. 
Parent Borrower (i) has all requisite

 

35

--------------------------------------------------------------------------------


 

power to own its property and conduct its business as now conducted and as
presently contemplated, and (ii) is in good standing and is duly authorized to
do business in the jurisdictions where the Eligible Real Estate Assets owned or
leased by it are located and in each other jurisdiction where a failure to be so
qualified in such other jurisdiction could have a Material Adverse Effect.

 

(b)                                 Subsidiaries.  Each of the Subsidiary
Borrowers and each of the Subsidiaries of Borrowers (i) is a corporation,
limited partnership, general partnership, limited liability company or trust
duly organized under the laws of its State of organization and is validly
existing and in good standing under the laws thereof, (ii) has all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated and (iii) is in good standing and is duly authorized to
do business in each jurisdiction where an Eligible Real Estate Asset owned or
leased by it is located (to the extent required by applicable law) and in each
other jurisdiction where a failure to be so qualified could have a Material
Adverse Effect.

 

(c)                                  Authorization.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any of
Borrowers is a party and the transactions contemplated hereby and thereby
(i) are within the authority of Borrowers, (ii) have been duly authorized by all
necessary proceedings on the part of Borrowers, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which any Borrower is subject or any judgment,
order, writ, injunction, license or permit applicable to any Borrower, except as
would not reasonably be expected to result in a Material Adverse Effect, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any material agreement or other material instrument binding upon, any Borrower
or any of its properties, (v) do not and will not result in or require the
imposition of any lien or other encumbrance on any of the properties, assets or
rights of any Borrower other than the liens and encumbrances in favor of the
Agent contemplated by this Agreement and the other Loan Documents, and (vi) do
not require the approval or consent of any Person other than those already
obtained and delivered to the Agent or except as would not reasonably be
expected to result in a Material Adverse Effect.

 

(d)                                 Enforceability.  The execution and delivery
of this Agreement and the other Loan Documents to which any of Borrowers is a
party are valid and legally binding obligations of Borrowers enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.

 

§ 6.2                     Governmental Approvals.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Borrower
is a party and the transactions contemplated hereby and thereby do not require
the approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained, in each case, except as would not reasonably be
expected to result in a Material Adverse Effect.

 

§ 6.3                     Title to Eligible Real Estate Assets.  Except as
indicated on Schedule 6.3 hereto or other adjustments that are not material in
amount, Subsidiary Borrowers own or lease the Eligible Real Estate Assets
subject to no rights of others, including any mortgages, leases pursuant to
which Subsidiary Borrowers or any of their Affiliates is the lessee, conditional
sales agreements, title retention agreements, liens or other encumbrances except
Permitted Liens.

 

§ 6.4                     Financial Statements.  REIT has furnished to the
Agent:  (a) the consolidated balance sheet of REIT and its Subsidiaries as of
the Balance Sheet Date and the related consolidated statement of income and cash
flow for the calendar year then ended certified by an Authorized Officer or the
chief financial or accounting officer of REIT, (b) as of the Closing Date, an
unaudited statement of Net Operating Income for each of the Eligible Real Estate
Assets for the period ending September 30, 2013 certified by the chief financial
or accounting officer of Parent Borrower as fairly presenting the Net Operating
Income for such parcels for such periods, and (c) certain other financial
information relating to Borrowers and the Real Estate

 

36

--------------------------------------------------------------------------------


 

(including, without limitation, the Eligible Real Estate Assets).  Such balance
sheet and statements have been prepared in accordance with generally accepted
accounting principles and fairly present the consolidated financial condition of
the REIT and its Subsidiaries as of such dates and the consolidated results of
the operations of the REIT and its Subsidiaries for such periods.  The Agent and
Lenders hereby acknowledge and agree that the REIT’s most recent Form 10-Q will
be utilized for purposes of preparation of the Compliance Certificate as of the
Closing Date.

 

§ 6.5                     No Material Changes.  Since the Balance Sheet Date or
the date of the most recent financial statements delivered pursuant to § 7.4, as
applicable, there has occurred no materially adverse change in the financial
condition, or business of Borrowers, and their respective Subsidiaries taken as
a whole as shown on or reflected in the consolidated balance sheet of the REIT
as of the Balance Sheet Date, or its consolidated statement of income or cash
flows for the calendar year then ended, other than changes that have not and
could not reasonably be expected to have a Material Adverse Effect.  As of the
date hereof, except as set forth on Schedule 6.5 hereto, there has occurred no
materially adverse change in the financial condition, prospects, operations or
business activities of any of the Eligible Real Estate Assets from the condition
shown on the statements of income delivered to the Agent pursuant to § 6.4 other
than changes in the ordinary course of business that have not had any materially
adverse effect either individually or in the aggregate on the business operation
or financial condition of such Eligible Real Estate Asset.

 

§ 6.6                     Franchises, Patents, Copyrights, Etc.  Except as could
not reasonably be expected to have a Material Adverse Effect, Borrowers and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others.

 

§ 6.7                     Litigation.  Except as stated on Schedule 6.7, there
are no actions, suits, proceedings or investigations of any kind pending against
any Borrower or any of their respective Subsidiaries before any court, tribunal,
arbitrator, mediator or administrative agency or board which question the
validity of this Agreement or any of the other Loan Documents, any action taken
or to be taken pursuant hereto or thereto or any lien, security title or
security interest created or intended to be created pursuant hereto or thereto,
or which could reasonably be expected to have a Material Adverse Effect.  Except
as set forth on Schedule 6.7, there are no judgments, final orders or awards
outstanding against or affecting any Borrower, any of their respective
Subsidiaries or any Eligible Real Estate Asset individually or in the aggregate
in excess of $1,000,000.

 

§ 6.8                     No Material Adverse Contracts, Etc.  None of Borrowers
or any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a Material Adverse Effect.  None of
Borrowers or any of their respective Subsidiaries is a party to any contract or
agreement that has or could reasonably be expected to have a Material Adverse
Effect.

 

§ 6.9                     Compliance with Other Instruments, Laws, Etc.  None of
Borrowers or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

 

§ 6.10              Tax Status.  Except as would not reasonably be expected to
result in a Material Adverse Effect, each of Borrowers and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
Tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all Taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings or for which any of
Borrowers or their respective Subsidiaries, as applicable has set aside on its
books provisions reasonably adequate for the payment of such

 

37

--------------------------------------------------------------------------------


 

Taxes, and (c) has made provisions reasonably adequate for the payment of all
accrued Taxes not yet due and payable.  Except as would not reasonably be
expected to result in a Material Adverse Effect, there are no unpaid Taxes
claimed by the taxing authority of any jurisdiction to be due by Borrowers of
their respective Subsidiaries, the officers or partners of such Person know of
no basis for any such claim, and there are no audits pending or to the knowledge
of Borrowers threatened with respect to any Tax returns filed by Borrowers or
their respective Subsidiaries.  The taxpayer identification number for Parent
Borrower is 90-0587133.

 

§ 6.11              No Event of Default.  No Default or Event of Default has
occurred and is continuing.

 

§ 6.12              Investment Company Act.  None of Borrowers or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

 

§ 6.13              Absence of UCC Financing Statements, Etc.  Except with
respect to Permitted Liens or as disclosed on the lien search reports delivered
to and approved by the Agent, to the best of Borrowers’ knowledge, there is no
financing statement (but excluding any financing statements that may be filed
against any Borrower without the consent or agreement of such Persons), security
agreement, chattel mortgage, real estate mortgage or other document filed or
recorded with any applicable filing records, registry, or other public office,
that purports to cover, affect or give notice of any present or possible future
lien on, or security interest or security title in, any property of any Borrower
or rights thereunder.

 

§ 6.14              Setoff, Etc.  The Unencumbered Asset Pool is not subject to
any setoff, claims, withholdings or other defenses by Borrowers or any of their
Subsidiaries or Affiliates or, to the best knowledge of Borrowers, any other
Person other than Permitted Liens.

 

§ 6.15              Certain Transactions.  Except as disclosed on Schedule 6.15
hereto, none of the partners, officers, trustees, managers, members, directors,
or employees of any Borrower is, nor shall any such Person become, a party to
any transaction with any Borrower (other than for services as partners,
managers, members, employees, officers and directors), including any agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any partner, officer, trustee, director or such
employee or, to the knowledge of Borrowers, any corporation, partnership, trust
or other entity in which any partner, officer, trustee, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, which are on terms less favorable to Borrowers than those that would be
obtained in a comparable arms-length transaction.

 

§ 6.16              Employee Benefit Plans.  Except as would not reasonably be
expected to have a Material Adverse Effect, each Borrower and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan.  Except as would not reasonably be expected to have a Material
Adverse Effect, neither any Borrower nor any ERISA Affiliate has (a) sought a
waiver of the minimum funding standard under § 412 of the Code in respect of any
Multiemployer Plan or Guaranteed Pension Plan or (b) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.  Neither any Borrower nor any ERISA Affiliate has failed
to make any contribution or payment to any Multiemployer Plan or Guaranteed
Pension Plan, or made any amendment to any Multiemployer Plan or Guaranteed
Pension Plan, which has resulted or would reasonably be expected to result in
the imposition of a Lien.  To the knowledge of Borrowers, none of the Eligible
Real Estate Assets constitutes a “plan asset” of any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan.

 

§ 6.17              Disclosure.  All of the representations and warranties made
by or on behalf of Borrowers in this Agreement and the other Loan Documents or
any document or instrument delivered to the Agent or the Lenders pursuant to or
in connection with any of such Loan Documents are true and correct in all

 

38

--------------------------------------------------------------------------------


 

material respects.  All information contained in this Agreement, the other Loan
Documents or otherwise furnished to or made available to the Agent or the
Lenders by or on behalf of any Borrower is and will be true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not materially misleading when taken as a whole.  The written
information, reports and other papers and data with respect to Borrowers, any
Subsidiary or the Eligible Real Estate Assets (other than projections and
estimates) furnished to the Agent or the Lenders in connection with this
Agreement or the obtaining of the Commitments of the Lenders hereunder was, at
the time so furnished, correct in all material respects, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by Borrowers’ counsel
(although Borrowers have no reason to believe that the Agent and the Lenders may
not rely on the accuracy thereof) or (b) budgets, projections and other
forward-looking speculative information prepared in good faith by Borrowers
(except to the extent the related assumptions were when made manifestly
unreasonable).

 

§ 6.18              Trade Name; Place of Business.  No Borrower uses any trade
name and conducts business under any name other than its actual name set forth
in the Loan Documents or “CoreSite(s)”.  The principal place of business of
Borrowers is 1050 17th Street, Suite 800, Denver, Colorado 80265.

 

§ 6.19              Regulations T, U and X.  No portion of the Loan is to be
used for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.  No
Borrower is engaged, nor will it engage, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.

 

§ 6.20              Environmental Compliance.  Except as set forth on
Schedules 6.20(d) or as specifically set forth in any written environmental site
assessment reports provided to the Agent on or before the date hereof, or in the
case of Eligible Real Estate Asset acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent, if any, makes the following representations and warranties:

 

(a)                                 None of Borrowers, their respective
Subsidiaries, nor to the knowledge and belief of Borrowers, any operator of the
Real Estate, nor any tenant or operations thereon, is in violation, or alleged
violation, of any Environmental Law, which violation could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 None of Borrowers nor any of their
respective Subsidiaries has received notice from any third party including,
without limitation, any federal, state or local governmental authority, (i) that
it has been identified by the United States Environmental Protection Agency
(“EPA”) as a potentially responsible party under CERCLA with respect to a site
listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986);
(ii) that any Hazardous Substance(s) which it has generated, transported or
disposed of have been found at any site at which a federal, state or local
agency or other third party has conducted, or has demanded that any Borrower or
any of their respective Subsidiaries conduct, a remedial investigation, removal
or other response action pursuant to any Environmental Law; or (iii) that it is
or shall be a named party to any claim, action, cause of action, complaint, or
legal or administrative proceeding (in each case, contingent or otherwise)
arising out of any third party’s incurrence of costs, expenses, losses or
damages of any kind whatsoever in connection with the release of Hazardous
Substances, which in the case of clauses (i) through (iii) above could
reasonably be expected to have a Material Adverse Effect.

 

39

--------------------------------------------------------------------------------


 

(c)                                  To the knowledge of Borrowers, (i) no
portion of the Real Estate is used for the handling, processing, storage or
disposal of Hazardous Substances except in compliance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real Estate
except those which are being operated and maintained in compliance with
Environmental Laws; (ii) in the course of any activities conducted by Borrowers,
their respective Subsidiaries or, the tenants and operators of their properties,
no Hazardous Substances have been generated or are being used on the Real Estate
except in the ordinary course of Borrowers’ or its tenants’ and operators’
business and in compliance with applicable Environmental Laws; (iii) there has
been no past or present releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, disposing or dumping
(other than in reasonable quantities to the extent necessary in the ordinary
course of operation of Borrowers’, its tenants’ or operators’ business and, in
any event, in compliance with all Environmental Laws) (a “Release”) or
threatened Release of Hazardous Substances on, upon, into or from the Eligible
Real Estate Assets, which Release would have a material adverse effect on the
value of such Real Estate or could reasonably be expected to have a Material
Adverse Effect; (iv) there have been no Releases on, upon, from or into any real
property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on, and which could be
reasonably anticipated to have a Material Adverse Effect; and (v) any Hazardous
Substances that have been generated on any of the Real Estate have been
transported off site in accordance with all applicable Environmental Laws and in
a manner that could not reasonably be expected to have a Material Adverse
Effect.

 

(d)                                 Except as set forth on Schedule 6.20(d) or
for such matters that shall be complied with as of the Closing Date, by virtue
of the transactions set forth herein and contemplated hereby, or to the
effectiveness of any other transactions contemplated hereby, none of Borrowers,
their respective Subsidiaries nor the Real Estate will become subject to any
applicable Environmental Law requiring the performance of environmental site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement pursuant to
applicable Environmental Laws.

 

(e)                                  There are no existing or closed sanitary or
solid waste landfills, or hazardous waste treatment, storage or disposal
facilities on or, to Borrowers’ actual knowledge, affecting the Real Estate
except where such existence could not reasonably be expected to have a Material
Adverse Effect.

 

(f)                                   Borrowers have not received any written
notice from any party that any use, operation, or condition of Borrowers’
business on any Real Estate has caused any adverse condition on any other
property that could reasonably be expected to result in a claim under applicable
Environmental Law that would have a Material Adverse Effect, nor does any
Borrower have actual knowledge of any existing facts or circumstances that could
reasonably be expected to form the basis for such a claim.

 

§ 6.21              Subsidiaries; Organizational Structure. 
Schedule 6.21(a) sets forth, as of the date hereof and after giving effect to
the reorganization previously disclosed to the Agent, all of the Subsidiaries of
Parent Borrower, the form and jurisdiction of organization of each of the
Subsidiaries, and the owners of the direct and indirect ownership interests
therein.  Schedule 6.21(b) sets forth, as of the date hereof, all of the
Unconsolidated Subsidiaries of Parent Borrower and its Subsidiaries, the form
and jurisdiction of organization of each of the Unconsolidated Subsidiaries,
Parent Borrower’s or its Subsidiary’s ownership interest therein and the other
owners of the applicable Unconsolidated Subsidiary.  No Person owns any legal,
equitable or beneficial interest in any of the Persons set forth on Schedules
6.21(a) and 6.21(b) except as set forth on such Schedules.

 

40

--------------------------------------------------------------------------------


 

§ 6.22              Leases.  Borrowers have delivered to the Agent true and
complete copies of the Leases and any amendments thereto relating to each
Eligible Real Estate Asset required to be delivered as a part of the Eligible
Real Estate Qualification Documents as of the date hereof.  An accurate and
complete Rent Roll in all material respects as of the date of inclusion of each
Eligible Real Estate Asset in the Unencumbered Asset Pool with respect to all
Leases of any portion of the Eligible Real Estate Asset has been provided to the
Agent.  The Leases previously delivered to the Agent as described in the
preceding sentence constitute as of the date thereof the sole agreements
relating to leasing or licensing of space at such Eligible Real Estate Asset and
in the Building relating thereto.  No tenant under any Lease is entitled to any
free rent, partial rent, rebate of rent payments, credit, offset or deduction in
rent, including, without limitation, lease support payments or lease buy-outs,
except as reflected in such Leases or such Rent Roll.  Except as set forth in
Schedule 6.22, the Leases reflected therein are, as of the date of inclusion of
the applicable Eligible Real Estate Asset in the Unencumbered Asset Pool, in
full force and effect in accordance with their respective terms, without any
payment default or any other material default thereunder, nor are there any
defenses, counterclaims, offsets, concessions or rebates available to any tenant
thereunder, and except as reflected in Schedule 6.22, no Borrower has given or
made, any notice of any payment or other material default, or any claim, which
remains uncured or unsatisfied, with respect to any of the Leases, and to the
best of the knowledge and belief of Borrowers, there is no basis for any such
claim or notice of default by any tenant which would result in a Material
Adverse Effect.  Borrower knows of no condition which with the giving of notice
or the passage of time or both would constitute a default on the part of (i) any
tenant with respect to the material terms under a Lease or (ii) the respective
Borrower as landlord under the Lease, in either case, that would, in the
aggregate with any other defaults under Leases for the applicable Eligible Real
Estate Asset, adversely affect more than five percent (5%) of the base rent
generated by such Eligible Real Estate Asset.  No security deposit or advance
rental or fee payment has been made by any lessee or licensor under the Leases
except as may be specifically designated in the Leases.  No property other than
the Eligible Real Estate Asset which is the subject of the applicable Lease is
necessary to comply with the material requirements (including, without
limitation, parking requirements) contained in such Lease.

 

§ 6.23              Property.  To the best of Borrowers’ knowledge, all of the
Eligible Real Estate Assets, and all major building systems located thereon, are
structurally sound, in good condition and working order and free from material
defects, subject to ordinary wear and tear, except for such portion of such Real
Estate which is not occupied by any tenant and which may not be in final working
order pending final build-out of such space or except as where such defects have
not had and could not reasonably be expected to have a Material Adverse Effect. 
All of the other Real Estate of Borrowers and their respective Subsidiaries is
structurally sound, in good condition and working order, subject to ordinary
wear and tear, except for such portion of such Real Estate which is not occupied
by any tenant or where such defects have not had and could not reasonably be
expected to have a Material Adverse Effect.  Each of the Eligible Real Estate
Assets, and the use and operation thereof, is in material compliance with all
applicable federal and state law and governmental regulations and any local
ordinances, orders or regulations, including, without limitation, laws,
regulations and ordinances relating to zoning, building codes, subdivision, fire
protection, health, safety, handicapped access, historic preservation and
protection, wetlands, tidelands, and Environmental Laws except in cases that
would not reasonably cause a Material Adverse Effect.  All water, sewer,
electric, gas, telephone and other utilities necessary for the use and operation
of the Eligible Real Estate Asset are installed to the property lines of the
Eligible Real Estate Asset through dedicated public rights of way or through
perpetual private easements and, except in the case of drainage facilities, are
connected to the Building located thereon with valid permits and are adequate to
service the Building in material compliance with applicable law.  The streets
abutting the Eligible Real Estate Asset are dedicated and accepted public roads,
to which the Eligible Real Estate Asset has direct access or are perpetual
private ways (with direct access to public roads) to which the Eligible Real
Estate Asset has direct access.  There are no unpaid or outstanding real estate
or other taxes or assessments on or against any of the Eligible Real Estate
Assets which are payable by any Borrower (except only real estate or other taxes
or assessments, that are not yet delinquent or are being protested as permitted
by this Agreement).  Each Eligible Real Estate Asset owned by a Borrower in fee
is separately assessed for purposes of real estate tax assessment and payment. 
There are no unpaid or outstanding real estate or other taxes or assessments on
or against any other property of Borrowers or any of their respective
Subsidiaries which are payable by any of

 

41

--------------------------------------------------------------------------------


 

such Persons in any material amount (except only real estate or other taxes or
assessments, that are not yet delinquent or are being protested as permitted by
this Agreement).  There are no pending, or to the knowledge of Borrowers
threatened or contemplated, eminent domain proceedings against any of the
Eligible Real Estate Assets.  None of the Eligible Real Estate Assets is now
damaged in any material respects as a result of any fire, explosion, accident,
flood or other casualty.  None of Borrowers has received any outstanding notice
from any insurer or its agent requiring performance of any material work with
respect to any of the Eligible Real Estate Assets or canceling or threatening to
cancel any policy of insurance, and each of the Eligible Real Estate Assets
complies with the material requirements of all of Borrowers’ insurance
carriers.  Except as listed on Schedule 6.23, Borrowers have no Management
Agreements for any of the Eligible Real Estate Assets.  No person or entity has
any right or option to acquire any Eligible Real Estate Asset or any Building
thereon or any portion thereof or interest therein, except for certain tenants
pursuant to the terms of their Leases with Subsidiary Borrowers.

 

§ 6.24              Brokers.  None of Borrowers nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loan contemplated hereunder.

 

§ 6.25              Other Debt.  None of Borrowers is in default of the payment
of any Indebtedness or the performance of any material obligation under any
related agreement, mortgage, deed of trust, security agreement, financing
agreement or indenture to which any of them is a party involving Indebtedness
individually or in the aggregate in excess of $25,000,000.  None of Borrowers is
a party to or bound by any agreement, instrument or indenture that may require
the subordination in right or time or payment of any of the Obligations to any
other indebtedness or obligation of any Borrower.  Schedule 6.25 hereto sets
forth all agreements, mortgages, deeds of trust, financing agreements or other
material agreements binding upon Borrowers or their respective properties and
entered into by Borrowers as of the date of this Agreement with respect to any
Indebtedness of Borrowers, and Borrowers have provided the Agent with true,
correct and complete copies thereof.

 

§ 6.26              Solvency.  As of the Closing Date and after giving effect to
the transactions contemplated by this Agreement and the other Loan Documents,
including all Advances made or to be made hereunder, and, including, without
limitation the provisions of § 37 hereof, no Borrower is insolvent on a balance
sheet basis such that the sum of such Person’s assets exceeds the sum of such
Person’s liabilities, each Borrower is able to pay its debts as they become due,
and each Borrower has sufficient capital to carry on its business.

 

§ 6.27              No Bankruptcy Filing.  No Borrower is contemplating either
the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of its assets or property, and Borrowers have
no knowledge of any Person contemplating the filing of any such petition against
it.

 

§ 6.28              No Fraudulent Intent.  Neither the execution and delivery of
this Agreement or any of the other Loan Documents nor the performance of any
actions required hereunder or thereunder is being undertaken by any Borrower
with or as a result of any actual intent by any of such Persons to hinder, delay
or defraud any entity to which any of such Persons is now or will hereafter
become indebted.

 

§ 6.29              Transaction in Best Interests of Borrowers; Consideration. 
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of each Borrower.  The direct and indirect benefits to inure
to Borrowers pursuant to this Agreement and the other Loan Documents constitute
substantially more than “reasonably equivalent value” (as such term is used in
Section 548 of the Bankruptcy Code) and “valuable consideration,” “fair value,”
and “fair consideration,” (as such terms are used in any applicable state
fraudulent conveyance law), in exchange for the benefits to be provided by
Borrowers pursuant to this Agreement and the other Loan Documents, and but for
the willingness of each Subsidiary Borrower to be a co-borrower of the Loan,
Borrowers would be unable to obtain the financing contemplated

 

42

--------------------------------------------------------------------------------


 

hereunder which financing will enable Borrowers to have available financing to
conduct and expand their business.

 

§ 6.30              OFAC.  None of Borrowers is (or will be) a person with whom
any Lender is restricted from doing business under OFAC (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons.  In addition, Borrowers hereby agree to provide to the Lenders any
additional information that a Lender deems necessary from time to time in order
to ensure compliance with all applicable laws concerning money laundering and
similar activities.

 

SECTION 7

 

AFFIRMATIVE COVENANTS

 

Borrowers covenant and agree that, so long as the Loan or any Note is
outstanding or any Lender has any obligation to make any Advance of the Loan:

 

§ 7.1                     Punctual Payment.  Borrowers will duly and punctually
pay or cause to be paid the principal and interest on the Loan and all interest
and fees provided for in this Agreement, all in accordance with the terms of
this Agreement and the Notes, as well as all other sums owing pursuant to the
Loan Documents in accordance with the terms hereof.

 

§ 7.2                     Maintenance of Office.  Borrowers will maintain their
respective chief executive office at 1050 17th Street, Suite 800, Denver,
Colorado 80265, or at such other place in the United States of America as
Borrowers shall designate upon prompt written notice to the Agent and the
Lenders, where notices, presentations and demands to or upon Borrowers in
respect of the Loan Documents may be given or made.

 

§ 7.3                     Records and Accounts.  Borrowers will keep, and cause
each of their respective Subsidiaries to keep true and accurate records and
books of account in which full, true and correct entries will be made in
accordance with GAAP (in each case, in all material respects).  Neither any
Borrower nor any of their respective Subsidiaries shall, without the prior
written consent of the Agent, not to be unreasonably withheld, (x) make any
material change to the accounting policies/principles used by such Person in
preparing the financial statements and other information described in § 6.4 or
§ 7.4, or (y) change its fiscal year.  The Agent and the Lenders acknowledge
that REIT’s fiscal year is a calendar year.

 

§ 7.4                     Financial Statements, Certificates and Information. 
Borrowers will deliver or cause to be delivered to the Agent with sufficient
copies for each of the Lenders:

 

(a)                                 within five (5) days of the filing of REIT’s
Form 10-K with the SEC, if applicable, but in any event not later than one
hundred twenty (120) days after the end of each calendar year, the audited
Consolidated balance sheet of the REIT and its Subsidiaries at the end of such
year, and the related audited consolidated statements of income, changes in
capital and cash flows for such year, setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with GAAP, together with a certification by an
Authorized Officer or the chief financial officer or accounting officer of the
REIT that the information contained in such financial statements fairly presents
in all material respects the financial position of the REIT and its
Subsidiaries, and accompanied by an auditor’s report prepared without
qualification as to the scope of the audit by a member firm of KPMG
International Cooperative or another nationally recognized accounting firm
reasonably approved by the Agent;

 

43

--------------------------------------------------------------------------------


 

(b)                                 within five (5) days of the filing of REIT’s
Form 10-Q with the SEC, if applicable, but in any event not later than sixty
(60) days after the end of each calendar quarter of each year, copies of the
unaudited consolidated balance sheet of the REIT and its Subsidiaries, as at the
end of such quarter, and the related unaudited consolidated statements of income
and cash flows for the portion of the REIT’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by an Authorized Officer or the chief financial officer or
accounting officer of REIT that the information contained in such financial
statements fairly presents in all material respects the financial position of
the REIT and its Subsidiaries on the date thereof (subject to year-end
adjustments);

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a statement
(a “Compliance Certificate”) certified by an Authorized Officer or the chief
financial officer or chief accounting officer of REIT in the form of Exhibit E
hereto (or in such other form as the Agent may approve from time to time)
setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in § 9 setting
forth reconciliations to reflect changes in GAAP since the Balance Sheet Date,
with the Compliance Certificate for the quarter ending September 30, 2013 being
prepared by the REIT on a good faith estimated basis.  REIT shall submit with
the Compliance Certificate an Unencumbered Asset Pool Certificate in the form of
Exhibit D attached hereto pursuant to which the REIT shall calculate the amount
of the Unencumbered Asset Pool Availability as of the end of the immediately
preceding calendar quarter.  All income, expense and value associated with Real
Estate or other Investments disposed of during any quarter will be eliminated
from calculations, where applicable.  The Compliance Certificate shall be
accompanied by copies of the statements of Net Operating Income for such
calendar quarter for each of the Eligible Real Estate Assets, prepared on a
basis consistent with the statements furnished to the Agent prior to the date
hereof and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by an Authorized Officer or the chief financial
officer or chief accounting officer of REIT that the information contained in
such statement fairly presents in all material respects Net Operating Income of
the Eligible Real Estate Assets for such periods;

 

(d)                                 simultaneously with the delivery of the
financial statements referred to in clause (a) above, the statement of all
contingent liabilities involving amounts of $10,000,000 or more of Borrowers and
their Subsidiaries which are not reflected in such financial statements or
referred to in the notes thereto (including, without limitation, all guaranties,
endorsements and other contingent obligations in respect of the indebtedness of
others, and obligations to reimburse the issuer in respect of any letters of
credit);

 

(e)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, (i) a Rent
Roll for each of the Eligible Real Estate Assets and a summary thereof in form
reasonably satisfactory to the Agent as of the end of each calendar quarter
(including the fourth calendar quarter in each year), together with a listing of
each tenant that has taken occupancy of such Eligible Real Estate Asset during
each calendar quarter (including the fourth calendar quarter in each year), and
(ii) a copy of each material Lease or material amendment to any material Lease
entered into with respect to an Eligible Real Estate Asset during such calendar
quarter (including the fourth calendar quarter in each year);

 

(f)                                   simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, to the extent
not included in public filings by or on behalf of REIT, and upon request by the
Agent, a statement (i) listing the material Real Estate owned by Borrowers and
their Subsidiaries (or in which Borrowers or their Subsidiaries owns an
interest) and stating the location thereof, the date acquired and the
acquisition cost, (ii) listing the Indebtedness of Borrowers and their
Subsidiaries (excluding Indebtedness of the type described in § 8.1(b)-(e)),
which statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and

 

44

--------------------------------------------------------------------------------


 

the current amount outstanding, the holder thereof, the maturity date and any
extension options, the interest rate, the collateral provided for such
Indebtedness and whether such Indebtedness is recourse or non-recourse, and
(iii) listing the properties of Borrowers and their Subsidiaries which are
Development Properties and providing a brief summary of the status of such
development;

 

(g)                                  contemporaneously with the filing or
mailing thereof, copies of all material of a financial nature, reports or proxy
statements sent to the owners of Parent Borrower or REIT;

 

(h)                                 to the extent requested by the Agent, copies
of all annual federal income tax returns and amendments thereto of Borrowers;

 

(i)                                     promptly upon the filing hereof, copies
of any registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and any annual, quarterly
or monthly reports and other statements and reports which Parent Borrower or
REIT shall file with the SEC;

 

(j)                                    to the extent requested by the Agent,
evidence reasonably satisfactory to the Agent of the timely payment of all real
estate taxes for the Eligible Real Estate Assets;

 

(k)                                 not later than January 31 of each year, a
budget and business plan for Borrowers and their Subsidiaries for such calendar
year; and

 

(l)                                     from time to time such other financial
data and information in the possession of Borrowers or their respective
Subsidiaries (including without limitation auditors’ management letters, status
of litigation or investigations against Borrowers and any settlement discussions
relating thereto, property inspection and environmental reports and information
as to zoning and other legal and regulatory changes affecting Borrowers) as the
Agent may reasonably request.

 

Any material to be delivered pursuant to this § 7.4 may be delivered
electronically directly to the Agent and the Lenders provided that such material
is in a format reasonably acceptable to the Agent, and such material shall be
deemed to have been delivered to the Agent and the Lenders upon the Agent’s
receipt thereof.  Upon the request of the Agent, Borrowers shall deliver paper
copies thereof to the Agent and the Lenders.  Borrowers authorize the Agent and
Arrangers to disseminate any such materials through the use of Intralinks,
SyndTrak or any other electronic information dissemination system, and Borrowers
release the Agent and the Lenders from any liability in connection therewith.

 

§ 7.5                     Notices.

 

(a)                                 Defaults.  Borrowers will promptly upon
becoming aware of same notify the Agent in writing of the occurrence of any
Default or Event of Default, which notice shall describe such occurrence with
reasonable specificity.  If any Person shall give any notice or take any other
action in respect of a claimed default (whether or not constituting an Event of
Default) under this Agreement or under any note, evidence of indebtedness,
indenture or other obligation to which or with respect to which any Borrower or
any of their respective Subsidiaries is a party or obligor, whether as principal
or surety, and such default would permit the holder of such note or obligation
or other evidence of indebtedness to accelerate the maturity thereof, which
acceleration would either cause a Default or have a Material Adverse Effect,
Borrowers shall forthwith give written notice thereof to the Agent and each of
the Lenders, describing the notice or action and the nature of the claimed
default.

 

(b)                                 Environmental Events.  Borrowers will give
notice to the Agent within ten (10) Business Days of becoming aware of (i) any
potential or known Release, or threat of Release, of any Hazardous Substances in
violation of any applicable Environmental Law; (ii) any violation of any
Environmental Law that any Borrower or any of their respective Subsidiaries
reports in writing or is reportable

 

45

--------------------------------------------------------------------------------


 

by such Person in writing (or for which any written report supplemental to any
oral report is made) to any federal, state or local environmental agency or
(iii) any inquiry, proceeding, investigation, or other action, including a
notice from any agency of potential environmental liability, of any federal,
state or local environmental agency or board, that in the case of either clauses
(i) — (iii) above could reasonably be expected to have a Material Adverse
Effect.

 

(c)                                  Notification of Claims Against the
Unencumbered Asset Pool.  Borrowers will give notice to the Agent in writing
within five (5) Business Days of becoming aware of any material setoff, claims
(including, with respect to the Eligible Real Estate Asset, environmental claims
or any claims or notices of default by a Borrower under any ground lease or
Leased Asset), withholdings or other defenses to which any of the Eligible Real
Estate Assets are subject, to the extent the same would result in a Material
Adverse Effect.

 

(d)                                 Notice of Litigation and Judgments. 
Borrowers will give notice to the Agent in writing within five (5) Business Days
of becoming aware of any litigation or proceedings threatened in writing
affecting any Borrower or any of their respective Subsidiaries or to which any
Borrower or any of their respective Subsidiaries is or is to become a party
involving an uninsured claim against any Borrower or any of their respective
Subsidiaries that could reasonably be expected to have a Material Adverse Effect
and stating the nature and status of such litigation or proceedings.  Borrowers
will give notice to the Agent, in writing, in form and detail reasonably
satisfactory to the Agent and each of the Lenders, within ten (10) days of any
judgment not covered by insurance, whether final or otherwise, against any
Borrower or any of their respective Subsidiaries in an amount in excess of
$1,000,000.

 

(e)                                  ERISA.  Borrowers will give notice to the
Agent within ten (10) Business Days after Borrowers or any ERISA Affiliate
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Guaranteed Pension
Plan, Multiemployer Plan, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event;
(ii) received a notice from the trustee of a Multiemployer Plan of complete or
partial withdrawal liability under Title IV of ERISA; or (iii) receives any
notice from the PBGC under Title IV or ERISA of an intent to terminate or
appoint a trustee to administer any such plan, in each case if such event or
occurrence would reasonably be expected to have a Material Adverse Effect.

 

(f)                                   Existing Credit Agreement.  Within two
(2) Business Days of any increase in the Revolving Loans or the Letter of Credit
Liabilities, Borrowers will give notice thereof to the Agent in writing.

 

(g)                                  Notification of Lenders.  Within five
(5) Business Days after receiving any notice under this § 7.5, the Agent will
forward a copy thereof to each of the Lenders, together with copies of any
certificates or other written information that accompanied such notice.

 

§ 7.6                     Existence; Maintenance of Properties.

 

(a)                                 Borrowers will preserve and keep in full
force and effect their legal existence in the jurisdiction of its incorporation
or formation.  Borrowers will preserve and keep in full force all of their
rights and franchises, the preservation of which is necessary to the conduct of
their business.  Borrowers shall cause REIT to at all times comply with all
requirements and applicable laws and regulations necessary to maintain REIT
Status and shall continue to receive REIT Status.  Borrowers shall cause the
common stock of REIT to at all times be listed for trading and be traded on the
New York Stock Exchange or another national exchange approved by the Agent,
unless otherwise consented to by the Required Lenders.  Parent Borrower shall
continue to own directly or indirectly one hundred percent (100%) of the
Subsidiary Borrowers, subject to the terms and provisions hereof.

 

(b)                                 Each Borrower (i) will cause all of its
properties used or useful in the conduct of its business or the business of its
Subsidiaries to be maintained and kept in good condition, repair and working
order (ordinary wear and tear excepted) and supplied with all necessary
equipment, and (ii) will cause to be

 

46

--------------------------------------------------------------------------------


 

made all necessary repairs, renewals, replacements, betterments and improvements
thereof in all cases in which the failure to do so would cause a Material
Adverse Effect, and (iii) will diligently perform and observe in all material
respects all of the terms, covenants, and conditions of any ground lease or
lease related to a Leased Asset which is an Eligible Real Estate Asset.

 

§ 7.7                     Insurance.  Borrowers will, at their expense, procure
and maintain for the benefit of Borrowers, insurance policies issued by such
insurance companies, in such amounts, in such form and substance, and with such
coverages, endorsements, deductibles and expiration dates as are commercially
reasonable, taking into consideration the property size, use, and location that
a commercially prudent lender would require covering each Eligible Real Estate
Asset.

 

§ 7.8                     Taxes.  Borrowers will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, all taxes, assessments and other governmental charges imposed upon
them or upon the Eligible Real Estate Assets or the other Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom that if
unpaid might by law become a lien or charge upon any of its property or other
Liens affecting any of the Eligible Real Estate Assets or other property of
Borrowers, or, with respect to their respective Subsidiaries that could
reasonably be expected to have a Material Adverse Effect, provided that any such
tax, assessment, charge or levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings which shall suspend the collection thereof with respect to such
property, neither such property nor any portion thereof or interest therein
would be in any danger of sale, forfeiture or loss by reason of such proceeding
and such Borrower or any such Subsidiary shall have set aside on its books
adequate reserves in accordance with GAAP; and provided, further, that forthwith
upon the commencement of proceedings to foreclose any lien that may have
attached as security therefor, such Borrower or any such Subsidiary either
(i) will provide a bond issued by a surety reasonably acceptable to the Agent
and sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such tax, assessment, charge or levy.

 

§ 7.9                     Inspection of Properties and Books.  Borrowers will,
and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at Borrowers’ expense and upon reasonable prior notice, to visit and
inspect any of the properties of Borrowers or any of their respective
Subsidiaries (subject to the rights of tenants under their Leases, and the Agent
and Lender agree to use commercially reasonable efforts not to interfere with
such rights) during normal business hours, to examine the books of account of
Borrowers and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of
Borrowers and their respective Subsidiaries with, and to be advised as to the
same by, their respective officers, partners or members, all at such reasonable
times and intervals as the Agent or any Lender may reasonably request, provided
that so long as no Default or Event of Default shall have occurred and be
continuing, Borrowers shall not be required to pay for such visits and
inspections more often than once in any twelve (12) month period.  The Lenders
shall use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the normal business operations
of Borrowers and their respective Subsidiaries.

 

§ 7.10              Compliance with Laws, Contracts, Licenses, and Permits. 
Borrowers will, and will cause each of their respective Subsidiaries to, comply
in all respects with (i) all applicable laws and regulations now or hereafter in
effect wherever its business is conducted, including all Environmental Laws,
(ii) the provisions of its corporate charter, partnership agreement, limited
liability company agreement or declaration of trust, as the case may be, and
other charter documents and bylaws, (iii) all agreements and instruments to
which it is a party or by which it or any of its properties may be bound,
(iv) all applicable decrees, orders, and judgments, and (v) all licenses and
permits required by applicable laws and regulations for the conduct of its
business or the ownership, use or operation of its properties, except where a
failure to so comply with any of clauses (i) through (v) could not reasonably be
expected to have a Material Adverse Effect.  If any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
government shall become necessary or required in order that Borrowers or their
respective Subsidiaries may fulfill any of its obligations hereunder, Borrowers
or such Subsidiary will immediately take or cause to be

 

47

--------------------------------------------------------------------------------


 

taken all reasonable steps necessary to obtain such authorization, consent,
approval, permit or license and furnish the Agent and the Lenders with evidence
thereof.  Borrowers shall develop and implement such programs, policies and
procedures as are necessary to comply with the Patriot Act and shall promptly
advise the Agent in writing in the event that Borrowers shall determine that any
investors in Borrowers are in violation of such act.

 

§ 7.11              Further Assurances.  Borrowers will and will cause each of
their respective Subsidiaries to, cooperate with the Agent and the Lenders and
execute such further instruments and documents as the Lenders or the Agent shall
reasonably request to carry out to their satisfaction the transactions
contemplated by this Agreement and the other Loan Documents.

 

§ 7.12              Management.  Borrowers shall upon request provide the Agent
copies of (i) any future Management Agreements entered into with respect to any
additional Eligible Real Estate Asset added to the Unencumbered Asset Pool and
(ii) any replacements of or material amendments to the Management Agreements
provided to the Agent on or prior to the date hereof.

 

§ 7.13              Intentionally Omitted.

 

§ 7.14              Business Operations.  Borrowers and their respective
Subsidiaries shall operate their respective businesses in substantially the same
manner and in substantially the same fields and lines of business as such
business is now conducted and in compliance with the terms and conditions of
this Agreement and the Loan Documents.  Borrowers will not, and will not permit
any Subsidiary to, directly or indirectly, engage in any line of business other
than the ownership, operation and development of Data Center Properties or
businesses incidental thereto.

 

§ 7.15              Registered Servicemark.  Without prior written notice to the
Agent, none of the Eligible Real Estate Assets shall be owned or operated by
Borrowers under any registered or protected trademark, tradename, servicemark or
logo (other than the “CoreSite(s)” name and the “CoreSite(s)” logo).

 

§ 7.16              Ownership of Real Estate.  Without the prior written consent
of the Agent, all Eligible Real Estate Assets and all interests (whether direct
or indirect) of Parent Borrower or REIT in any real estate assets now owned or
leased or acquired or leased after the date hereof shall be owned or leased
directly by Parent Borrower or a Wholly Owned Subsidiary of Parent Borrower;
provided, however that Parent Borrower shall be permitted to own or lease
interests in Real Estate through non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates as permitted by § 8.3(m).

 

§ 7.17              Intentionally Omitted.

 

§ 7.18              Ownership Restrictions.  REIT will at all times own not less
than thirty three percent (33%) of the economic, voting and beneficial interest
in Parent Borrower and shall be the sole general partner of Parent Borrower.

 

§ 7.19              Plan Assets.  Borrowers will do, or cause to be done, all
things necessary to ensure that none of the Eligible Real Estate Assets will be
deemed to be Plan Assets at any time.

 

§ 7.20              Intentionally Omitted.

 

§ 7.21              Intentionally Omitted.

 

48

--------------------------------------------------------------------------------


 

§ 7.22              REIT Covenants.  Borrowers shall cause REIT to comply with
the following covenants:

 

(a)                                 REIT will have as its sole business purpose
owning ownership interests of Parent Borrower, performing duties as the general
partner of Parent Borrower and making equity investments in such operating
partnership, and shall not engage in any business or activities other than those
described in this § 7.22(a);

 

(b)                                 REIT shall promptly contribute or otherwise
downstream to Parent Borrower any net assets received by REIT from third parties
(including, without limitation, the proceeds from any Equity Offering);

 

(c)                                  REIT will not make or permit to be made, by
voluntary or involuntary means, any transfer or encumbrance of its interest in
Parent Borrower, or any dilution of its interest in Parent Borrower; provided,
however, that the interests of the REIT in Parent Borrower may be diluted as a
direct result of the acquisition by Parent Borrower or its Subsidiaries of
additional Real Estate, either by acquiring title to such Real Estate directly
in the name of Parent Borrower or any such Subsidiary or by acquiring direct or
indirect ownership interests in a partnership, corporation or limited liability
company that owns directly such Real Estate (subject in all respects to
compliance by Parent Borrower and its Subsidiaries with the terms of this
Agreement), the sales price of which is paid in whole or in part by the issuance
of additional interests in Parent Borrower so long as the REIT at all times
complies with § 7.18 hereof; and provided, further, that this paragraph shall
not apply to any Employee Benefit Plan of REIT or any unit redemptions of Parent
Borrower by The Carlyle Group; and

 

(d)                                 the REIT shall not dissolve, liquidate or
otherwise wind up its business, affairs or assets.

 

SECTION 8

 

NEGATIVE COVENANTS

 

Borrowers covenant and agree that, so long as the Loan or any Note is
outstanding or any of the Lenders has any obligation to make any Advance of the
Loan:

 

§ 8.1                     Restrictions on Indebtedness.  Borrowers will not
create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness other than:

 

(a)                                 Indebtedness to the Lenders arising under
any of the Loan Documents;

 

(b)                                 current liabilities of Borrowers incurred in
the ordinary course of business but not incurred through (i) the borrowing of
money, or (ii) the obtaining of credit except for credit on an open account
basis customarily extended and in fact extended in connection with normal
purchases of goods and services;

 

(c)                                  Indebtedness in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of § 7.8;

 

(d)                                 Indebtedness in respect of judgments only to
the extent, for the period and for an amount not resulting in an Event of
Default;

 

49

--------------------------------------------------------------------------------


 

(e)           endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;

 

(f)            Indebtedness of Parent Borrower in connection with completion and
similar guaranties in an aggregate amount at any one time not in excess of the
greater of (i) $175,000,000 or (ii) fifteen percent (15%) of the Gross Asset
Value;

 

(g)           Other Indebtedness of Parent Borrower, the REIT or any of their
Subsidiaries (other than any Subsidiary Borrower), provided that none of such
Persons shall incur any of the Indebtedness described in this § 8.1(g) unless it
shall have provided to the Agent prior written notice of the proposed incurrence
of such Indebtedness, a statement that the borrowing will not cause a Default or
Event of Default and a Compliance Certificate demonstrating that Borrowers will
be in compliance with its covenants referred to therein after giving effect to
the incurrence of such Indebtedness;

 

(h)           Derivatives Contracts (including Approved Derivatives Contracts)
reasonably acceptable to the Agent sufficient to ensure Borrowers’ compliance
with § 9.7; and

 

(i)            the Revolver Loans.

 

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in § 8.1(g) above shall have any of the Eligible Real
Estate Assets or any interest therein or any direct or indirect ownership
interest in any Subsidiary Borrower as collateral, a borrowing base, asset pool
or any similar form of credit support for such Indebtedness (provided that the
foregoing shall not preclude Subsidiaries of Borrowers (other than a Subsidiary
Borrower) from incurring Indebtedness subject to the terms of this § 8.1 or
recourse to the general credit of Parent Borrower) and (ii) none of the
Subsidiary Borrowers, Parent Borrower nor REIT shall create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness (including, without limitation, pursuant to any conditional or
limited guaranty or indemnity agreement creating liability with respect to usual
and customary exclusions from the non-recourse limitations governing the
Non-Recourse Indebtedness of any Person, or otherwise) other than Indebtedness
described in § 8.1(a)-(i) above.

 

§ 8.2       Restrictions on Liens, Etc.  Borrowers will not (a) create or incur
or suffer to be created or incurred or to exist any lien, security title,
encumbrance, mortgage, pledge, negative pledge (aside from any negative pledge
in relation to the Revolver Loans) charge, restriction or other security
interest of any kind upon any of their respective property or assets of any
character whether now owned or hereafter acquired, or upon the income or profits
therefrom; (b) transfer any of their property or assets or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to payment of its general
creditors; (c) suffer to exist for a period of more than thirty (30) days after
the same shall have been incurred any Indebtedness or claim or demand against
any of them that if unpaid could by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over any of their general creditors;
(d) sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles, chattel paper or instruments, with or without recourse; or
(e) incur or maintain any obligation to any holder of Indebtedness of any of
such Persons which prohibits the creation or maintenance of any lien securing
the Obligations (collectively, “Liens”); provided that notwithstanding anything
to the contrary contained herein, Borrowers may create or incur or suffer to be
created or incurred or to exist:

 

(i)            (A) Liens not yet due or payable on properties to secure taxes,
assessments and other governmental charges (excluding any Lien imposed pursuant
to any of the provisions of ERISA or pursuant to any Environmental Laws) or
claims for labor, material or supplies incurred in the ordinary course of
business in respect of obligations not then delinquent or not otherwise required
to be paid or discharged under the terms of this Agreement or any of the other
Loan Documents and (B) Liens on assets other than (I) the Unencumbered Asset
Pool and (II) any direct or indirect interest

 

50

--------------------------------------------------------------------------------


 

of Parent Borrower or any Subsidiary of Borrowers in any other Borrower in
respect of judgments permitted by § 8.1(d);

 

(ii)           deposits or pledges made in connection with, or to secure payment
of, workers’ compensation, unemployment insurance, old age pensions or other
social security obligations or any letters of credit under the Existing Credit
Agreement;

 

(iii)          Liens consisting of (A) mortgage liens on Real Estate (including
the rents, issues and profits therefrom), other than Real Estate that
constitutes an Eligible Real Estate Asset or any interest therein (including the
rents, issues and profits therefrom), securing Indebtedness which is permitted
by § 8.1(g) or (B) liens consisting of pledges of security interests in the
ownership interests of any Subsidiary which is not a Borrower or the direct or
indirect owner of an interest in a Borrower securing Indebtedness which is
permitted by § 8.1(g);

 

(iv)          encumbrances on any Eligible Real Estate Asset consisting of
easements, rights of way, zoning restrictions, restrictions on the use of real
property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which a Borrower is a party, purchase money
security interests and other liens or encumbrances, which do not individually or
in the aggregate have a Material Adverse Effect;

 

(v)           the rights of tenants or subtenants under Leases in the ordinary
course of business;

 

(vi)          any option, contract or other agreement to sell an asset provided
such sale is otherwise permitted by this Agreement;

 

(vii)         with respect to any Leased Asset, any (x) reversionary interest or
title of lessor or sublessor under the applicable Lease or (y) Lien, easement,
restriction or encumbrance to which the interest or title of such lessor or
sublessor may be subject; and

 

(viii)        Liens in favor of the Agent and the Lenders under the Loan
Documents to secure the Obligations.

 

Notwithstanding anything in this Agreement to the contrary, (x) no Subsidiary
Borrower shall create or incur or suffer to be created or incurred or to exist
any Lien other than Liens contemplated in §§ 8.2(i), (iv), (v), (vi), (vii) and
(viii) and (y) REIT shall not create or suffer to be created or incurred or to
exist any Lien other than Liens contemplated in § 8.2(i)(A).

 

§ 8.3       Restrictions on Investments.  Neither Parent Borrower nor any
Subsidiary Borrower will make or permit to exist or to remain outstanding any
Investment except Investments in:

 

(a)           marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by Parent
Borrower or any Subsidiary Borrower;

 

(b)           marketable direct obligations of any of the following:  Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

 

(c)           demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000; provided, however, that the

 

51

--------------------------------------------------------------------------------


 

aggregate amount at any time so invested with any single bank having total
assets of less than $1,000,000,000 will not exceed $200,000;

 

(d)           securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s
Investors Service, Inc. or by Standard & Poor’s Corporation at not less than “P
1” if then rated by Moody’s Investors Service, Inc., and not less than “A 1”, if
then rated by Standard & Poor’s Corporation;

 

(e)           mortgage-backed securities guaranteed by the Government National
Mortgage Association, the Federal National Mortgage Association or the Federal
Home Loan Mortgage Corporation and other mortgage-backed bonds which at the time
of purchase are rated by Moody’s Investors Service, Inc. or by Standard & Poor’s
Corporation at not less than “Aa” if then rated by Moody’s Investors
Service, Inc. and not less than “AA” if then rated by Standard & Poor’s
Corporation, such investment, when aggregated with the Investments set forth in
§ 8.3(k),  not to exceed five percent (5%) of Gross Asset Value;

 

(f)            repurchase agreements having a term not greater than ninety
(90) days and fully secured by securities described in the foregoing
subsection (a), (b) or (e) with banks described in the foregoing
subsection (c) or with financial institutions or other corporations having total
assets in excess of $500,000,000;

 

(g)           shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing
subsections (a) through (f) and have total assets in excess of $50,000,000;

 

(h)           the acquisition of fee interests or long-term ground lease
interests by Parent Borrower or any Subsidiary Borrower in (i) Real Estate which
is utilized for income-producing Data Center Properties located in the
continental United States or the District of Columbia and businesses and
investments incidental thereto, and (ii) subject to the restrictions set forth
in this § 8.3, the acquisition of Land Assets to be developed for the foregoing
purposes and Development Properties to be used for the purposes set forth in
§ 8.3(h)(i);

 

(i)            Investments by Parent Borrower in wholly-owned Subsidiaries of
Parent Borrower;

 

(j)            Investments in Land Assets, provided that the aggregate
Investment therein shall not exceed the greater of (i) five percent (5%) of
Gross Asset Value or (ii) $45,000,000;

 

(k)           Investments in mortgages or notes receivable not to exceed
five percent (5%) of Gross Asset Value;

 

(l)            Investments in Development Projects, provided that the aggregate
Investment therein shall not exceed twenty-five percent (25%) of the Gross Asset
Value;

 

(m)          Investments in non-wholly owned Subsidiaries and Unconsolidated
Affiliates, provided that the aggregate Investment therein shall not exceed
twenty percent (20%) of Gross Asset Value;

 

(n)           Investments in assets located outside the United States, provided
that the aggregate Investment therein shall not exceed ten percent (10%) of the
Gross Asset Value;

 

52

--------------------------------------------------------------------------------


 

(o)           Investments (i) in equipment which will be incorporated into the
development of Data Center Properties, (ii) with utility companies to bring
critical power to Data Center Properties, and (iii) with fiber optic companies
to bring fiber optics to Data Center Properties.

 

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of Parent Borrower and Subsidiary Borrowers in the Investments
described in § 8.3(j)-(n) exceed thirty-five percent (35%) of Gross Asset Value
at any time.

 

For the purposes of this § 8.3, the Investment of Parent Borrower or Subsidiary
Borrowers in any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of (i) such Person’s pro rata share of
their Unconsolidated Affiliate’s Investment in Land Assets; plus (ii) such
Person’s pro rata share of any other Investments valued at the GAAP book value.

 

§ 8.4       Merger, Consolidation.  Borrowers will not become a party to any
dissolution, liquidation, disposition of all or substantially all of its assets
or business, merger, reorganization, consolidation or other business combination
or agree to effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Required Lenders except for (i) the merger or consolidation of one or more of
the Subsidiaries of Parent Borrower (other than any Subsidiary that is a
Subsidiary Borrower) with and into Parent Borrower (it being understood and
agreed that in any such event Parent Borrower will be the surviving Person) and
(ii) the merger or consolidation of two or more Subsidiaries of Parent Borrower;
provided that no such merger or consolidation shall involve any Subsidiary that
is a Subsidiary Borrower.

 

§ 8.5       Sale and Leaseback.  Borrowers will not enter into any arrangement,
directly or indirectly, whereby any Borrower shall sell or transfer any Real
Estate owned by it in order that then or thereafter such Borrower shall lease
back such Real Estate without the prior written consent of the Agent, such
consent not to be unreasonably withheld.

 

§ 8.6       Compliance with Environmental Laws.  None of Borrowers will do any
of the following:  (a) use any of the Real Estate or any portion thereof as a
facility for the handling, processing, storage or disposal of Hazardous
Substances, except for quantities of Hazardous Substances used in the ordinary
course of Borrowers’ or its tenants’ business and in material compliance with
all applicable Environmental Laws, (b) cause or permit to be located on any of
the Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in material compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate except in
material compliance with Environmental Laws, (d) conduct any activity at any
Real Estate or use any Real Estate in any manner that could reasonably be
expected to cause a Release of Hazardous Substances on, upon or into the Real
Estate or any surrounding properties or any threatened Release of Hazardous
Substances which might give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in material compliance with all
Environmental Laws), except as any such use, generation, conduct or other
activity described in clauses (a) to (e) of this § 8.6 could not reasonably be
expected to have a Material Adverse Effect.

 

Borrowers shall:

 

(i)            in the event of any change in applicable Environmental Laws
governing the assessment, release or removal of Hazardous Substances, take all
reasonable action as required by such Laws (including, without limitation, the
conducting of engineering tests at the sole expense of Borrowers) to confirm
that no Hazardous Substances are or ever were Released or disposed of on the
Eligible Real Estate Assets in violation of applicable Environmental Laws; and

 

(ii)           if any Release or disposal of Hazardous Substances which
Borrowers may be legally obligated to contain, correct or otherwise remediate or
which may otherwise expose such

 

53

--------------------------------------------------------------------------------


 

Borrowers to liability shall occur or shall have occurred on any Eligible Real
Estate Asset (including without limitation any such Release or disposal
occurring prior to the acquisition or leasing of such Eligible Real Estate Asset
by Borrowers), the relevant Borrower shall, after obtaining knowledge thereof,
cause the prompt containment and removal of such Hazardous Substances and
remediation of the Eligible Real Estate Asset in material compliance with all
applicable Environmental Laws; provided, that each of Borrowers shall be deemed
to be in compliance with Environmental Laws for the purpose of this
clause (ii) so long as it or a responsible third party with sufficient financial
resources is taking reasonable action to remediate or manage such event or has
taken and is diligently pursuing a challenge to any such alleged legal
obligation through appropriate administrative or judicial proceedings.

 

§ 8.7       Distributions.

 

(a)           Parent Borrower shall not pay any Distribution to the partners,
members or other owners of Parent Borrower, and REIT shall not pay any
Distribution to its shareholders, if such Distribution is in excess of the
amount which (i) when added to the amount of all other Distributions paid in the
same calendar quarter and (A) the preceding calendar quarters from the date of
this Agreement or (B) the preceding three (3) calendar quarters (whichever is
less), would exceed ninety-five percent (95%) of such Person’s Funds from
Operations for such period; provided that (x) the limitations contained in this
§ 8.7(a) shall not preclude Parent Borrower from making Distributions each year
to its owners, pro rata in accordance with percentage interests, such that the
amount received by REIT is sufficient to cover (i) the liability of REIT for
Taxes plus (ii) an amount equal to the greater of:  (1) the amount estimated by
REIT in good faith after reasonable diligence to be necessary to permit REIT to
distribute to its shareholders with respect to any calendar year (whether made
during such year or after the end thereof) 100% of the “real estate investment
trust taxable income” of REIT within the meaning of Section 857(b)(2) of the
Code, determined without regard to deductions for dividends paid and the
exclusions set forth in Sections 857(b)(2)(C), (D), (E) and (F) of the Code but
including therein all net capital gains and net recognized built-in gains within
the meaning of Treasury Regulations Section 1.337(d)-6 (whether or not such
gains might otherwise be excluded or excludable therefrom); or (2) the amount
that is estimated by REIT in good faith after reasonable diligence to be
necessary either to maintain the REIT Status of REIT (if REIT exists) or to
enable REIT to avoid the incurrence of any tax for any calendar year that could
be avoided by reason of a distribution by REIT to its shareholders, with such
distributions to be made as and when determined by REIT, whether during or after
the end of the relevant calendar year; and (y) REIT shall be allowed to pay
Distributions of the amount received pursuant to this § 8.7(a) to its
shareholders.

 

(b)           In the event that an Event of Default shall have occurred and be
continuing, (i) Parent Borrower shall make no Distributions, and REIT shall not
pay any Distribution to its shareholders, other than, if REIT exists and has
elected REIT Status, Distributions pro rata in accordance with percentage
interests to the owners of Parent Borrower such that REIT receives an amount
that is estimated by REIT in good faith after reasonable diligence to be
necessary either to maintain the REIT Status of REIT under the Code for any
calendar year, or to enable REIT to avoid the payment of any tax for any
calendar year that could be avoided by reason of a distribution by REIT to its
shareholders, with such distributions to be made as and when determined by REIT,
whether during or after the end of the relevant tax year and REIT shall be
allowed to make Distributions of such amounts to its shareholders.

 

(c)           Notwithstanding the foregoing, at any time when an Event of
Default under § 12.1(a), (b), (h), (i) or (j) shall have occurred or the
maturity of the Obligations has been accelerated, Parent Borrower shall not, and
shall not permit REIT to, make any Distributions whatsoever, directly or
indirectly.

 

§ 8.8       Asset Sales.  Except for the transactions described on Schedule 8.8
hereto, Borrowers will not sell, transfer or otherwise dispose of any material
asset other than pursuant to a bona fide arm’s length transaction.  No Borrower
shall sell, transfer or otherwise dispose of any Real Estate in one transaction
or a series of transactions during any four (4) consecutive fiscal quarters in
excess of an amount equal to thirty-five

 

54

--------------------------------------------------------------------------------


 

percent (35%) of Gross Asset Value, except as the result of a condemnation or
casualty and except for the granting of Permitted Liens, as applicable, without
the prior written consent of the Agent and the Required Lenders.

 

§ 8.9       Intentionally Omitted.

 

§ 8.10     Restriction on Prepayment of Indebtedness.  Borrowers will not
(a) prepay, redeem, defease, purchase or otherwise retire the principal amount,
in whole or in part, of any Indebtedness other than the Obligations or the
obligations under the Existing Credit Agreement after the occurrence of any
Event of Default; provided, that the foregoing shall not prohibit (x) the
prepayment of Indebtedness which is financed solely from the proceeds of a new
loan which would otherwise be permitted by the terms of § 8.1; and (y) the
prepayment, redemption, defeasance or other retirement of the principal of
Indebtedness secured by Real Estate which is satisfied solely from the proceeds
of a sale of the Real Estate securing such Indebtedness; and (b) modify any
document evidencing any Indebtedness (other than the Obligations) to accelerate
the maturity date of such Indebtedness after the occurrence of an Event of
Default.

 

§ 8.11     Zoning and Contract Changes and Compliance.  No Borrower shall
initiate or consent to any zoning reclassification of any of its Eligible Real
Estate Asset or seek any variance under any existing zoning ordinance or use or
permit the use of any Eligible Real Estate Asset in any manner that could result
in such use becoming a non-conforming use under any zoning ordinance or any
other applicable land use law, rule or regulation.  No Borrower shall initiate
any change in any laws, requirements of governmental authorities or obligations
created by private contracts and Leases which now or hereafter may materially
adversely affect the ownership, occupancy, use or operation of any Eligible Real
Estate Asset.

 

§ 8.12     Derivatives Contracts.  No Borrower shall contract, create, incur,
assume or suffer to exist any Derivatives Contracts except for Derivatives
Contracts made in the ordinary course of business and not prohibited pursuant to
§ 8.1.

 

§ 8.13     Transactions with Affiliates.  No Borrower shall permit to exist or
enter into any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate (but not
including any Subsidiary of Parent Borrower), except (i) transactions in
connection with the Management Agreements, (ii) transactions set forth on
Schedule 6.15 attached hereto and (iii) transactions pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are no less favorable to such Person than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.

 

§ 8.14     Management Fees.  Borrowers shall not pay, and shall not permit to be
paid, any management fees or other payments under any Management Agreement for
any Eligible Real Estate Asset to any manager that is an Affiliate of any
Borrower in the event that a Default or Event of Default shall have occurred and
be continuing.

 

SECTION 9

 

FINANCIAL COVENANTS

 

Borrowers covenant and agree that, so long as the Loan or any Note is
outstanding or any Lender has any obligation to make any Advance of the Loan, in
the event that Borrowers shall not be in compliance with any of the following
covenants, Borrowers shall, within thirty (30) days after knowledge thereof
(except as to § 9.1, which shall be governed by the cure period set forth in
§ 3.2), prepay the Loan in an amount that is necessary or take such other action
as may be necessary to comply with the financial covenants set forth below:

 

55

--------------------------------------------------------------------------------


 

§ 9.1       Unencumbered Asset Pool.  The outstanding principal balance of the
Revolver Loans, the Loan and the Letter of Credit Liabilities shall not be
greater than the Unencumbered Asset Pool Availability.

 

§ 9.2       Consolidated Total Indebtedness to Gross Asset Value.  Consolidated
Total Indebtedness shall not exceed sixty percent (60%) of Gross Asset Value.

 

§ 9.3       Secured Debt to Gross Asset Value.  Secured Debt shall not exceed
forty percent (40%) of Gross Asset Value.

 

§ 9.4       Recourse Indebtedness to Gross Asset Value.  Recourse Indebtedness
(excluding the outstanding amount of the Loan, the Revolver Loans and Letter of
Credit Liabilities) shall not exceed fifteen percent (15%) of Gross Asset Value.

 

§ 9.5       Adjusted Consolidated EBITDA to Consolidated Fixed Charges.  The
ratio of Adjusted Consolidated EBITDA determined for the most recently ended
calendar quarter to Consolidated Fixed Charges for the most recently ended
calendar quarter annualized, shall not be less than 1.75 to 1.0.

 

§ 9.6       Minimum Consolidated Tangible Net Worth.  Parent Borrower’s
Consolidated Tangible Net Worth shall not be less than the sum of
(i) $468,750,000, plus (ii) eighty percent (80%) of the sum of (A) any
additional Net Offering Proceeds after January 3, 2013, plus (B) the value of
interests in Parent Borrower or interests in REIT issued upon the contribution
of assets to Parent Borrower or its Subsidiaries after January 3, 2013 (with
such value determined at the time of contribution).

 

§ 9.7       Unhedged Variable Rate Debt.  Unhedged Variable Rate Debt of
Borrowers and their respective Subsidiaries shall not exceed thirty percent
(30%) of Gross Asset Value.

 

§ 9.8       Unencumbered Asset Pool.  In addition, at all times, the
Unencumbered Asset Pool Availability shall be determined from at least three
(3) Eligible Real Estate Assets having a Gross Asset Value of not less than
$150,000,000; provided however, this minimum $150,000,000 Gross Asset Value
amount shall be reduced on a pro rata basis with the termination of any portion
of the aggregate Commitment.

 

SECTION 10

 

CLOSING CONDITIONS

 

The obligation of the Lenders to make the Initial Advance shall be subject to
the satisfaction of the following conditions precedent:

 

§ 10.1     Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect.  The Agent shall have received a fully executed counterpart of
each such document.

 

§ 10.2     Certified Copies of Organizational Documents.  The Agent shall have
received from each Borrower a copy, certified as of a recent date by the
appropriate officer of each State in which such Person is organized and in which
the Eligible Real Estate Assets are located and a duly authorized officer,
partner or member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of such Borrower, as applicable, and its qualification
to do business, as applicable, as in effect on such date of certification.

 

§ 10.3     Resolutions.  All action on the part of each Borrower, as applicable,
necessary for the valid execution, delivery and performance by such Person of
this Agreement and the other Loan Documents to

 

56

--------------------------------------------------------------------------------


 

which such Person is or is to become a party shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

 

§ 10.4     Incumbency Certificate; Authorized Signers.  The Agent shall have
received from each Borrower an incumbency certificate, dated as of the Closing
Date, signed by a duly authorized officer of such Person and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party.  The Agent shall have also received from
each Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of Borrowers and giving the name and specimen
signature of each Authorized Officer who shall be authorized to make Loan
Requests and Conversion/Continuation Requests and to give notices and to take
other action on behalf of Borrowers under the Loan Documents.

 

§ 10.5     Opinion of Counsel.  The Agent shall have received an opinion
addressed to the Lenders and the Agent and dated as of the Closing Date from
counsel to Borrowers in form and substance reasonably satisfactory to the Agent.

 

§ 10.6     Payment of Fees.  Borrowers shall have paid to the Agent the fees
payable to the Agent or any Lender pursuant to § 4.2.

 

§ 10.7     Insurance.  If requested by the Agent, the Agent shall have received
certificates evidencing all policies of insurance as required by this Agreement
or the other Loan Documents.

 

§ 10.8     Performance; No Default.  Borrowers shall have performed and complied
with all terms and conditions herein required to be performed or complied with
by it on or prior to the Closing Date, and on the Closing Date there shall exist
no Default or Event of Default.

 

§ 10.9     Representations and Warranties.  The representations and warranties
made by Borrowers in the Loan Documents or otherwise made by or on behalf of
Borrowers and their respective Subsidiaries in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the Closing Date.

 

§ 10.10  Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require, including all
documentation required by any Lender to satisfy the requirements of § 6.30.

 

§ 10.11  Eligible Real Estate Qualification Documents.  The Eligible Real Estate
Qualification Documents for each Eligible Real Estate Asset included in the
Unencumbered Asset Pool as of the Closing Date shall have been delivered to the
Agent at Borrowers’ expense and shall be in form and substance reasonably
satisfactory to the Agent.

 

§ 10.12  Compliance Certificate.  The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating pro forma
compliance with each of the covenants calculated therein based upon the REIT’s
most recent Form 10-Q.  Further, such Compliance Certificate shall include
within the calculation of Net Operating Income any Eligible Real Estate Assets
which have been owned for less than a calendar quarter, and shall be based upon
financial data and information with respect to Eligible Real Estate Assets as of
the end of the most recent calendar month as to which data and information is
available.

 

57

--------------------------------------------------------------------------------


 

§ 10.13  Amendment of Existing Credit Agreement.  The Existing Credit Agreement
shall have been amended to permit Borrowers to enter into and consummate the
transactions contemplated pursuant to this Agreement pursuant to an amendment in
form and substance reasonably satisfactory to the Agent.

 

§ 10.14  Consents.  The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

 

§ 10.15  Other.  The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

SECTION 11

 

CONDITIONS TO ALL ADVANCES

 

The obligations of the Lenders to make the Initial Advance and any subsequent
Advance, whether on or after the Closing Date, shall also be subject to the
satisfaction of the following conditions precedent:

 

§ 11.1     Prior Conditions Satisfied.  All conditions set forth in § 10 shall
continue to be satisfied as of the date upon which any Advance is to be made.

 

§ 11.2     Representations True; No Default.  Each of the representations and
warranties made by or on behalf of Borrowers or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Advance, with the same effect as if made at and as of that
time, except to the extent of changes resulting from transactions permitted by
the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date), and no Default or Event of
Default shall have occurred and be continuing.

 

§ 11.3     Borrowing Documents.  The Agent shall have received a fully completed
Loan Request for such Advance and the other documents and information
(including, without limitation, a Compliance Certificate; provided, however,
that the calculation of Gross Asset Value in such Compliance Certificate need
only contain the Gross Asset Value calculation submitted to the Agent in the
most recent quarterly Compliance Certificate delivered pursuant to § 7.4(c),
subject to any adjustments necessary to reflect any newly acquired or sold Real
Estate since the date of such quarterly Compliance Certificate) as required by
§ 2.7.

 

SECTION 12

 

EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§ 12.1     Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

 

(a)           Borrowers shall fail to pay any principal of the Loan when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

 

58

--------------------------------------------------------------------------------


 

(b)           Borrowers shall fail to pay any interest on the Loan within
five (5) days of the date that the same shall become due and payable or any fees
or other sums due hereunder (other than any voluntary prepayment) or under any
of the other Loan Documents within ten (10) days after notice from the Agent,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;

 

(c)           Borrowers shall fail to comply with the covenant contained in
§ 9.1 and such failure shall continue uncured after written notice thereof shall
have been given to Borrowers by the Agent as provided in § 3.2;

 

(d)           any of Borrowers or any of their respective Subsidiaries shall
fail to perform any other term, covenant or agreement contained in § 9.2, § 9.3,
§ 9.4, § 9.5, § 9.6, § 9.7 or § 9.8 and such failure shall continue for the
thirty (30) day cure period provided in the preamble to Article 9 after written
notice thereof shall have been given to Borrowers by the Agent as provided in
the preamble to Article 9;

 

(e)           any of Borrowers shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan Documents which they are
required to perform (other than those specified in the other subclauses of this
§ 12 (including, without limitation, § 12.2 below) or in the other Loan
Documents), and such failure shall continue for thirty (30) days after
Borrowers’ receipt from the Agent written notice thereof, and in the case of a
default that cannot be cured within such thirty (30) day period despite
Borrowers’ diligent efforts but is susceptible of being cured within ninety
(90) days of Borrowers’ receipt of the Agent’s original notice, then Borrowers
shall have such additional time as is reasonably necessary to effect such cure,
but in no event in excess of ninety (90) days from Borrowers’ receipt of the
Agent’s original notice;

 

(f)            any material representation or warranty made by or on behalf of
Borrowers or any of their respective Subsidiaries in this Agreement or any other
Loan Document, or any report, certificate, financial statement, request for an
Advance, or in any other document or instrument delivered pursuant to or in
connection with the Loan, any Advance, this Agreement, or any of the other Loan
Documents shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated;

 

(g)           any of Borrowers shall fail to pay when due (including, without
limitation, at maturity), or within any applicable period of notice and grace,
any principal, interest or other amount on account of any obligation for
borrowed money or credit received or other Indebtedness, or shall fail to
observe or perform any term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any obligation for borrowed money or
credit received or other Indebtedness and the holder or holders thereof or of
any obligations issued thereunder have accelerated the maturity thereof;
provided that the events described in § 12.1(g) shall not constitute an Event of
Default unless such failure to perform, together with other failures to perform
as described in § 12.1(g), involve singly or in the aggregate obligations for
borrowed money or credit received or other Indebtedness totaling in excess of
$25,000,000;

 

(h)           any of Borrowers or REIT, (i) shall make an assignment for the
benefit of creditors, or admit in writing its general inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver for it or any substantial part of its assets, (ii) shall commence any
case or other proceeding relating to it under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or (iii) shall take
any action to authorize or in furtherance of any of the foregoing;

 

59

--------------------------------------------------------------------------------

 


 

(i)                                     a petition or application shall be filed
for the appointment of a trustee or other custodian, liquidator or receiver of
any of Borrowers or REIT or any substantial part of the assets of any thereof,
or a case or other proceeding shall be commenced against any such Person under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, and any such Person shall indicate its approval thereof, consent
thereto or acquiescence therein or such petition, application, case or
proceeding shall not have been dismissed within ninety (90) days following the
filing or commencement thereof;

 

(j)                                    a decree or order is entered appointing a
trustee, custodian, liquidator or receiver for any of Borrowers or REIT or
adjudicating any such Person, bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under federal bankruptcy laws
as now or hereafter constituted;

 

(k)                                 there shall remain in force, undischarged,
unsatisfied and unstayed, for more than sixty (60) days one or more uninsured or
unbonded final judgments against Parent Borrower or any Subsidiary Borrower
that, either individually or in the aggregate, exceed $25,000,000;

 

(l)                                     any of the Loan Documents shall be
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Required Lenders, or any action at law, suit in equity or other legal proceeding
to cancel, revoke or rescind any of the Loan Documents shall be commenced by or
on behalf of any Borrower, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination, or
issue a judgment, order, decree or ruling, to the effect that any one or more of
the Loan Documents is illegal, invalid or unenforceable in accordance with the
terms thereof;

 

(m)                             any dissolution, termination, partial or
complete liquidation, merger or consolidation of any Borrower shall occur or any
sale, transfer or other disposition of the assets of any Borrower shall occur
other than as permitted under the terms of this Agreement or the other Loan
Documents;

 

(n)                                 with respect to any Guaranteed Pension Plan,
an ERISA Reportable Event shall have occurred and such event reasonably would be
expected to result in liability of any Borrower to pay money to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $25,000,000 and one of
the following shall apply with respect to such event:  (x) such event in the
circumstances occurring reasonably would be expected to result in the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

 

(o)                                 any Change of Control shall occur; or

 

(p)                                 an Event of Default under any of the other
Loan Documents shall occur;

 

then, and upon any such Event of Default, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to Borrowers declare all
amounts owing with respect to this Agreement, the Notes and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by Borrowers; provided that in the event of
any Event of Default specified in § 12.1(h), § 12.1(i) or § 12.1(j), all such
amounts shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent.

 

60

--------------------------------------------------------------------------------


 

§ 12.2              Certain Cure Periods; Limitation of Cure Periods.

 

(a)                                 Notwithstanding anything contained in § 12.1
to the contrary, (i) no Event of Default shall exist hereunder upon the
occurrence of any failure described in § 12.1(b) in the event that Borrowers
cure such Default within five (5) Business Days after the date such payment is
due, provided that no such cure period shall apply to any payments due upon the
maturity of the Notes, and (ii) no Event of Default shall exist hereunder upon
the occurrence of any failure described in § 12.1(e) in the event that, if such
Default consists of the failure to provide insurance as required by § 7.7,
Borrowers cure such Default within fifteen (15) days following receipt of
written notice of such Default or with respect to the occurrence of any other
failure described in § 12.1(e) in the event such failure shall continue for
thirty (30) days after Borrowers’ receipt from the Agent of written notice
thereof, and in the case of a default that cannot be cured within such thirty
(30) day period despite Borrowers’ diligent efforts but is susceptible of being
cured within ninety (90) days of Borrowers’ receipt of the Agent’s original
notice, then Borrowers shall have such additional time as is reasonably
necessary to effect such cure, but in no event in excess of ninety (90) days
from Borrowers’ receipt of the Agent’s original notice, provided that the
provisions of this clause (ii) shall not pertain to any default consisting of a
failure to comply with § 8.1, § 8.2, § 8.3, § 8.4, § 8.7, § 8.8, or § 8.14, or
to any Default excluded from any provision of cure of defaults contained in any
other of the Loan Documents.

 

(b)                                 In the event that there shall occur any
Default that affects only certain Eligible Real Estate Assets or the
owner(s) thereof (if such owner is a Subsidiary Borrower), then Borrowers may
elect to cure such Default (so long as no other Default or Event of Default
would arise as a result) by electing to have the Agent remove such Eligible Real
Estate Asset from the calculation of Unencumbered Asset Pool Availability and by
reducing the outstanding principal amount of the Loan by the amount of the
Unencumbered Asset Pool Availability attributable to such Eligible Real Estate
Asset, in which event such removal and reduction shall be completed within
thirty (30) days after receipt of notice of such Default from the Agent or the
Required Lenders.

 

§ 12.3              Termination of Commitments.  If any one or more Events of
Default specified in § 12.1(h), § 12.1(i) or § 12.1(j) shall occur, then
immediately and without any action on the part of the Agent or any Lender any
unused portion of the credit and the Commitments hereunder shall automatically
terminate and the Lenders shall be relieved of all obligations to make Advances
to Borrowers, and all Obligations shall be deemed automatically accelerated and
declared due and payable in full.  If any other Event of Default shall have
occurred, the Agent may, and upon the election of the Required Lenders shall, by
notice to Borrowers terminate the obligation to make Advances to Borrowers and
accelerate the Obligations as provided in § 12.1 above.  No termination under
this § 12.3 shall relieve Borrowers of their obligations to the Lenders arising
under this Agreement or the other Loan Documents.

 

§ 12.4              Remedies.  To the extent permitted by applicable law, in
case any one or more Events of Default shall have occurred and be continuing,
and whether or not the Lenders shall have accelerated the maturity of the Loan
pursuant to § 12.1, the Agent on behalf of the Lenders may, and upon the consent
of the Required Lenders shall, proceed to protect and enforce their rights and
remedies under this Agreement, the Notes and/or any of the other Loan Documents
by suit in equity, action at law or other appropriate proceeding, including to
the full extent permitted by applicable law the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents,
the obtaining of the ex parte appointment of a receiver, and, if any amount
shall have become due, by declaration or otherwise, the enforcement of the
payment thereof.  No remedy herein conferred upon the Agent or the holder of any
Note is intended to be exclusive of any other remedy and each and every remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.  Notwithstanding the provisions of this Agreement
providing that the Loan may be evidenced by multiple Notes in favor of the
Lenders, the Lenders acknowledge and agree that only the Agent may exercise any
remedies arising by reason of a Default or Event of Default.  If any Borrower
fails to perform any agreement or covenant contained in this Agreement or any of
the other Loan Documents beyond any applicable period for notice and cure, the
Agent may itself perform, or cause to be performed, any agreement

 

61

--------------------------------------------------------------------------------


 

or covenant of such Person contained in this Agreement or any of the other Loan
Documents which such Person shall fail to perform, and the out-of-pocket costs
of such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by the Agent in connection therewith, shall be payable by Borrowers upon
demand and shall constitute a part of the Obligations and shall if not paid
within thirty (30) days after demand bear interest at the rate for overdue
amounts as set forth in this Agreement.  In the event that all or any portion of
the Obligations is collected by or through an attorney-at-law, Borrowers shall
pay all costs of collection including, but not limited to, reasonable attorney’s
fees.

 

§ 12.5              Distribution of Collateral Proceeds.  In the event that,
following the occurrence and during the continuance of any Event of Default, any
monies are received in connection with the enforcement of any of the Loan
Documents, or otherwise with respect to the realization upon any of the assets
of Borrowers, such monies shall be distributed for application as follows:

 

(a)                                 First, to the payment of, or (as the case
may be) the reimbursement of the Agent for or in respect of, all reasonable
out-of-pocket costs, expenses, disbursements and losses which shall have been
paid, incurred or sustained by the Agent in accordance with the terms of the
Loan Documents in connection with the collection of such monies by the Agent,
for the exercise, protection or enforcement by the Agent of all or any of the
rights, remedies, powers and privileges of the Agent or the Lenders under this
Agreement or any of the other Loan Documents or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

 

(b)                                 Second, to all other Obligations (including
any interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in the following order:

 

(i)                                     to any other fees and expenses due to
the Lenders under the Loan Documents until paid in full;

 

(ii)                                  to the payment of accrued and unpaid
interest on the Loan, for the ratable benefit of the Lenders, until paid in
full;

 

(iii)                               payments of unpaid principal of the Advances
and amounts constituting obligations under any Approved Derivatives Contract, to
be paid to the Lenders and/or any counterparty under an Approved Derivatives
Contract, equally and ratably in accordance with the respective amounts thereof
then due and owing to such Persons until paid in full;

 

(iv)                              to payment of all other amounts due under any
of the Loan Documents to be applied for the ratable benefit of the Agent and/or
the Lenders until paid in full.

 

(c)                                  Third, the excess, if any, shall be
returned to Borrowers or to such other Persons as are entitled thereto.

 

SECTION 13

 

SETOFF

 

During the continuance of any Event of Default, any deposits (general or
specific, time or demand, provisional or final, regardless of currency,
maturity, or the branch where such deposits are held) or other sums credited by
or due from any Lender or any Affiliate thereof to Borrowers and any securities
or other property of Borrowers in the possession of such Lender or any Affiliate
may, without notice to any Borrower (any such notice being expressly waived by
Borrowers) but with the prior written approval of the Agent, be applied to or
set off against the payment of Obligations and any and all other liabilities,
direct, or

 

62

--------------------------------------------------------------------------------


 

indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, of Borrowers to such Lender.  Each of the Lenders agrees with
each other Lender that if such Lender shall receive from a Borrower, whether by
voluntary payment, exercise of the right of setoff, or otherwise, and shall
retain and apply to the payment of the Note or Notes held by such Lender any
amount in excess of its ratable portion of the payments received by all of the
Lenders with respect to the Notes held by all of the Lenders, such Lender will
make such disposition and arrangements with the other Lenders with respect to
such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender receiving in respect of
the Notes held by it its proportionate payment as contemplated by this
Agreement; provided that if all or any part of such excess payment is thereafter
recovered from such Lender, such disposition and arrangements shall be rescinded
and the amount restored to the extent of such recovery, but without interest.

 

Notwithstanding the foregoing, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of § 14.16 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Agent and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have.

 

SECTION 14

 

THE AGENT

 

§ 14.1              Authorization.  The Agent is authorized to take such action
on behalf of each of the Lenders and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Agent.  The
obligations of the Agent hereunder are primarily administrative in nature, and
nothing contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee for any Lender or to create an
agency or fiduciary relationship.  The Agent shall act as the contractual
representative of the Lenders hereunder, and notwithstanding the use of the term
“Agent”, it is understood and agreed that the Agent shall not have any fiduciary
duties or responsibilities to any Lender by reason of this Agreement or any
other Loan Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  Borrowers and any other Person shall be
entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

 

§ 14.2              Employees and Agents.  The Agent may exercise its powers and
execute its duties by or through employees or agents and shall be entitled to
take, and to rely on, advice of counsel concerning all matters pertaining to its
rights and duties under this Agreement and the other Loan Documents.  The Agent
may utilize the services of such Persons as the Agent may reasonably determine,
and all reasonable fees and expenses of any such Persons shall be paid by
Borrowers.

 

§ 14.3              No Liability.  Neither the Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent, or employee thereof, shall be liable for
(a) any waiver, consent or approval given or any action taken, or omitted to be
taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods
or (b) any action taken or not taken by the Agent with the consent or at the
request of the

 

63

--------------------------------------------------------------------------------


 

Required Lenders (or such larger percentage of Lenders as may be required
hereunder).  The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the Agent
for the account of the Lenders, unless the Agent has received notice from a
Lender or Borrowers referring to the Loan Documents and describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default”.

 

§ 14.4              No Representations.  The Agent shall not be responsible for
the execution or validity or enforceability of this Agreement, the Notes, any of
the other Loan Documents or any instrument at any time constituting, or intended
to constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of Borrowers or any of their respective Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any of the other Loan Documents
(except that the Agent shall confirm receipt of the items required to be
delivered to it in §§ 10 and 11 hereof).  The Agent shall not be bound to
ascertain whether any notice, consent, waiver or request delivered to it by
Borrowers or any holder of any of the Notes shall have been duly authorized or
is true, accurate and complete.  The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of Borrowers or any of their respective Subsidiaries, or the value of
the Unencumbered Asset Pool or any other assets of Borrowers or any of their
respective Subsidiaries.  Each Lender acknowledges that it has, independently
and without reliance upon the Agent or any Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any Lender, based upon such information and documents as it deems appropriate at
the time, continue to make its own credit analysis and decisions in taking or
not taking action under this Agreement and the other Loan Documents.  The
Agent’s Special Counsel has only represented the Agent and RBC in connection
with the Loan Documents and the only attorney client relationship or duty of
care is between the Agent’s Special Counsel and the Agent or RBC.  Each Lender
has been independently represented by separate counsel on all matters regarding
the Loan Documents.

 

§ 14.5              Payments.

 

(a)                                 A payment by Borrowers to the Agent
hereunder or under any of the other Loan Documents for the account of any Lender
shall constitute a payment to such Lender.  The Agent agrees to distribute to
each Lender not later than one Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Lender’s pro rata share of payments received by the Agent for the account of the
Lenders except as otherwise expressly provided herein or in any of the other
Loan Documents.  In the event that the Agent fails to distribute such amounts
within one Business Day as provided above, the Agent shall pay interest on such
amount at a rate per annum equal to the Federal Funds Effective Rate from time
to time in effect.

 

(b)                                 If in the opinion of the Agent the
distribution of any amount received by it in such capacity hereunder, under the
Notes or under any of the other Loan Documents might involve it in liability, it
may refrain from making such distribution until its right to make such
distribution shall have been adjudicated by a court of competent jurisdiction. 
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

 

64

--------------------------------------------------------------------------------


 

§ 14.6              Holders of Notes.  Subject to the terms of § 18, the Agent
may deem and treat the payee of any Note as the absolute owner or purchaser
thereof for all purposes hereof until it shall have been furnished in writing
with a different name by such payee or by a subsequent holder, assignee or
transferee.

 

§ 14.7              Indemnity.  The Lenders ratably agree hereby to indemnify
and hold harmless the Agent from and against any and all claims, actions and
suits (whether groundless or otherwise), losses, damages, costs, reasonable
expenses (including any expenses for which the Agent has not been reimbursed by
Borrowers as required by § 15 and without limiting Borrowers’ obligation to do
so), and liabilities of every nature and character arising out of or related to
this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods.  The agreements in this § 14.7 shall survive the
payment of all amounts payable under the Loan Documents.

 

§ 14.8              The Agent as Lender.  In its individual capacity, RBC shall
have the same obligations and the same rights, powers and privileges in respect
to its Commitment and the Advances made by it, and as the holder of any of the
Notes as it would have were it not also the Agent.

 

§ 14.9              Resignation.  The Agent may resign at any time by giving
thirty (30) calendar days’ prior written notice thereof to the Lenders and
Borrowers.  The Required Lenders may remove the Agent from its capacity as Agent
in the event of the Agent’s gross negligence or willful misconduct.  Upon any
such resignation, or removal, the Required Lenders, subject to the terms of
§ 18.1, shall have the right to appoint as a successor Agent any Lender or any
bank whose senior debt obligations are rated not less than “A” or its equivalent
by Moody’s or not less than “A” or its equivalent by S&P and which has a net
worth of not less than $500,000,000; provided that any such replacement Agent
shall have a Commitment Percentage of not less than ten percent (10%).  Unless a
Default or Event of Default shall have occurred and be continuing, such
successor Agent shall be reasonably acceptable to Borrowers.  If no successor
Agent shall have been appointed and shall have accepted such appointment within
thirty (30) days after the retiring Agent’s giving of notice of resignation or
the Required Lender’s removal of the Agent, then the retiring or removed Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be any
Lender or any financial institution whose senior debt obligations are rated not
less than “A2” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.  Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, and the
retiring or removed Agent shall be discharged from its duties and obligations
hereunder as the Agent.  After any retiring Agent’s resignation or removal, the
provisions of this Agreement and the other Loan Documents shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Agent.  Upon any change in the Agent under this
Agreement, the resigning or removed Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning or removed Agent.

 

§ 14.10       Duties in the Case of Enforcement.  In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders.  Without limiting the generality of the foregoing, if
the Agent reasonably determines payment is in the best interest of all the
Lenders, the Agent may without the approval of the Lenders pay taxes and
insurance premiums and spend money for maintenance, repairs or other expenses
which may be necessary

 

65

--------------------------------------------------------------------------------


 

to be incurred, and the Agent shall promptly thereafter notify the Lenders of
such action.  Each Lender shall, within thirty (30) days of request therefor,
pay to the Agent its Commitment Percentage of the reasonable costs incurred by
the Agent in taking any such actions hereunder to the extent that such costs
shall not be promptly reimbursed to the Agent by Borrowers (and without limiting
Borrowers’ obligation to do so) within such period with respect to the Eligible
Real Estate Assets.  The Required Lenders may direct the Agent in writing as to
the method and the extent of any such exercise, the Lenders hereby agreeing to
indemnify and hold the Agent harmless in accordance with their respective
Commitment Percentages from all liabilities incurred in respect of all actions
taken or omitted in accordance with such directions, except to the extent that
any of the same shall be directly caused by the Agent’s willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods, provided that the Agent
need not comply with any such direction to the extent that the Agent reasonably
believes the Agent’s compliance with such direction to be unlawful in any
applicable jurisdiction or commercially unreasonable under the UCC as enacted in
any applicable jurisdiction.

 

§ 14.11       Bankruptcy.  In the event a bankruptcy or other insolvency
proceeding is commenced by or against any Borrower with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders.  Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement.

 

§ 14.12       Intentionally Omitted.

 

§ 14.13       Reliance by Agent.  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer.  The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of an Advance, that by its terms must be fulfilled to the satisfaction of a
Lender, the Agent may presume that such condition is satisfactory to such Lender
unless the Agent shall have received notice to the contrary from such Lender
prior to the making of such Advance.  The Agent may consult with legal counsel
(who may be counsel for Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

§ 14.14       Approvals.  If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders or
the Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof.  To
the extent that any Lender does not approve any recommendation of the Agent,
such Lender shall in such notice to the Agent describe the actions that would be
acceptable to such Lender.  If consent is required for the requested action, any
Lender’s failure to respond to a request for Directions within the required time
period shall be deemed to constitute a Direction to take such requested action. 
In the event that any recommendation is not approved by the requisite number of
Lenders and a subsequent approval on the same subject matter is requested by the
Agent, then for the purposes of this paragraph each Lender shall be required to
respond to a request for Directions within five (5) Business Days of receipt of
such request.  The Agent and each Lender shall be entitled to assume that any
officer of the other Lenders delivering any notice, consent, certificate or
other writing is authorized to give such notice, consent, certificate or other
writing unless the Agent and such other Lenders have otherwise been notified in
writing.

 

66

--------------------------------------------------------------------------------


 

§ 14.15       Borrowers Not Beneficiary.  Except for the provisions of § 14.9
relating to the appointment of a successor Agent, the provisions of this § 14
are solely for the benefit of the Agent and the Lenders, may not be enforced by
Borrowers, and except for the provisions of § 14.9, may be modified or waived
without the approval or consent of Borrowers.

 

§ 14.16       Defaulting Lenders.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Legal Requirements:

 

(i)                                     That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in § 27.

 

(ii)                                  Any payment of principal, interest, fees
or other amounts received by the Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, or otherwise, and including any
amounts made available to the Agent by that Defaulting Lender pursuant to § 13),
shall be applied at such time or times as may be determined by the Agent as
follows:  first, to the payment of any amounts owing by that Defaulting Lender
to the Agent hereunder; second, as Borrowers may request (so long as no Default
or Event of Default exists), to the funding of any Advances in respect of which
that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Agent; third, if so determined by the Agent
and Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists or non-defaulting Lenders have been paid in full all
amounts then due, to the payment of any amounts owing to Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advance in respect
of which that Defaulting Lender has not fully funded its appropriate share and
(y) such Advance was made at a time when the conditions set forth in § 11 were
satisfied or waived, such payment shall be applied solely to pay the Advances of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of that Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               [Intentionally Omitted].

 

(iv)                              [Intentionally Omitted].

 

During any period that a Lender is a Defaulting Lender, Borrowers may, by giving
written notice thereof to the Agent, such Defaulting Lender, and the other
Lenders, demand that such Defaulting Lender assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of § 18.1, with
Borrowers being obligated to pay the applicable assignment fee due under § 18.2
in the event same is not paid by the Defaulting Lender, provided further that
the amount of such fee shall be deducted from any payments to be made to the
Defaulting Lender under this § 14.16(a)(v).  No party hereto shall have any
obligation whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee.  In addition, any Lender who is not a Defaulting Lender
may, but shall not be obligated, in its sole discretion, to acquire the face
amount of all or a portion of

 

67

--------------------------------------------------------------------------------


 

such Defaulting Lender’s Commitment via an assignment subject to and in
accordance with the provisions of § 18.1.  No such assignment shall be effective
unless and until, in addition to the other conditions thereto set forth herein,
the parties to the assignment shall make such additional payments to the Agent
in an aggregate amount sufficient with any applicable amounts held pursuant to
the immediately preceding subsection (f), upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrowers and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent or any Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) such Defaulting
Lender’s full pro rata share of all Advances.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under any Legal Requirement without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

(b)                                 Defaulting Lender Cure.  If Borrowers and
the Agent agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein that Lender will, to the extent
applicable, purchase that portion of outstanding Advances of the other Lenders
or take such other actions as the Agent may determine to be necessary to cause
the Loan to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentage (without giving effect to § 14.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

SECTION 15

 

EXPENSES

 

Borrowers agree to pay, to the extent incurred by Agent (a) the reasonable costs
of producing and reproducing this Agreement, the other Loan Documents and the
other agreements and instruments mentioned herein, (b) all engineer’s fees,
environmental reviews and the reasonable fees, expenses and disbursements of the
counsel to the Agent and any local counsel to the Agent incurred in connection
with the preparation, administration, or interpretation of the Loan Documents
and other instruments mentioned herein, and amendments, modifications,
approvals, consents or waivers hereto or hereunder, (c) all other reasonable out
of pocket fees, expenses and disbursements (other than Taxes unless such payment
is otherwise required pursuant to the terms of this Agreement) of the Agent
incurred by the Agent in connection with the preparation or interpretation of
the Loan Documents and other instruments mentioned herein, the addition or
substitution of additional Eligible Real Estate Assets, the review of leases,
the making of each Advance hereunder, and the third party out-of-pocket costs
and expenses incurred in connection with the syndication of the Commitments
pursuant to § 18 hereof, and (d) without duplication, all out-of-pocket expenses
(including reasonable attorneys’ fees and costs, and the fees and costs of
appraisers, engineers, investment bankers or other experts retained by any
Lender or the Agent) incurred by any Lender or the Agent in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against Borrowers or the administration thereof after the occurrence of a
Default or Event of Default and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to the Agent’s or any
of the Lenders’ relationship with Borrowers (provided that any attorneys’ fees
and costs pursuant to this clause (d) shall be limited to those incurred by the
Agent and one other counsel with respect to the Lenders as a group), (e) all
reasonable out-of-pocket fees, expenses and disbursements (including reasonable
attorneys’ fees and costs)

 

68

--------------------------------------------------------------------------------


 

which may be incurred by the Agent in connection with the execution and delivery
of this Agreement and the other Loan Documents (without duplication of any of
the items listed above), and (f) all expenses relating to the use of Intralinks,
SyndTrak or any other similar system for the dissemination and sharing of
documents and information in connection with the Loan.  The covenants of this
§ 15 shall survive the repayment of the Loan and the termination of the
obligations of the Lenders hereunder.

 

SECTION 16

 

INDEMNIFICATION

 

Borrowers, jointly and severally, agree to indemnify and hold harmless the
Agent, the Lenders and the Arrangers and each director, officer, employee, agent
and Affiliate thereof and Person who controls the Agent or any Lender or the
Arrangers against any and all claims, actions and suits, whether groundless or
otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of or relating to any claim,
action, suit or litigation arising out of this Agreement or any of the other
Loan Documents or the transactions contemplated hereby and thereby including,
without limitation, (a) any and all claims for brokerage, leasing, finders or
similar fees which may be made relating to the Eligible Real Estate Assets or
the Loan by parties claiming by or through Borrowers, (b) any condition of the
Eligible Real Estate Assets or any other Real Estate, (c) any actual or proposed
use by Borrowers of the proceeds of any of the Advances, (d) any actual or
alleged infringement of any patent, copyright, trademark, service mark or
similar right of Borrowers, (e) Borrowers entering into or performing this
Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Eligible Real Estate Assets or any
other Real Estate, (g) with respect to Borrowers and their respective properties
and assets the violation of any Environmental Law, the Release or threatened
Release of any Hazardous Substances or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), and (h) to the extent used by
Borrowers, any use of Intralinks, SyndTrak or any other system for the
dissemination and sharing of documents and information, in each case including,
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that Borrowers shall not be obligated under this § 16 or
otherwise to indemnify any Person for liabilities arising from such Person’s own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods.  In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, Borrowers agree to pay promptly the reasonable fees and
expenses of such counsel.  If, and to the extent that the obligations of
Borrowers under this § 16 are unenforceable for any reason, Borrowers hereby
agree to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law.  The provisions of this
§ 16 shall survive the repayment of the Loan and the termination of the
obligations of the Lenders hereunder.

 

SECTION 17

 

SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of Borrowers or any of their respective Subsidiaries
pursuant hereto or thereto shall be deemed to have been relied upon by the
Lenders and the Agent, notwithstanding any investigation heretofore or hereafter
made by any of them, and shall survive the making by the Lenders of any
Advances, as herein contemplated, and shall continue in full force and effect so
long as any amount due under this Agreement or the Notes or any of the other
Loan Documents remains outstanding or any Lender has any obligation to make any
Advance.  The indemnification obligations of Borrowers provided herein and in
the other Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent

 

69

--------------------------------------------------------------------------------


 

provided herein and therein.  All statements contained in any certificate
delivered to any Lender or the Agent at any time by or on behalf of Borrowers or
any of their respective Subsidiaries pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by such Person hereunder.

 

SECTION 18

 

ASSIGNMENT AND PARTICIPATION

 

§ 18.1              Conditions to Assignment by Lenders.  Except as provided
herein, each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentage and Commitment and the same
portion of the Loan at the time owing to it and the Notes held by it); provided
that (a) the Agent and, unless an Event of Default has occurred and is
continuing at the time of any such assignment, Borrowers, shall have each given
its respective prior written consent to such assignment, which consent in each
case shall not be unreasonably withheld or delayed, and shall not be required if
such assignment is to an Approved Fund, an existing Lender or a Lender
Affiliate, (b) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement with respect to the Commitment in the event an interest in the Loan is
assigned, (c) the parties to such assignment shall execute and deliver to the
Agent, for recording in the Register (as hereinafter defined) an Assignment and
Acceptance Agreement in the form of Exhibit F annexed hereto, together with any
Notes subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, any Borrower or REIT, (e) such
assignee shall acquire an interest in the Loan of not less than $5,000,000 and
integral multiples of $1,000,000 in excess thereof (or if less, the remaining
portion of the Loan held by the assignor), unless waived by the Agent, and so
long as no Default or Event of Default exists hereunder, Parent Borrower, (f) in
no event shall any assignment be to a natural person, and (g) no assignment
shall be permitted without the prior written consent of the Agent until the
earlier of the date (i) which is thirty (30) days after the Closing Date, or
(ii) that the Agent shall have notified the Lenders that syndication of the
Commitments hereunder has been completed.  Upon execution, delivery, acceptance
and recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in § 18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment.  In connection with
each assignment, the assignee shall represent and warrant to the Agent, the
assignor and each other Lender as to whether such assignee is controlling,
controlled by, under common control with or is not otherwise free from influence
or control by, Borrowers and REIT.

 

§ 18.2              Register.  The Agent shall maintain on behalf of Borrowers a
copy of each assignment delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentages of and principal amount of and interest on the Loan
owing to the Lenders from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error, and Borrowers, the Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Borrowers and the Lenders at any
reasonable time and from time to time upon reasonable prior notice.  Upon each
such recordation, the assigning Lender agrees to pay to the Agent a registration
fee in the sum of $3,500, which the Agent may, in its sole discretion, elect to
waive in the case of any assignment.

 

§ 18.3              New Notes.  Upon its receipt of an Assignment and Acceptance
Agreement executed by the parties to such assignment, together with each Note
subject to such assignment, the Agent shall record the information contained
therein in the Register.  Within five (5) Business Days after receipt of notice
of such

 

70

--------------------------------------------------------------------------------


 

assignment from the Agent, Borrowers, at their own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder.  Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in substantially the form of the
assigned Notes.  The surrendered Notes shall be canceled and returned to
Borrowers.

 

§ 18.4              Participations.  Any Lender may at any time, without the
consent of, or notice to, Borrowers or the Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or Borrowers or any of
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the portion of the Loan
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and
(iii) Borrowers, the Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in § 27(a), (b), (c) or (h) that affects such Participant.  Borrowers
agree that each Participant shall be entitled to the benefits of §§ 4.9 and 4.10
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to § 18.1; provided a Participant shall not be entitled to
receive any greater payment under §§ 4.9 and 4.10 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with Borrowers’ prior written consent.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of § 13 as though it
were a Lender, provided such Participant agrees to be subject to § 13 as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as an agent of Borrowers, maintain at one of its offices a
register for the recordation of the names and addresses of each Participant and
the principal amounts (and stated interest) of each Participant’s interest in
the Loan or other obligations under the Loan Documents (the “Participant
Register”).  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

§ 18.5              Pledge by Lender.  Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and the Note or Notes held by it, if any),
including in favor of any Federal Reserve Bank in accordance with Regulation A
of the Board of Governors of the Federal Reserve System or the central bank of
any country in which such Lender is organized.  No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 

§ 18.6              No Assignment by Borrowers.  Borrowers shall not assign or
transfer any of their rights or obligations under this Agreement without the
prior written consent of each of the Lenders.

 

§ 18.7              Disclosure.  Each of the Agents, the Arrangers and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep

 

71

--------------------------------------------------------------------------------


 

such Information confidential and provided further that such Persons who are not
employees of such Affiliate are advised of the provision of this §18.7 and sign
a confidentiality agreement reasonably acceptable to Borrowers), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, it
being understood that in the event that Agents, Arrangers and Lenders are
requested or required by law or regulations to disclose any of the Information,
they shall provide Borrowers with prompt written notice, unless such notice is
prohibited by law, of any such request or requirement so that Borrowers may seek
a protective order or other appropriate remedy, (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to a confidentiality agreement containing provisions at least as
restrictive as those of this Section, (i) to any assignee of or Participant in,
or any prospective assignee of or participant in, any of its rights or
obligations under this Agreement and (ii) to any actual or prospective party (or
its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives, provided that such
Persons who are not employees of such prospective party are also advised of the
provision of this §18.7 and sign a confidentiality agreement reasonably
acceptable to Borrowers) to any swap, derivative or other transaction under
which payments are to be made by reference to Borrowers and their obligations,
this Agreement or payments hereunder, (g) to any rating agency, (h) the CUSIP
Service Bureau or any similar organization, (i) with the consent of Parent
Borrower or (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this § 18.7 or (ii) becomes available to
the Agent, such Arranger or such Lender or any of their respective Affiliates on
a non-confidential basis from a source other than any Borrower or any of their
Subsidiaries without the Agent, such Arranger or such Lender or any of their
respective Affiliates having knowledge that a duty of confidentiality to
Borrowers or any of their Subsidiaries has been breached.  For purposes of this
Section, “Information” means all information that any Borrower furnishes to the
Agent, any Arranger or any Lender in writing designated as confidential, but
does not include any such information that is or becomes generally available to
the public other than by way of a breach of the confidentiality provisions of
this § 18.7 or that is or becomes available to the Agent, such Arranger or such
Lender from a source other than Borrowers, the Agent, the Arranger or any Lender
and not in violation of any confidentiality agreement with respect to such
information that is actually known to the Agent, such Arranger or such Lender. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

§ 18.8              Titled Agents.  The Titled Agents shall not have any
additional rights or obligations under the Loan Documents, except for those
rights, if any, as a Lender.

 

§ 18.9              Mandatory Assignment.  In the event Borrowers request that
any amendment, modification or waiver be made to this Agreement or any of the
other Loan Documents which request is approved by the Agent but is not approved
by one or more of the Lenders or such Lender fails to respond within ten
(10) days after the first date on which such consent was solicited in writing
from the Lenders by the Agent (any such non-consenting or non-responding Lender
shall hereafter be referred to as the “Non-Consenting Lender”), then, within
thirty (30) days after the expiration of such ten (10) day period (or, if
earlier, Borrowers’ receipt of notice of such disapproval by such Non-Consenting
Lender), Borrowers shall have the right as to such Non-Consenting Lender, to be
exercised by delivery of written notice delivered to the Agent and the
Non-Consenting Lender within thirty (30) days of the earlier of expiration of
such period or receipt of such notice, to elect to cause the Non-Consenting
Lender to transfer all of its interests, rights and obligations under this
Agreement (including all of its Commitment Percentage and Commitment and the
same portion of the Loan at the time owing to it and the Notes held by it)
(collectively, the “Transferred Interest”) to a Lender or a Replacement Lender. 
The Agent shall promptly (but in any event, no later than five (5) Business Days
after receipt of such notice from Borrowers) notify the remaining Lenders (each
such notice, the “Lender Offer Notice”) that each of such Lenders shall have the
right, but not the obligation, to acquire a portion of the

 

72

--------------------------------------------------------------------------------


 

Transferred Interest, pro rata based upon their relevant Commitment Percentages,
of the Non-Consenting Lender (or if any of such Lenders does not elect to
purchase its pro rata share, then to such remaining Lenders in such proportion
as approved by the Agent).  In the event that the Lenders do not elect to
acquire all of the Non-Consenting Lender’s Transferred Interest within ten
(10) Business Days of receipt of the Lender Offer Notice, then Borrowers may
endeavor to find a new Lender or Lenders to acquire such remaining portion of
the Transferred Interest, such Lender or Lenders to be subject to the approval
of the Agent, such approval not to be unreasonably withheld (such Lender, the
“Replacement Lender”).  Upon any such purchase of the Transferred Interest of
the Non-Consenting Lender, the Non-Consenting Lender’s interests in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Non-Consenting Lender shall promptly
execute and deliver any and all documents reasonably requested by the Agent to
surrender and transfer such Transferred Interest, including, without limitation,
an Assignment and Acceptance Agreement and such Non-Consenting Lender’s original
Note (if any).  Notwithstanding anything in this § 18.10 to the contrary, any
Lender or other Lender assignee acquiring some or all of the Transferred
Interest of the Non-Consenting Lender must consent to the proposed amendment,
modification or waiver.  The purchase price to be paid by the acquiring Lenders
for the Non-Consenting Lender’s Transferred Interest shall equal the principal
owed to such Non-Consenting Lender, and Borrowers shall pay to such
Non-Consenting Lender in addition thereto and as a condition to such sale any
and all other amounts outstanding and owed by Borrowers to the Non-Consenting
Lender hereunder or under any of the other Loan Documents, including all accrued
and unpaid interest or fees which would be owed to such Non-Consenting Lender
hereunder or under any of the other Loan Documents if the Loan were to be repaid
in full on the date of such purchase of the Non-Consenting Lender’s Transferred
Interest.  No registration fee under § 18.2 shall be required in connection with
such assignment.  If such Non-Consenting Lender does not execute and deliver to
the Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Agent (but in any event, no later than five
(5) Business Days) after the later of (i) the date on which the Replacement
Lender executes and delivers such Assignment and Acceptance and/or such other
documentation and (ii) the date on which the Non-Consenting Lender receives all
payments required to be paid to it by this § 18.10, then such Non-Consenting
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and Borrowers shall
be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such assigning Lender.

 

SECTION 19

 

NOTICES

 

Each notice, demand, election or request (hereinafter in this § 19 referred to
as “Notice”) must be in writing and shall be deemed to have been properly given
or served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, and addressed as follows:

 

If to the Agent or RBC:

 

Royal Bank of Canada
20 King Street, 4th Floor
Toronto, Ontario M5H 1C4

Attn:  Manager, Agency Services Group
Telecopy No.:  (416) 842-4023

 

With a copy to:

 

Shearman & Sterling LLP
599 Lexington Avenue
New York, New York  10022

 

73

--------------------------------------------------------------------------------


 

Attn:  Malcolm K. Montgomery, Esq.
Telecopy No.:  (646) 848-7587

 

If to Borrowers:

 

CoreSite L.P.
1050 17th Street, Suite 800
Denver, CO  80265
Attn:  Mr. Erick Bromfield
Telecopy No.:  (877) 549-5851

 

CoreSite L.P.
1050 17th Street, Suite 800
Denver, CO  80265
Attn:  General Counsel
Telecopy No.:  (855) 232-0594

 

With a copy to:

 

Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attn:  Dara Denberg, Esquire

 

With a copy to:

 

Latham & Watkins LLP
555 Eleventh Street, NW, Suite 1000
Washington, DC 20004-1304
Attn:  Jeffrey R. Chenard, Esquire

 

to any Lender which is a party hereto, at the address for such Lender set forth
on its signature page hereto, and to any Lender which may hereafter become a
party to this Agreement, at such address as may be designated by such Lender. 
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.  The time period in
which a response to such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent. 
By giving at least fifteen (15) days prior Notice thereof, Borrowers, a Lender
or the Agent shall have the right from time to time and at any time during the
term of this Agreement to change their respective addresses and each shall have
the right to specify as its address any other address within the United States
of America.  For purposes of this Agreement, delivery by Agent or any Lender of
any notice to Parent Borrower shall constitute delivery of such notice to all
Borrowers.

 

SECTION 20

 

RELATIONSHIP

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to Borrowers or their respective Subsidiaries arising out of or
in connection with this Agreement or the other

 

74

--------------------------------------------------------------------------------


 

Loan Documents or the transactions contemplated hereunder and thereunder, and
the relationship between each Lender and the Agent, and Borrowers is solely that
of a lender and borrower, and nothing contained herein or in any of the other
Loan Documents shall in any manner be construed as making the parties hereto
partners, joint ventures or any other relationship other than lender and
borrower.

 

SECTION 21

 

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

 

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401.  BORROWERS, THE AGENT AND THE LENDERS AGREE THAT ANY SUIT FOR
THE ENFORCEMENT OF THIS AGREEMENT SHALL BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE AND COUNTY OF NEW YORK (INCLUDING ANY FEDERAL COURT
SITTING THEREIN).  BORROWERS, THE AGENT AND THE LENDERS FURTHER ACCEPT,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY
RELATED APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE ANY OBJECTION ANY
OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT
IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.  BORROWERS, THE
AGENT AND THE LENDERS FURTHER AGREE THAT SERVICE OF PROCESS IN ANY SUCH SUIT
MAY BE MADE UPON BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN § 19 HEREOF.  IN
ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY ASSETS OF BORROWERS EXIST AND BORROWERS CONSENT TO
THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY
SUCH SUIT BEING MADE UPON BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN § 19
HEREOF.

 

SECTION 22

 

HEADINGS

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

SECTION 23

 

COUNTERPARTS

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.  Delivery of an executed counterpart of a signature
page to this Agreement by telecopier or by email with a pdf or similar
attachment shall be effective as delivery of an original executed counterpart of
this Agreement.

 

75

--------------------------------------------------------------------------------


 

SECTION 24

 

ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in § 27.

 

SECTION 25

 

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

 

EACH OF BORROWERS, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.  EACH BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  EACH BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS § 25.  EACH BORROWER ACKNOWLEDGES
THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS § 25 WITH LEGAL COUNSEL AND THAT
EACH BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

SECTION 26

 

DEALINGS WITH BORROWERS

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with Borrowers and their respective Subsidiaries or any of their Affiliates
regardless of the capacity of the Agent or the Lender hereunder.  The Lenders
acknowledge that, pursuant to such activities, RBC or its Affiliates may receive
information regarding such Persons (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them.

 

SECTION 27

 

CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or

 

76

--------------------------------------------------------------------------------


 

mentioned herein may be amended, and the performance or observance by Borrowers
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders.  Notwithstanding the
foregoing, no such amendment, waiver or consent shall result in:  (a) a
reduction in the rate of interest on the Notes (other than a reduction or waiver
of default interest) without the written consent of each Lender entitled to
receive such amount; provided, however, that for the avoidance of doubt, an
amendment to any financial covenant hereunder (or any defined term used
therein), even if the effect of such amendment would be to reduce the rate of
interest on any Advance, shall require the consent of the Required Lenders;
(b) an increase in the amount of the Commitment of any Lender without the
written consent of such Lender; (c) a forgiveness, reduction, or waiver of the
principal of any unpaid Advance or any interest thereon or fee payable under the
Loan Documents due to the Lenders (or any of them) (other than a reduction or
waiver of default interest) without the written consent of each Lender entitled
to receive such payment; provided, however, that for the avoidance of doubt, an
amendment to any financial covenant hereunder (or any defined term used
therein), even if the effect of such amendment would be to reduce the rate of
interest on any Advance or reduce any fee payable hereunder, shall require the
written consent of the Required Lenders; (d) a change in the amount of any fee
payable to a Lender hereunder without the written consent of each Lender
entitled to receive such payment; (e) the postponement of any date fixed for any
payment of principal of or interest on the Loan or fee payable under the Loan
Documents due to the Lenders (or any of them) without the written consent of
each Lender entitled to receive such payment; (f) an extension of the Maturity
Date with respect to the Commitment and Advances of any Lender without the
written consent of such Lender; (g) a change in the manner of distribution of
any payments to the Lenders or the Agent without the written consent of each
Lender directly and adversely affected thereby; (h) the release of any Borrower
without the written consent of all Lenders, except as otherwise provided in
§ 5.2 or § 5.4; (i) an amendment of the definition of Required Lenders or of any
requirement for consent by all of the Lenders without the written consent of all
Lenders; (j) any modification to require a Lender to fund a pro rata share of a
request for an advance of the Loan made by Borrowers other than based on its
Commitment Percentage without the written consent of all Lenders; (k) an
amendment to this § 27 without the written consent of all Lenders; (l) an
amendment or modification to the definition of Unencumbered Asset Pool
Availability (or any defined term referenced therein) which would result in an
increase in availability derived from Leased Assets without the written consent
of all Lenders; or (m) an amendment of any provision of this Agreement or the
Loan Documents which requires the approval of all of the Lenders or the Required
Lenders to require a lesser number of Lenders to approve such action without the
written consent of all Lenders.  The provisions of § 14 may not be amended
without the written consent of the Agent.  No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon.  No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

The provisions in §§ 5.1 through 5.4, § 6, §§ 7.2 through 7.22, § 8, § 9 and
§ 12.1 of this Agreement, including, in each case, any associated definitions in
§ 1.1, contain essentially the same provisions with respect to the REIT,
Borrowers and their Subsidiaries as those contained in §§ 5.1 through 5.4, § 6,
 §§ 7.2 through 7.22, § 8, § 9 and § 12.1 of the Existing Credit Agreement and
in the associated definitions in the Existing Credit Agreement (the “Revolver
Provisions”).  In the event that there is (x) an approval by the “Required
Lenders” (as defined in the Existing Credit Agreement) of the addition of
Eligible Real Estate in the calculation of Unencumbered Asset Pool Value which
does not meet one or more of the Unencumbered Property conditions set forth in
§ 5.1, or (y) a proposal to modify, waive or restate, or request a consent or
approval with respect to, the Revolver Provisions (including any associated
definitions) of the Existing Credit

 

77

--------------------------------------------------------------------------------


 

Agreement in writing (which may include a written waiver of an existing actual
or potential default or event of default that is intended to be eliminated by
such modification, restatement or waiver) (each of the foregoing in clauses
(x) and (y), a “Proposed Modification”), then (A) any Lender under this
Agreement shall be deemed to have automatically approved the Proposed
Modification hereunder of any corresponding Revolver Provisions contained in
this Agreement for purposes of determining if the requisite approvals hereunder
have been obtained if such Lender or an Affiliate of such Lender approved the
Proposed Modification under the Existing Credit Agreement in its capacity as a
“Lender” under the Existing Credit Agreement and (B) in the case that the
Lenders under this Agreement described in clause (A) above constitute the
Required Lenders hereunder, then simultaneously with the agreement to or
granting of such Proposed Modification under the Existing Credit Agreement, this
Agreement shall be deemed modified or restated, or such waiver, consent or
approval granted, in a manner consistent with the Proposed Modifications under
the Existing Credit Agreement, unless such modification, restatement, waiver,
consent or approval requires the consent of each Lender or each Lender directly
and adversely affected thereby under the terms of this § 27.  If requested by
Parent Borrower or the Agent, Borrowers, the REIT, the Agent and each approving
Lender (including any Lender deemed to have approved pursuant to this § 27)
shall execute and deliver a written amendment to, restatement of, or waiver,
consent or approval under, this Agreement memorializing such modification,
restatement, waiver, consent or approval.

 

SECTION 28

 

SEVERABILITY

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

SECTION 29

 

TIME OF THE ESSENCE

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of Borrowers under this Agreement and the other Loan Documents.

 

SECTION 30

 

NO UNWRITTEN AGREEMENTS

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

 

SECTION 31

 

REPLACEMENT NOTES

 

Upon receipt of evidence reasonably satisfactory to Borrowers of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to Borrowers or, in the case of any such mutilation, upon surrender
and cancellation of the applicable Note, Borrowers will execute and deliver, in
lieu thereof, a replacement Note,

 

78

--------------------------------------------------------------------------------


 

identical in form and substance to the applicable Note and dated as of the date
of the applicable Note and upon such execution and delivery all references in
the Loan Documents to such Note shall be deemed to refer to such replacement
Note.

 

SECTION 32

 

NO THIRD PARTIES BENEFITED

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of Borrowers, the Lenders, the Agent and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. 
All conditions to the performance of the obligations of the Agent and the
Lenders under this Agreement, including the obligation to make Advances, are
imposed solely and exclusively for the benefit of the Agent and the Lenders and
no other Person shall have standing to require satisfaction of such conditions
in accordance with their terms or be entitled to assume that the Agent and the
Lenders will refuse to make Advances in the absence of strict compliance with
any or all thereof and no other Person shall, under any circumstances, be deemed
to be a beneficiary of such conditions, any and all of which may be freely
waived in whole or in part by the Agent and the Lenders at any time if in their
sole discretion they deem it desirable to do so.  In particular, the Agent and
the Lenders make no representations and assume no obligations as to third
parties concerning the quality of the construction by Borrowers or any of their
Subsidiaries of any development or the absence therefrom of defects.

 

SECTION 33

 

PATRIOT ACT

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrowers that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Borrowers,
which information includes names and addresses and other information that will
allow such Lender or the Agent, as applicable, to identify Borrowers in
accordance with the Patriot Act.

 

SECTION 34

 

[INTENTIONALLY OMITTED.]

 

SECTION 35

 

JOINT AND SEVERAL LIABILITY

 

Each of Borrowers covenants and agrees that each and every covenant and
obligation of any Borrower hereunder and under the other Loan Documents shall be
the joint and several obligations of each Borrower.

 

SECTION 36

 

ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWERS

 

§ 36.1              Attorney-in-Fact.  For the purpose of implementing the joint
borrower provisions of the Loan Documents, Borrowers hereby irrevocably appoint
Parent Borrower as their agent and attorney-in-fact for all purposes of the Loan
Documents, including the giving and receiving of notices and other
communications.

 

79

--------------------------------------------------------------------------------


 

§ 36.2              Accommodation.  It is understood and agreed that the
handling of the Loan on a joint borrowing basis as set forth in this Agreement
is solely as an accommodation to Borrowers and at their request.  Accordingly,
the Agent and the Lenders are entitled to rely, and shall be exonerated from any
liability for relying upon, any Loan Request or any other request or
communication made by a purported officer of any Borrower without the need for
any consent or other authorization of any other Borrower and upon any
information or certificate provided on behalf of any Borrower by a purported
officer of such Borrower, and any such request or other action shall be fully
binding on each Borrower as if made by it.

 

§ 36.3              Waiver of Automatic or Supplemental Stay.  Each of Borrowers
represents, warrants and covenants to the Lenders and the Agent that in the
event of the filing of any voluntary or involuntary petition in bankruptcy by or
against the other of Borrowers at any time following the execution and delivery
of this Agreement, none of Borrowers shall seek a supplemental stay or any other
relief, whether injunctive or otherwise, pursuant to Section 105 of the
Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of the Lenders or the Agent
to enforce any rights it has by virtue of this Agreement, the Loan Documents, or
at law or in equity, or any other rights the Lenders or the Agent has, whether
now or hereafter acquired, against the other Borrowers or against any property
owned by such other Borrowers.

 

§ 36.4              Waiver of Defenses.  To the extent permitted by applicable
law, each of Borrowers hereby waives and agrees not to assert or take advantage
of any defense based upon:

 

(a)                                 Any right to require the Agent or the
Lenders to proceed against the other Borrowers or any other Person or to proceed
against or exhaust any security held by the Agent or the Lenders at any time or
to pursue any other remedy in the Agent’s or any Lender’s power or under any
other agreement before proceeding against a Borrower hereunder or under any
other Loan Document;

 

(b)                                 The defense of the statute of limitations in
any action hereunder or the payment or performance of any of the Obligations;

 

(c)                                  Any defense that may arise by reason of the
incapacity, lack of authority, death or disability of any other Person or
Persons or the failure of the Agent or any Lender to file or enforce a claim
against the estate (in administration, bankruptcy or any other proceeding) of
any other Person or Persons;

 

(d)                                 Any failure on the part of the Agent or any
Lender to ascertain the extent or nature of any insurance or other rights with
respect thereto, or the liability of any party liable under the Loan Documents
or the obligations evidenced or secured thereby;

 

(e)                                  Demand, presentment for payment, notice of
nonpayment, protest, notice of protest and all other notices of any kind (except
for such notices as are specifically required to be provided to Borrowers
pursuant to the Loan Documents), or the lack of any thereof, including, without
limiting the generality of the foregoing, notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or non-action on the part of any Borrower, the Agent, any Lender, any endorser
or creditor of Borrowers or on the part of any other Person whomsoever under
this or any other instrument in connection with any obligation or evidence of
indebtedness held by the Agent or any Lender;

 

(f)                                   Any defense based upon an election of
remedies by the Agent or any Lender, which destroys or otherwise impairs the
subrogation rights of a Borrower or the rights of a Borrower to proceed against
the other Borrowers for reimbursement, or both;

 

(g)                                  Any right or claim of right to cause a
marshaling of the assets of Borrowers;

 

80

--------------------------------------------------------------------------------


 

(h)                                 Any principle or provision of law, statutory
or otherwise, which is or might be in conflict with the terms and provisions of
this Agreement;

 

(i)                                     Any duty on the part of the Agent or any
Lender to disclose to Borrowers any facts the Agent or any Lender may now or
hereafter know about Borrowers or the Eligible Real Estate Assets, regardless of
whether the Agent or any Lender has reason to believe that any such facts
materially increase the risk beyond that which each Borrower intends to assume
or has reason to believe that such facts are unknown to Borrowers or has a
reasonable opportunity to communicate such facts to Borrowers, it being
understood and agreed that each Borrower is fully responsible for being and
keeping informed of the financial condition of the other Borrowers, of the
condition of the Eligible Real Estate Asset and of any and all circumstances
bearing on the risk that liability may be incurred by Borrowers hereunder and
under the other Loan Documents;

 

(j)                                    Any inaccuracy of any representation or
other provision contained in any Loan Document;

 

(k)                                 Subject to compliance with the provisions of
this Agreement, any sale or assignment of the Loan Documents, or any interest
therein;

 

(l)                                     Subject to compliance with the
provisions of this Agreement, any sale or assignment by a Borrower or any other
Person of any Eligible Real Estate Assets, or any portion thereof or interest
therein, not consented to by the Agent or any Lender;

 

(m)                             Any invalidity, irregularity or
unenforceability, in whole or in part, of any one or more of the Loan Documents;

 

(n)                                 Any lack of commercial reasonableness in
dealing with the Unencumbered Asset Pool;

 

(o)                                 Any deficiencies in the Unencumbered Asset
Pool or any deficiency in the ability of the Agent or any Lender to collect or
to obtain performance from any Persons now or hereafter liable for the payment
and performance of any obligation hereby guaranteed;

 

(p)                                 An assertion or claim that the automatic
stay provided by 11 U.S.C. Section 362 (arising upon the voluntary or
involuntary bankruptcy proceeding of the other Borrowers) or any other stay
provided under any other debtor relief law (whether statutory, common law, case
law or otherwise) of any jurisdiction whatsoever, now or hereafter in effect,
which may be or become applicable, shall operate or be interpreted to stay,
interdict, condition, reduce or inhibit the ability of the Agent or any Lender
to enforce any of its rights, whether now or hereafter required, which the Agent
or any Lender may have against a Borrower;

 

(q)                                 Any modifications of the Loan Documents or
any obligation of Borrowers relating to the Loan by operation of law or by
action of any court, whether pursuant to the Bankruptcy Code, or any other
debtor relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise;

 

(r)                                    Any release of a Borrower or of any other
Person from performance or observance of any of the agreements, covenants, terms
or conditions contained in any of the Loan Documents by operation of law, the
Agent’s or the Lenders’ voluntary act or otherwise;

 

(s)                                   Any action, occurrence, event or matter
consented to by Borrowers under any provision hereof, or otherwise;

 

81

--------------------------------------------------------------------------------


 

(t)                                    The dissolution or termination of
existence of any Borrower;

 

(u)                                 Either with or without notice to Borrowers,
any renewal, extension, modification, amendment or another changes in the
Obligations, including but not limited to any material alteration of the terms
of payment or performance of the Obligations;

 

(v)                                 Any defense of Borrowers, including without
limitation, the invalidity, illegality or unenforceability of any of the
Obligations; or

 

(w)                               To the fullest extent permitted by law, any
other legal, equitable or surety defenses whatsoever to which Borrowers might
otherwise be entitled, it being the intention that the obligations of Borrowers
hereunder are absolute, unconditional and irrevocable.

 

§ 36.5              Waiver.  Each of Borrowers waives, to the fullest extent
that each may lawfully so do, the benefit of all appraisement, valuation, stay,
extension, homestead, exemption and redemption laws which such Person may claim
or seek to take advantage of in order to prevent or hinder the enforcement of
any of the Loan Documents or the exercise by Lenders or the Agent of any of
their respective remedies under the Loan Documents and, to the fullest extent
that Borrowers may lawfully so do.  Each of Borrowers further agrees that the
Lenders and the Agent shall be entitled to exercise their respective rights and
remedies under the Loan Documents or at law or in equity in such order as they
may elect.  Without limiting the foregoing, each of Borrowers further agrees
that upon the occurrence of an Event of Default, the Lenders and the Agent may
exercise any of such rights and remedies without notice to any of Borrowers
except as required by law or the Loan Documents and agrees that neither the
Lenders nor the Agent shall be required to proceed against the other of
Borrowers or any other Person or to proceed against or to exhaust any other
security held by the Lenders or the Agent at any time or to pursue any other
remedy in Lender’s or the Agent’s power or under any of the Loan Documents
before proceeding against a Borrower or its assets under the Loan Documents.

 

§ 36.6              Subordination.  So long as the Advances are outstanding,
each Borrower hereby expressly waives any right of contribution from or
indemnity against the other, whether at law or in equity, arising from any
payments made by such Person pursuant to the terms of this Agreement or the Loan
Documents, and each Borrower acknowledges that it has no right whatsoever to
proceed against the other for reimbursement of any such payments.  In connection
with the foregoing, each Borrower expressly waives any and all rights of
subrogation to the Lenders or the Agent against the other Borrowers, and each
Borrower hereby waives any rights to enforce any remedy which the Lenders or the
Agent may have against the other Borrowers and any rights to participate in any
assets of the other Borrowers.  In addition to and without in any way limiting
the foregoing, each Borrower hereby subordinates any and all indebtedness it may
now or hereafter owe to such other Borrowers to all indebtedness of Borrowers to
the Lenders and the Agent, and agrees with the Lenders and the Agent that no
Borrower shall claim any offset or other reduction of such Borrower’s
obligations hereunder because of any such indebtedness and shall not take any
action to obtain any assets of the other Borrowers.

 

SECTION 37

 

ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS

 

(a)                                 Without limiting any other provision of
§ 36, each Subsidiary Borrower acknowledges that it has received, or will
receive, significant financial and other benefits, either directly or
indirectly, from the proceeds of the Advances made by the Lenders to Borrowers
pursuant to this Agreement; that the benefits received by such Subsidiary
Borrower are reasonably equivalent consideration for such Subsidiary Borrower’s
execution of this Agreement and the other Loan Documents to which it is a party;
and that such benefits include, without limitation, the access to capital
afforded to Borrowers pursuant to this Agreement from which the activities of
such Subsidiary Borrower will be supported, the refinancing of certain existing
indebtedness of such Subsidiary Borrower, and the ability to refinance that
indebtedness at a lower

 

82

--------------------------------------------------------------------------------


 

interest rate and otherwise on more favorable terms than would be available to
it if the Eligible Real Estate Asset owned by such Subsidiary Borrower were
being financed on a stand-alone basis and not as part of the Unencumbered Asset
Pool hereunder.  Each Subsidiary Borrower is executing this Agreement and the
other Loan Documents in consideration of those benefits received by it and each
Subsidiary Borrower desires to enter into an allocation and contribution
agreement with each other Subsidiary Borrower as set forth in this § 37 and
agrees to subordinate and subrogate any rights or claims it may have against
other Subsidiary Borrowers as and to the extent set forth in § 36.

 

(b)                                 In the event any one or more Subsidiary
Borrowers (any such Subsidiary Borrower, a “Funding Borrower”) is deemed to have
paid an amount in excess of the principal amount attributable to it (such
principal amount, the “Allocable Principal Balance”) (any deemed payment in
excess of the applicable Allocable Principal Balance, a “Contribution”) as a
result of such Funding Borrower’s payment of and/or performance on the
Obligations, then after payment in full of the Loan and the satisfaction of all
of Subsidiary Borrowers’ other obligations under the Loan Documents, such
Funding Borrower shall be entitled to contribution from each benefited
Subsidiary Borrower for the amount of the Contribution so benefited (any such
contribution, a “Reimbursement Contribution”), up to such benefited Subsidiary
Borrower’s then current Allocable Principal Balance.  Any Reimbursement
Contributions required to be made hereunder shall, subject to § 36, be made
within ten (10) days after demand therefor.

 

(c)                                  If a Subsidiary Borrower (a “Defaulting
Borrower”) shall have failed to make a Reimbursement Contribution as hereinabove
provided, after the later to occur of (a) payment of the Loan in full and the
satisfaction of all of all Subsidiary Borrowers’ other obligations to Lenders or
(b) the date which is 366 days after the payment in full of the Loan, the
Funding Borrower to whom such Reimbursement Contribution is owed shall be
subrogated to the rights of Lenders against such Defaulting Borrower; provided,
however, if the Agent returns any payments in connection with a bankruptcy of a
Subsidiary Borrower, all other Subsidiary Borrowers shall jointly and severally
pay to the Agent and Lenders all such amounts returned, together with interest
at the Default Rate accruing from and after the date on which such amounts were
returned.

 

(d)                                 In the event that at any time there exists
more than one Funding Borrower with respect to any Contribution (in any such
case, the “Applicable Contribution”), then Reimbursement Contributions from
Defaulting Borrowers pursuant hereto shall be equitably allocated among such
Funding Borrowers.  In the event that at any time any Subsidiary Borrower pays
an amount hereunder in excess of the amount calculated pursuant to this
paragraph, that Subsidiary Borrower shall be deemed to be a Funding Borrower to
the extent of such excess and shall be entitled to a Reimbursement Contribution
from the other Borrowers in accordance with the provisions of this § 37.

 

(e)                                  It is the intent of each Subsidiary
Borrower, the Agent and the Lenders that in any proceeding under the Bankruptcy
Code or any similar debtor relief laws, such Subsidiary Borrower’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Subsidiary Borrower hereunder (or
any other obligations of such Subsidiary Borrower to the Agent and the Lenders
under the Loan Documents) to be avoidable or unenforceable against such
Subsidiary Borrower in such proceeding as a result of applicable Laws,
including, without limitation, (i) Section 548 of the Bankruptcy Code and
(ii) any state fraudulent transfer or fraudulent conveyance act or statute
applied in such proceeding, whether by virtue of Section 544 of the Bankruptcy
Code or otherwise.  The Laws under which the possible avoidance or
unenforceability of the obligations of such Subsidiary Borrower hereunder (or
any other obligations of such Subsidiary Borrower to the Agent and the Lenders
under the Loan Documents) shall be determined in any such proceeding are
referred to herein as “Avoidance Provisions”.  Accordingly, to the extent that
the obligations of a Subsidiary Borrower hereunder would otherwise be subject to
avoidance under the Avoidance Provisions, the maximum Obligations for which such
Subsidiary Borrower shall be liable hereunder shall be reduced to the greater of
(A) the amount which, as of the time any of the Obligations are deemed to have
been incurred by such Subsidiary Borrower under the Avoidance Provisions, would
not cause the obligations of such Subsidiary Borrower hereunder (or any other

 

83

--------------------------------------------------------------------------------


 

obligations of such Subsidiary Borrower to the Agent and the Lenders under the
Loan Documents), to be subject to avoidance under the Avoidance Provisions or
(B) the amount which, as of the time demand is made hereunder upon such
Subsidiary Borrower for payment on account of the Obligations, would not cause
the obligations of such Subsidiary Borrower hereunder (or any other obligations
of such Subsidiary Borrower to the Agent and the Lenders under the Loan
Documents), to be subject to avoidance under the Avoidance Provisions.  The
provisions of this § 37(e) are intended solely to preserve the rights of the
Agent and the Lenders hereunder to the maximum extent that would not cause the
obligations of any Subsidiary Borrower hereunder to be subject to avoidance
under the Avoidance Provisions, and no Subsidiary Borrower or any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.

 

[Balance of page intentionally left blank.]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

 

 

PARENT BORROWER:

 

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, General Counsel and Secretary

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

S-1

--------------------------------------------------------------------------------


 

 

SUBSIDIARY BORROWERS:

 

 

 

CORESITE REAL ESTATE 70 INNERBELT, L.L.C., a Delaware limited liability company

 

 

 

CORESITE REAL ESTATE 900 N. ALAMEDA, L.L.C., a Delaware limited liability
company

 

 

 

CORESITE REAL ESTATE 2901 CORONADO, L.L.C., a Delaware limited liability company

 

 

 

CORESITE REAL ESTATE 1656 MCCARTHY, L.L.C., a Delaware limited liability company

 

 

 

CORESITE REAL ESTATE 427 S. LASALLE, L.L.C., a Delaware limited liability
company

 

 

 

CORESITE CORONADO STENDER, L.L.C., a Delaware limited liability company

 

 

 

CORESITE REAL ESTATE 2115 NW 22ND STREET, L.L.C., a Delaware limited liability
company

 

 

 

CORESITE ONE WILSHIRE, L.L.C., a Delaware limited liability company

 

 

 

CORESITE REAL ESTATE 12100 SUNRISE VALLEY DRIVE L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal & Secretary for each of the Subsidiary Borrowers
listed above

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

S-2

--------------------------------------------------------------------------------


 

AGENT:

 

 

ROYAL BANK OF CANADA, as Agent

 

 

 

 

 

 

 

By:

/s/ Susan Khokher

 

Name:

Susan Khokher

 

Title:

Manager, Agency

 

 

Royal Bank of Canada

20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4

Attn:  Manager, Agency Services Group

Facsimile:  (416) 842-4023

 

 

LENDERS:

 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

 

 

By:

/s/ Brian Gross

 

Name:

Brian Gross

 

Title:

Authorized Signatory

 

Royal Bank of Canada

200 Vesey Street

New York, NY 10281

Attn:  Manager, Loans Administration

Telephone: (877) 332-7455

Facsimile: (212) 428-2372

 

S-3

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

By:

/s/ Kerri Raines

 

Name:

Kerri Raines

 

Title:

Vice President

 

 

Regions Bank

6805 Morrison Blvd, Suite 210

Charlotte, NC 28211

Attention: Kerri Raines

Telephone: (704) 362-3564

Facsimile: (704) 362-3594

 

S-4

--------------------------------------------------------------------------------


 

 

COBANK, ACB

 

 

 

 

 

 

By:

/s/ Nick Heslip

 

Name:

Nick Heslip

 

Title:

Vice President

 

 

CoBank, ACB

5500 S. Quebec St.

Greenwood Village, Co 80111

Attention:

Nick Heslip

Telephone:

(303) 740-4154

Facsimile:

(303) 224-2677

 

S-5

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (TEXAS) LLC

 

 

 

 

 

 

 

By:

/s/ Masood Fikree

 

Name:

Massood Fikree

 

Title:

Authorized Signatory

 

 

Toronto Dominion (Texas) LLC

c/o TD Securities

TD North Tower, 25th Floor

77 King Street West

Toronto, Ontario M5K 1A2

Attention:

Ruth Bengo

Telephone:

(416) 983-8879

Facsimile:

(416) 983-0003

 

S-6

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Kevin A. Stacker

 

Name:

Kevin A. Stacker

 

Title:

Vice President

 

 

Wells Fargo Bank, National Association

1800 Century Park East, 12th Floor

Los Angeles, CA 90067

Attention:

Kevin A. Stacker

Telephone:

(310) 789-3768

Facsimile:

(310) 789-8999

 

S-7

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

Name:

John C. Rowland

 

Title:

Vice President

 

 

CitiBank, N.A.

388 Greenwich Street, 23rd floor

New York, New York 10013

Attention:  David L. Smith

Telephone:  (212) 816-3784

Facsimile:  (866) 421-9138

 

S-8

--------------------------------------------------------------------------------